Exhibit 10.2

 

 

 

 

MASTER AGREEMENT

BY AND BETWEEN

WOODWARD, INC.

AND

GENERAL ELECTRIC COMPANY

MAY 20, 2015

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

 

Article I DEFINITIONS


2 

1.1

Definitions


2 

1.2

Interpretation


2 

Article II SCOPE


3 

2.1

Scope


3 

Article III AGREEMENTS


3 

3.1

Sale and Purchase of Membership Interest


3 

3.2

Operating Agreement


3 

3.3

Closing


3 

3.4

Deliveries on the Closing Date


4 

Article IV REPRESENTATIONS AND WARRANTIES


4 

4.1

Woodward Representations


4 

4.2

GE Representations


5 

Article V COVENANTS


7 

5.1

Further Actions; Antitrust Laws


7 

5.2

Press Releases; Public Announcements


8 

5.3

Certain Deliveries and Notices


9 

5.4

Notices of Certain Woodward Events


9 

5.5

Notices of Certain GE Events


10 

5.6

JV Formation and Preparation


10 

5.7

Further Assurances


12 

5.8

Tax Treatment


12 

5.9

Additional Transaction Documents


13 

5.10

Failure to Agree Upon Terms of Subject Ancillary Documents


13 

5.11

Conduct of Fuel Systems Business


13 

5.12

JV Facilities and Location of Secondees


13 

5.13

Omnibus Confidentiality Agreement


14 

5.14

JV Accounts Receivable and Accounts Payable


14 

Article VI CONDITIONS TO CLOSING


14 

6.1

Conditions to Obligations of the Parties


14 

6.2

Conditions to Obligations of Woodward


14 

6.3

Conditions to Obligations of GE


15 

 

i





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



Article VII TERMINATION


16 

7.1

Grounds for Termination


16 

7.2

Effect of Termination


16 

7.3

Termination of Representations and Warranties and Covenants upon the Closing


16 

7.4

No Post-Closing Remedy for Breaches of Representations and Warranties


16 

Article VIII MISCELLANEOUS


17 

8.1

Notices


17 

8.2

Amendments; Waivers


18 

8.3

Expenses


18 

8.4

Successors and Assigns


18 

8.5

Governing Law


18 

8.6

Counterparts; Effectiveness


18 

8.7

Entire Agreement


19 

8.8

Captions


19 

8.9

Severability


19 

8.10

Dispute Resolution


19 

8.11

Consent to Jurisdiction


20 

8.12

Waiver of Jury Trial


20 

8.13

Third Party Beneficiaries


20 

8.14

Specific Performance


21 

8.15

No Presumption against Drafting Party


21 

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Woodward Contribution Agreement

Exhibit B

Form of Initial LLC Agreement

Exhibit C

Form of GE Contribution Agreement

Exhibit D

Form of Purchase and Sale Agreement

Exhibit E

Form of Operating Agreement

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

MASTER AGREEMENT

THIS MASTER AGREEMENT, dated as of May 20, 2015 (this “Agreement”), is entered
into by and between Woodward, Inc., a Delaware corporation (“Woodward”), and
General Electric Company, a New York corporation (“GE”) (with GE acting by and
through its GE Aviation business unit).  Woodward and GE are sometimes referred
to herein as the “Parties” and each individually as a “Party”.

WHEREAS, GE and Woodward have a long history providing fuel system programs and
together have achieved industry-leading reliability and performance in controls
and externals;

WHEREAS, GE and Woodward have decided to enter into a joint venture (the “JV”)
to strengthen their relationship and better enhance innovation, performance and
reliability in fuel systems for commercial aerospace applications within the
Company Scope (as defined in the Operating Agreement);

WHEREAS, the JV’s goals would be to, among other things:  (a) provide GE with
the world’s best and most competitive fuel systems available, today and in the
future, for GE’s commercial aircraft engines within the Company Scope, (b)
enable rapid control system optimization through joint system expertise at a
reduced cost by leveraging the resources of both GE and Woodward and (c) provide
financial benefits to both GE and Woodward by expanding the content per fuel
system application and sharing in the OEM and aftermarket revenue streams
associated with the fuel system line replaceable units for GE’s commercial
aircraft engines within the Company Scope;

WHEREAS, no later than the first Business Day after the date on which Woodward
makes its Specified Filing, Woodward will cause to be executed and delivered,
and filed with the Secretary of State of the State of Delaware, a certificate of
formation of the JV, which will be a Delaware limited liability company (the
date of the certificate of formation is filed, the “Formation Date”);

WHEREAS, pursuant to the terms of that certain Contribution Agreement, by and
between Woodward and the JV, substantially in the form attached hereto as
Exhibit A (the “Woodward Contribution Agreement”), on the Formation Date, (i)
Woodward will contribute the Contributed Assets (as defined in the Woodward
Contribution Agreement) to the JV, (ii) the JV will accept the Contributed
Assets and assume certain liabilities associated with the Contributed Assets,
and (iii) as consideration for the Contributed Assets, the JV will issue
Woodward 100% of its Membership Interests, all upon the terms and conditions set
forth therein;

WHEREAS, on the Formation Date and following the issuance by the JV to Woodward
of 100% of its Membership Interests, (i) Woodward will contribute 10% of the
Membership Interests to a Delaware limited liability company that is wholly
owned by Woodward (the “Woodward Affiliate” and, together with Woodward, the
“Woodward Members”), (ii) as consideration for the contributed 10% of the
Membership Interests, Woodward Affiliate will issue Woodward 100% of the equity
interests in Woodward Affiliate and (iii) Woodward and the Woodward Affiliate
will enter into the limited liability company agreement of the JV, in the form
attached hereto as Exhibit B (the “Initial LLC Agreement”);





 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

WHEREAS, at all times following the contribution described in the preceding
recital, it is intended that the JV will be treated as a partnership for U.S.
federal income tax purposes in accordance with Treasury Regulations Sections
301.7701-3(b)(i) and (ii);

WHEREAS, pursuant to the terms of that certain Contribution Agreement, by and
between GE and the JV, substantially in the form attached hereto as Exhibit C
(the “GE Contribution Agreement”), on the Closing Date, (i) GE will contribute
the Contributed Assets (as defined in the GE Contribution Agreement) to the JV
and (ii) the JV will accept the Contributed Assets and assume certain
liabilities associated therewith, all upon the terms and conditions set forth
therein;

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement, by
and between GE and Woodward, substantially in the form attached hereto as
Exhibit D (the “Purchase and Sale Agreement”), on the Closing Date, GE shall
purchase and acquire from Woodward the Membership Interest set forth in the
Purchase and Sale Agreement (the “Purchased Membership Interest”), and Woodward
shall sell and transfer to GE the Purchased Membership Interest;

WHEREAS, on the Closing Date, Woodward and GE shall amend and restate the
Initial LLC Agreement, substantially in the form attached hereto as Exhibit E
(the “Operating Agreement”); and

WHEREAS, on the Closing Date, the JV and the Parties, as applicable, will enter
into each of the Closing Date Ancillary Documents.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows.

 

ARTICLE  I

DEFINITIONS

1.1Definitions.  Capitalized terms used in this Agreement shall have the
respective meanings ascribed to such terms in Appendix A to this Agreement.

1.2Interpretation.  The definitions set forth in Appendix A or otherwise
referred to in this Agreement shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The words “herein”, “hereof”,
“hereby”, “hereto” and “hereunder” refer to this Agreement as a whole.  All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
to be references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.  Unless the context
shall otherwise require, any reference to any contract, instrument, statute,
rule or regulation is a reference to it as amended and supplemented from time to
time (and, in the case of a statute, rule or regulation, to any successor
provision).  Any reference in this Agreement to a



2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“day” or a number of “days” (without the explicit qualification of “Business”)
shall be interpreted as a reference to a calendar day or number of calendar
days.

 

ARTICLE II

SCOPE

2.1Scope.  The scope of the JV shall be as set forth in Section 3.01 of the
Operating Agreement.

 

ARTICLE III

AGREEMENTS

3.1Sale and Purchase of Membership Interest.  Upon the terms and subject to the
conditions set forth herein, at the Closing, Woodward hereby agrees to sell to
GE, free and clear of all Encumbrances, and GE hereby agrees to purchase from
Woodward, the Purchased Membership Interests (the “GE Purchase”) pursuant to,
and subject to the terms and conditions of, the Purchase and Sale Agreement. 

3.2Operating Agreement.  Simultaneously with the foregoing GE Purchase, the
Parties shall, together with Woodward Affiliate, enter into the Operating
Agreement (with such changes as to which GE and Woodward may agree after the
Signing Date) to give effect to such GE Purchase and to amend and restate the
Initial LLC Agreement.

3.3Closing.  The consummation of the GE Purchase as contemplated under this
Agreement and the Purchase and Sale Agreement (the “Closing”) shall take place
at the offices of Sidley Austin LLP, Chicago, Illinois at 10:00 a.m. (Central
time) on a date to be specified by GE and Woodward, which date shall be the
first Business Day of the month following the Business Day on which satisfaction
or (to the extent permitted by Law) waiver of the conditions set forth in
Article VI (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or waiver of those conditions at
such time) first occurs, but no earlier than October 1, 2015 or at such other
place (including remotely by electronic transmission), date and/or time as may
be agreed to in writing by GE and Woodward; provided,  that, notwithstanding
anything herein to the contrary, if (but for this proviso) the Closing Date
would have occurred prior to January 4, 2016, GE may, in its sole discretion,
elect that the Closing will occur on January 4, 2016 by providing written notice
of such election (the “Closing Date Extension Option”) to Woodward prior to the
earlier of (a) the date that is five (5) Business Days after the satisfaction of
the conditions set forth in Article VI (other than those conditions that by
their nature are to be satisfied at the Closing) and (b) 10:00 a.m. (Central
time) on the date on which the Closing would have otherwise occurred (but for
this proviso).  In the event that GE exercises the Closing Date Extension
Option, the Woodward Aggregate Cash (as such term is defined in the Purchase and
Sale Agreement) shall be increased above $250,000,000, if applicable, pursuant
to Section 1.2 of the Purchase and Sale Agreement to reflect the date on which
the Closing would have occurred but for the exercise by GE of the Closing Date
Extension Option (if the Closing would have occurred prior to October 1, 2015),
but shall not be decreased below $250,000,000 pursuant to Section 1.2 of the
Purchase and Sale Agreement (if the Closing



3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

would have occurred after October 1, 2015).  The date on which the Closing
actually occurs is referred to in this Agreement as the “Closing Date”.

3.4Deliveries on the Closing Date. 

(a)At the Closing, Woodward shall deliver or cause to be delivered, as
applicable, to GE, each of the Woodward Ancillary Documents, duly executed by
Woodward, Woodward Affiliate and/or the JV, as applicable.

(b)At the Closing, GE shall deliver to Woodward each of the GE Ancillary
Documents, duly executed by GE.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

4.1Woodward Representations.  Woodward hereby represents and warrants to GE as
follows:

(a)Existence and Good Standing.  Woodward is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Delaware.  Woodward Affiliate will upon formation be a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware.  Woodward has, and Woodward Affiliate will upon its formation have,
all requisite corporate or limited liability company power and authority, as the
case may be, to execute and deliver the Transaction Documents to which it is, or
is specified to be, a party and to consummate the transactions contemplated
hereby (as applicable) and thereby.  All corporate acts and other proceedings
required to be taken by each of the Woodward Members to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is, or is specified to be, a party and to consummate the
transactions contemplated hereby (as applicable) and thereby have been or will
be duly and properly taken.

(b)Execution and Delivery; Enforceability.  This Agreement has been duly
executed and delivered by Woodward and, at or prior to Closing, each of the
Woodward Members will have duly executed and delivered each Woodward Ancillary
Document to which it is, or is specified to be, a party.  Assuming that this
Agreement has been duly authorized, executed and delivered by GE, this Agreement
constitutes, and, upon the due authorization, execution and delivery by GE of
each Woodward Ancillary Document to which it is, or is specified to be, a party,
such Woodward Ancillary Document will constitute, a legal, valid and binding
obligation of each of the applicable Woodward Members, enforceable against such
Woodward Member in accordance with its terms (subject, as to enforcement, to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally, general
principles of equity and the discretion of courts in granting equitable remedies
(the “Bankruptcy and Equity Exception”)).

(c)Consents.  Except for compliance with the applicable requirements of the HSR
Act or other applicable Antitrust Laws, no Consent of, or Filing with, any
Governmental



4

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Authority or other Person is required to be obtained or made by or with respect
to any of the Woodward Members in connection with the execution and delivery of
this Agreement or the Woodward Ancillary Documents, the consummation of the
transactions contemplated hereby or thereby or the compliance by the Woodward
Members, as applicable, with the terms and conditions hereof and thereof, except
with respect to Consents or Filings with Persons other than Governmental
Authorities the failure of which to obtain or make would not reasonably be
expected to prevent or materially impede or delay the consummation of the
transactions contemplated hereby.

(d)No-Conflicts.  The execution and delivery of this Agreement by Woodward does
not, the execution and delivery by each of the Woodward Members of each Woodward
Ancillary Document to which it is, or is specified to be, a party will not, and
the consummation of the transactions contemplated hereby and thereby and
compliance by the Woodward Members with the terms and conditions hereof and
thereof will not, conflict with, or result in any violation of or default (with
or without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or to loss of a
benefit under, or give rise to any obligation of any Person to make any payment
under, or to the increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Encumbrance
upon any of the assets of either Woodward Member or the JV under, any provision
of (i) the certificate of incorporation, certificate of formation, limited
liability company agreement, operating agreement or by-laws (or the comparable
governing instruments) of either of the Woodward Members, (ii) any Contract to
which either Woodward Member or the JV is a party or by which any of its
respective properties or assets are bound or (iii) any Law applicable to the
operations or the assets of either Woodward Member or the JV, other than in the
case of clause (ii), any such violation, default, termination, cancellation,
acceleration, loss or Encumbrance that would not reasonably be expected to
prevent or materially impede or delay the consummation of the transactions
contemplated hereby.

(e)Litigation.  As of the Signing Date, there is no Proceeding pending or, to
the Knowledge of Woodward, threatened, and, to the Knowledge of Woodward, there
is no investigation pending or threatened, in each case, by or against Woodward
or any of Woodward’s Subsidiaries seeking to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement or any of the other Transaction
Documents.

(f)Brokerage.  Except fees that are the responsibility of Woodward, if any, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon any arrangements made by or on behalf of Woodward or any of
its Affiliates or, prior to the Closing, the JV.   

4.2GE Representations.  GE represents and warrants to Woodward as follows:

(a)Existence and Good Standing.  GE is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York.  GE has
all requisite corporate power and authority to execute and deliver the
Transaction Documents to which it is, or is specified to be, a party and to
consummate the transactions contemplated hereby and



5

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

thereby.  All corporate acts and other proceedings required to be taken by GE to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which GE is, or is specified to be, a party and
to consummate the transactions contemplated hereby and thereby have been or will
be duly and properly taken.

(b)Execution and Delivery; Enforceability.  This Agreement has been duly
executed and delivered by GE and, at or prior to Closing, GE will have duly
executed and delivered each GE Ancillary Document to which it is, or is
specified to be, a party.  Assuming that this Agreement has been duly
authorized, executed and delivered by Woodward, this Agreement constitutes, and,
upon the due authorization, execution and delivery of the GE Ancillary Documents
by each of the Woodward Members of each GE Ancillary Document to which GE is, or
is specified to be, a party, such GE Ancillary Document will constitute, a
legal, valid and binding obligation of GE, enforceable against GE in accordance
with its terms, subject to the Bankruptcy and Equity Exception.

(c)Consents.  Except for compliance with the applicable requirements of the HSR
Act or other applicable Antitrust Laws, no Consent of, or Filing with, any
Governmental Authority or other Person is required to be obtained or made by or
with respect to GE in connection with the execution and delivery of this
Agreement or the GE Ancillary Documents, the consummation of the transactions
contemplated hereby or thereby or the compliance by GE with the terms and
conditions hereof and thereof, except with respect to Consents or Filings with
Persons other than Governmental Authorities the failure of which to obtain or
make would not reasonably be expected to prevent or materially impede or delay
the consummation of the transactions contemplated hereby.

(d)No Conflicts.  The execution and delivery of this Agreement by GE does not,
the execution and delivery by GE of each GE Ancillary Document to which it is,
or is specified to be, a party will not, and the consummation of the
transactions contemplated hereby and thereby and compliance by GE with the terms
and conditions hereof and thereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or give rise to any obligation of
any Person to make any payment under, or to the increased, additional,
accelerated or guaranteed rights or entitlements of any Person under, or result
in the creation of any Encumbrance upon any of the assets of GE under, any
provision of (i) the certificate of incorporation or by-laws of GE, (ii) any
Contract to which GE is a party or by which any of its respective properties or
assets are bound or (iii) any Law applicable to the operations or the assets of
GE, other than in the case of clause (ii), any such violation, default,
termination, cancellation, acceleration, loss or Encumbrance that would not
reasonably be expected to prevent or materially impede or delay the consummation
of the transactions contemplated hereby.

(e)Litigation.  As of the Signing Date, there is no Proceeding pending or, to
the Knowledge of GE, threatened, and, to the Knowledge of GE, there is no
investigation pending or threatened, in each case, by or against GE or any of
GE’s Subsidiaries seeking to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement or any of the other Transaction Documents.





6

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(f)Brokerage.  Except fees that are the responsibility of GE, if any, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
based upon any arrangements made by or on behalf of GE or any of its Affiliates.

 

ARTICLE  V

COVENANTS

5.1Further Actions; Antitrust Laws.  

(a)Each of the Parties shall use their reasonable best efforts to take, or cause
to be taken, as promptly as reasonably practicable, all actions and to do or
cause to be done, as promptly as reasonably practicable, all things reasonably
necessary, proper or advisable in order to cause the conditions to Closing of
the other Party to be satisfied, subject to Section 5.1(b), as promptly as
reasonably practicable and to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated by this Agreement,
including (i) obtaining, at the earliest reasonably practicable date all
Consents and Permits from, and making all Filings with, all Governmental
Authorities which are required to consummate the transactions contemplated by
this Agreement; and (ii) obtaining the execution of documents, instruments or
conveyances of any kind that may be reasonably necessary or advisable to carry
out any of the transactions contemplated by this Agreement.  Each of the Parties
agrees not to take any action with the intent of, and which has the effect of,
adversely affecting the ability of itself or the other Party to consummate the
transactions contemplated by this Agreement.

(b)Without limiting the foregoing, the Parties shall (i) make all filings
required of each of them or any of their respective Affiliates under Antitrust
Laws with respect to the transactions contemplated by this Agreement as promptly
as practicable; provided, that, notwithstanding anything in this Agreement to
the contrary, the Parties shall make all filings required of each of them or any
of their respective Affiliates under the HSR Act (the “Specified Filing”) with
respect to the transactions contemplated by this Agreement as promptly as
practicable, and in any event within four (4) Business Days, after the date on
which Woodward informs GE in writing that it is prepared to make the Specified
Filing (it being understood and agreed that the Parties will make the Specified
Filings by no later than August 14, 2015), (ii) comply at the earliest
practicable date with any request under the HSR Act or other Antitrust Laws for
additional information, documents, or other materials received by each of them
or any of their respective Subsidiaries or Affiliates, including responding to
any second request, from the U.S. Federal Trade Commission (the “FTC”), the
Antitrust Division of the U.S. Department of Justice (the “Antitrust Division”)
or any other Governmental Authority in respect of such filings or such
transactions contemplated by this Agreement, and (iii) cooperate with each other
in connection with any such filing (including, to the extent permitted by
applicable Law, providing copies of all such documents to the non-filing Parties
prior to filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Authority under any Antitrust Laws with respect to any such
filing or any such transactions contemplated by this Agreement.  Notwithstanding
anything herein to the contrary, the Parties agree that they shall not seek
early termination of any applicable waiting



7

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

periods under the HSR Act.  Each such Party shall use reasonable best efforts to
furnish to the other Party all information required for any application or other
filing to be made pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement.  Subject to applicable Law, each
such Party shall promptly inform the other Party of any oral communication with,
and provide copies of written communications with, any Governmental Authority
regarding any such filings or any such transactions contemplated by this
Agreement and permit the other Party to review in advance any proposed
communication by such Party to any Governmental Authority.  Neither Party shall
independently participate in any formal meeting with any Governmental Authority
in respect of any such filings, investigation, or other inquiry without giving
the other Party prior notice of the meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and/or participate.  Subject
to applicable Law, the Parties shall consult and cooperate with one another in
connection with the matters described in this Section 5.1, including in
connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any Party
hereto relating to Proceedings under the HSR Act or other Antitrust Laws.

(c)Each of the Parties shall use reasonable best efforts to resolve such
objections, if any, as may be asserted by any Governmental Authority with
respect to the transactions contemplated by this Agreement under any Law,
including the HSR Act and any other Antitrust Laws.  Each of the Parties shall
use reasonable best efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as reasonably practicable after the
execution of this Agreement, subject to Section 5.1(b).  Notwithstanding
anything to the contrary in this Agreement, none of GE, Woodward or any of their
respective Affiliates (which for purposes of this sentence shall include the JV)
shall be required, in connection with the matters covered by this Section 5.1,
(i) to pay any amounts (other than the payment of filing fees and expenses and
fees of counsel), (ii) to commence or defend any litigation, (iii) to hold
separate (including by trust or otherwise) or divest any of their respective
businesses, product lines or assets, (iv) to agree to any limitation on the
operation or conduct of their or the JV’s or any of the Subsidiaries’ respective
businesses or (v) to waive any of the conditions set forth in Article VI.

5.2Press Releases; Public Announcements. 

(a)Except as provided in Section 5.2(b), no press release or other public
statement or announcement with respect to this Agreement or the Transaction
Documents or the terms hereof or thereof or the transactions contemplated by
this Agreement shall be issued by either Party, any of its Affiliates, or any
officers, directors, managers, employees, agents or representatives of it or its
Affiliates (the “Representatives”) and (except as may be required by applicable
Laws or applicable stock exchange regulation) none of them shall disclose this
Agreement or any of the other Transaction Documents or the terms hereof or
thereof or the transactions contemplated hereby or thereby to any Person (other
than their Representatives; provided that the disclosing Person shall be
responsible for compliance by such Representatives with the terms of this
provision), in each case without the prior written consent of the other Party,
and the Parties shall cooperate as to the timing and contents of any such press
release, public announcement or disclosure.  The foregoing shall not prohibit
any press release or other public statement or announcement (or any other
disclosure) of information that was (or was in



8

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

substance) previously disclosed in a previously agreed upon public statement or
announcement or is otherwise in the public domain other than as a result of a
breach of this provision by a disclosing Party or any of its Representatives and
shall not preclude any Party or its Representatives from disclosing this
Agreement or any of the other Transaction Documents or the terms hereof or
thereof or the transactions contemplated hereby or thereby to appropriate
Governmental Authorities to the extent required by applicable Laws or applicable
stock exchange regulation; provided that, except as provided in Section 5.2(b),
the Parties shall cooperate as to the timing and contents of any such disclosure
and the disclosing Party shall exercise its reasonable efforts to preserve the
confidentiality of the information included in such disclosure as reasonably
requested by the other Party, including seeking confidential treatment of such
information. 

(b)The Parties hereby acknowledge and agree that Woodward may disclose the entry
into, and a summary description of, this Agreement and one or more of the other
Transaction Documents on a Current Report on Form 8-K to be filed with the U.S.
Securities and Exchange Commission (the “SEC”) after the date this Agreement or
such other Transaction Documents, as the case may be, are executed and delivered
by the Parties, and to file this Agreement or such other Transaction Documents,
as the case may be, with the SEC as an exhibit to the Form 8-K or a subsequently
filed periodic report, subject to Woodward’s agreement to cooperate as to the
timing and contents of such disclosure set forth in Section 5.2(a).  In
addition, the Parties hereby acknowledge and agree that Woodward and GE may from
time to time disclose in their respective filings with the SEC information
regarding the financial condition and results of operations of the JV, including
information regarding the profits and losses of the JV attributable to,
distributions received by, and tax impact on, the Parties, as the case may be,
arising out of their respective interests in the JV, as well as the impact of
the JV’s business on their respective businesses, financial condition and
results of operations, in which case no prior notice to, or consent of, GE (in
the case of disclosure by Woodward) or Woodward (in the case of disclosure by
GE) will be required, provided that any disclosure of material terms of this
Agreement or any other Transaction Document that was not (or was not in
substance) previously disclosed shall be subject to the Party’s agreement to
cooperate as to the timing and contents of such disclosure set forth in Section
5.2(a).

5.3Certain Deliveries and Notices.  From the Signing Date through the earlier to
occur of the Closing Date and the date this Agreement is terminated in
accordance with its terms (such period, the “Interim Period”), each Party shall
promptly inform in writing the other Party of any event or matter of which such
Party has Knowledge that would reasonably be expected to cause a condition to
the other Party’s obligation to consummate the Closing contained in Article VI
to not be satisfied.

5.4Notices of Certain Woodward Events.  During the Interim Period, and subject
to applicable Law, Woodward shall promptly notify GE of:





9

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)any notice or other communication from any Person alleging the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(b)any notice or other communication from any Governmental Authority regarding
any material Governmental Approval required to be obtained in connection with
the transactions contemplated by this Agreement;

(c)any Claims, investigations or Proceedings commenced or, to Woodward’s
Knowledge, threatened against, relating to or involving or otherwise affecting
Woodward that challenge or in any manner seek to prevent, enjoin, alter or delay
the consummation of the transactions contemplated hereby; and

(d)any damage, destruction or other casualty loss that is material to the
Contributed Assets (as defined in the Woodward Contribution Agreement) or other
assets or properties of Woodward used in connection with the Transaction
Documents, taken as a whole; 

provided, however, that the delivery of any notice pursuant to this Section 5.4
shall not limit or otherwise affect the remedies available to GE under this
Agreement or to the JV under the Woodward Contribution Agreement.

5.5Notices of Certain GE Events.  During the Interim Period, and subject to
applicable Law, GE shall promptly notify Woodward of:

(a)any notice or other communication from any Person alleging the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(b)any notice or other communication from any Governmental Authority regarding
any material Governmental Approval required to be obtained in connection with
the transactions contemplated by this Agreement;

(c)any Claims, investigations or Proceedings commenced or, to GE’s Knowledge,
threatened against, relating to or involving or otherwise affecting GE that
challenge or in any manner seek to prevent, enjoin, alter or delay the
consummation of the transactions contemplated hereby; and

(d)any damage, destruction or other casualty loss that is material to the GE
Transferred Assets or other assets or properties of GE used in connection with
the Transaction Documents, taken as a whole;

provided, however, that the delivery of any notice pursuant to this Section 5.5
shall not limit or otherwise affect the remedies available to Woodward under
this Agreement or to the JV under the GE Contribution Agreement.

5.6JV Formation and Preparation. 





10

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)On the Formation Date, Woodward agrees to take such steps as are reasonably
necessary and appropriate to form the JV and the Woodward Affiliate as Delaware
limited liability companies, including filing certificates of formation, in
forms reasonably acceptable to GE, for each such company with the Secretary of
State of the State of Delaware.

(b)On the Formation Date, Woodward will cause the following to occur, all of
which will be deemed to occur simultaneously:

(i)pursuant to the terms and conditions of the Woodward Contribution Agreement,
(A) Woodward will contribute the Contributed Assets (as defined in the Woodward
Contribution Agreement) to the JV (which contribution is hereby consented to by
GE, by and on behalf of GE and its Affiliates, if and to the extent any such
consent would be required to effect the contribution), (B) the JV will accept
the Contributed Assets and assume certain liabilities associated therewith, and
(C) as consideration for the Contributed Assets, the JV will issue Woodward 100%
of its Membership Interests; and

(ii)immediately following the issuance by the JV to Woodward of 100% of its
Membership Interests as contemplated by Section 5.6(b)(ii), (A) Woodward will
contribute 10% of the Membership Interests to the Woodward Affiliate, (B) as
consideration for the contribution of 10% of the Membership Interests, Woodward
Affiliate will issue Woodward 100% of the equity interests in Woodward Affiliate
and (C) Woodward and the Woodward Affiliate will enter into the Initial LLC
Agreement.

(c)At all times from and after the Formation Date and until the Closing,
Woodward and an Affiliate of Woodward (or such other Person(s) as may be
mutually agreed in writing by the Parties) shall be the sole members of, and
Woodward shall be the sole manager (the “Initial Manager”) of, the JV.  At all
times from and after the Formation Date and until the Closing, (i) the Initial
Manager and the members of the JV shall use their reasonable best efforts to
cause the JV to perform and fulfill (or to perform and fulfill (or cause to be
performed or fulfilled) on the JV’s behalf) its obligations under the
Contributed Assets (as defined in the Woodward Contribution Agreement) in the
ordinary course of business, and (ii) except as explicitly set forth in the
preceding clause (i) and as reasonably necessary to effectuate the Closing and
the consummation of the transactions contemplated hereby and by the other
Transaction Documents (including the matters set in Section 5.6(d)), (A) neither
the Initial Manager nor any member of the JV shall, solely in its capacity as
the manager or member of the JV, take any action or execute any agreement or
document on behalf of the JV unless GE shall consent thereto in writing (which
consent shall not be unreasonably withheld, conditioned or delayed), and (B)
unless GE shall consent thereto in writing (which consent shall not be
unreasonably withheld, conditioned or delayed), the Initial Manager shall, in
its capacity as the manager of the JV, not take any action or execute any
agreement or document solely in its capacity as manager of the JV that would
result in the JV conducting operations or engaging in the conduct of any
activities prior to the Closing (other than the operations and activities
contemplated by this Agreement and the Contributed Assets (as defined in the
Woodward Contribution Agreement) or operations reasonably necessary to
effectuate the Closing and the



11

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

consummation of the transactions contemplated hereby and by the other
Transaction Documents (including the matters set in Section 5.6(d)).

(d)From and after the Formation Date and until the Closing, the Initial Manager
shall (i) cause the JV to take (A) all actions required by this Agreement to be
taken by the JV prior to the Closing and (B) such other actions as are
reasonably necessary to consummate the transactions contemplated by this
Agreement and the other Transaction Documents; (ii) adopt any resolution
required or necessary to be adopted by the JV to effect the Closing, to the
extent required by Law; (iii) cause the JV to form such Subsidiaries as may be
mutually agreed by the Parties; (iv) cause the JV to open such bank accounts as
may be mutually agreed by the Parties; (v) cause the JV to execute each
Transaction Document to which the JV is to become a party as well as any other
instruments, certificates, authorizations and other documents or papers required
to be executed and delivered by the JV on or before the Closing; (vi) cause the
JV to execute any waivers or consents, including in connection with the waiver
of closing conditions as set forth in the Transaction Documents, (A) with
respect to any obligation or duty of GE, if Woodward consents in writing to the
JV granting such waiver or consent and (B) with respect to any obligation or
duty of Woodward, if GE consents in writing to the JV granting such waiver or
consent; provided, further, that the JV shall refrain from executing or
otherwise granting any waiver or consent without the prior written consent of
the applicable Party as set forth in the preceding clause, which consent shall
not be unreasonably withheld, conditioned or delayed; and (vii) cause such
filings to be made with the Secretary of State of the State of Delaware and with
such other Governmental Authorities and shall cause such documents to be
amended, in each case, as are necessary to change the name of the JV to such
name(s) as may be mutually agreed by the Parties; provided that, the Parties
shall use reasonable best efforts to prevent the JV and its Subsidiaries from
taking any actions not set forth above without the prior consent of each of the
Parties.

(e)As soon as reasonably practicable after the date hereof, each Party will
notify the other Party of (i) its designees as the initial two members of the
Engineering Committee, (ii) in the case of Woodward, its designee as the initial
General Manager, and (iii) in the case of GE, its designee as the initial
Finance Manager.  If any of the designees of either Party under clauses (i)
through (iii) of the preceding sentence are not reasonably acceptable to the
other Party, the other Party will promptly notify the first Party, and the first
Party will designate another person to serve in such position that is reasonably
acceptable to the other Party.  As soon as reasonably practicable after the date
hereof, Woodward and GE will agree upon the initial Technology Manager.  

5.7Further Assurances.  Each Party shall execute and deliver all such further
and additional instruments and agreements and shall take such further and
additional actions, as may be reasonably necessary or desirable to evidence or
carry out the provisions of this Agreement or to consummate the transactions
contemplated by this Agreement.

5.8Tax Treatment.  The Parties intend that the JV be treated as a partnership
for U.S. federal income tax purposes in accordance with Treasury Regulation
Sections 301.7701-3(b)(i) and (ii), respectively, and no election to the
contrary shall be made without the advance written consent of Woodward and GE.





12

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

5.9Additional Transaction Documents.  Prior to the Closing, the Parties shall
use their reasonable best efforts to, in good faith, negotiate and agree upon
final versions of each of the Subject Ancillary Documents, the terms and
conditions of which shall be reasonably acceptable to the Parties and consistent
with the terms and conditions for each such Subject Ancillary Document set forth
in the Ancillary Document Agreement, which the Parties agree contain all of the
terms and conditions deemed material by the Parties to each such Subject
Ancillary Document.  Prior to the Closing, the Parties shall use their
reasonable best efforts to, in good faith, negotiate and agree upon final
versions, to the extent not already agreed prior to the date hereof, of each
annex, exhibit, schedule, addendum or similar attachment to each of the Subject
Ancillary Documents and the other Ancillary Documents.

5.10Failure to Agree Upon Terms of Subject Ancillary Documents.  In the event
any of the Subject Ancillary Documents are not finalized prior to August 31,
2015, the Parties shall promptly submit all open issues relating thereto for
resolution in accordance with Section 8.10.  To the extent that any of the
Subject Ancillary Documents are not finalized and executed and delivered by the
Parties thereto in accordance with Section 8.10 at the Closing, the Parties and
the JV shall perform the terms set forth in, and operate the JV in accordance
with, this Agreement, the terms of the agreed-to Ancillary Documents, and, to
the extent any Subject Ancillary Document has not been agreed to, the terms and
conditions of such Subject Ancillary Document as set forth in the Ancillary
Document Agreement.  For the avoidance of doubt, neither the failure by the
Parties to negotiate and agree upon final versions of each of the Subject
Ancillary Documents nor any failure of the Parties to resolve any open issues
related thereto shall constitute a breach of this Agreement or give rise to a
right of any Party to terminate this Agreement.

5.11Conduct of Fuel Systems Business. 

(a)From the date hereof until the Closing, except as otherwise provided in this
Agreement or consented to in writing by GE (which consent shall not be
unreasonably withheld, conditioned or delayed), Woodward shall, and shall cause
its Affiliates to, (i) conduct its fuel systems business in the ordinary course
of business consistent with past practice; and (ii) use reasonable best efforts
to preserve the rights, goodwill and relationships of its employees, suppliers,
regulators and others having business relationships with its fuel systems
business.

(b)From the date hereof until the Closing, except as otherwise provided in this
Agreement or consented to in writing by Woodward (which consent shall not be
unreasonably withheld, conditioned or delayed), GE shall, and shall cause its
Affiliates to, conduct its sourcing activities with respect to its fuel systems
business in the ordinary course of business consistent with past practice.

5.12JV Facilities and Location of Secondees.  As promptly as reasonably
practicable after the date hereof, GE and Woodward will determine the specific
location of the Secondees and the applicable access and use rights for each
facility as well as access and use rights to any other engineering,
manufacturing, or service locations of each of Woodward and GE.





13

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

5.13Omnibus Confidentiality Agreement.  The Parties shall use reasonable best
efforts to negotiate and enter into an omnibus confidentiality agreement
regarding confidential information of GE, Woodward and the JV and, if such an
agreement is finalized prior to the Closing, GE and Woodward shall agree to
amend the Operating Agreement and the other Transaction Documents to the extent
necessary to reflect the entry into such omnibus confidentiality agreement.

5.14JV Accounts Receivable and Accounts Payable.  Immediately prior to the
Closing, (a) GE will pay to the JV all amounts invoiced by the JV to GE (whether
or not otherwise then due and owing) for products and services delivered by the
JV to GE prior to the Closing, (b) Woodward will pay to the JV all amounts, if
any, invoiced by the JV to Woodward (whether or not otherwise then due and
owing) for products and services delivered by the JV to Woodward prior to the
Closing, if any, (c) the JV will pay to Woodward all amounts invoiced by
Woodward to the JV (whether or not otherwise then due and owing) for products
and services delivered by Woodward to the JV prior to the Closing, and (d)
subject to any mandatory provisions of applicable Law, the JV will distribute
all of its then available cash to Woodward and Woodward Affiliate on a pro rata
basis based on their then respective ownership interests in the JV.

 

ARTICLE VI

CONDITIONS TO CLOSING

6.1Conditions to Obligations of the Parties.  The respective obligations of each
of the Parties under this Agreement to consummate the transactions contemplated
hereby will be subject to the satisfaction, at or prior to the Closing, of the
following conditions:

(a)No Violation.  At the Closing there shall be no (i) Law in effect restraining
or prohibiting the consummation of the transactions contemplated by this
Agreement or making the consummation of the transactions contemplated by this
Agreement illegal, or (ii) investigation, Claim or litigation instituted,
commenced, pending or threatened by any Governmental Authority that seeks to
prohibit the transactions contemplated by this Agreement.

(b)Governmental Approvals.  The waiting period under the HSR Act shall have
expired and the Woodward Members, GE or the JV, as applicable, shall have
obtained or made any other consent, approval, order or authorization of, or
registration, declaration or Filing with, any Governmental Authority under any
applicable Antitrust Laws required to be obtained or made by it in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

6.2Conditions to Obligations of Woodward.  The obligations of Woodward to
consummate the Closing are subject to the satisfaction or waiver of each of the
following conditions:





14

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)the representations and warranties of GE contained in Section 4.2 shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date with the same effect as if made on and as of the Closing Date;

(b)GE shall have performed and complied in all material respects with all
agreements and covenants contained in this Agreement required to be performed or
complied with by it prior to or at the Closing Date;

(c)Woodward shall have received a certificate signed by a duly authorized
officer of GE to the foregoing effect; and

(d)GE shall have duly executed a counterpart to:

(i)the GE Contribution Agreement;

(ii)the Purchase and Sale Agreement;

(iii)the Operating Agreement; and

(iv)each of the Closing Date Ancillary Documents to which GE is to be party.

6.3Conditions to Obligations of GE.  The obligations of GE to consummate the
Closing are subject to the satisfaction or waiver of each of the following
conditions:

(a)the representations and warranties of the Woodward Members contained in
Section 4.1 shall be true and correct in all material respects as of the date
hereof and as of the Closing Date with the same effect as if made on and as of
the Closing Date;

(b)the Woodward Members and their respective Affiliates (including the JV) shall
have performed and complied in all material respects with all agreements and
covenants contained in this Agreement required to be performed or complied with
by it prior to or at the Closing Date;

(c)GE shall have received a certificate signed by a duly authorized executive
officer of Woodward to the foregoing effect; and

(d)the applicable Woodward Member and/or the JV, as applicable, shall have duly
executed a counterpart to:

(i)the GE Contribution Agreement;

(ii)the Purchase and Sale Agreement;

(iii)the Operating Agreement;

(iv)the Woodward Contribution Agreement; and





15

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(v)each of the Closing Date Ancillary Documents to which the applicable Woodward
Member and/or the JV is to be party.

 

ARTICLE VII

TERMINATION

7.1Grounds for Termination.  This Agreement may be terminated at any time prior
to the Closing:

(a)by mutual written agreement of the Parties;

(b)by written notice from any Party to the other Party if:

(i)the Closing has not been effected on or prior to the close of business on the
Termination Date; provided, however, that the right to terminate this Agreement
pursuant to this Section 7.1(b)(i) shall not be available to any Party whose
failure to fulfill any of its obligations contained in this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to have
occurred on or prior to such date; or

(ii)any Law or other legal restraint or prohibition preventing the Closing shall
be in effect and shall have become final and nonappealable.

7.2Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 7.1, this Agreement shall forthwith become void and be of no
effect, without any Liability on the part of either Party or its Affiliates;
provided, that the provisions contained in Section 5.2, this Article VII and
Article VIII shall survive and remain in full force and effect; and provided,
 further, that any such termination shall not relieve any Party of any liability
for any willful breach of this Agreement arising prior to such termination.

7.3Termination of Representations and Warranties and Covenants upon the
Closing.  The representations and warranties of the Parties contained in Article
IV and the covenants contained in Article V (other than Section 5.2) shall
terminate and be of no further force or effect upon the consummation of the
Closing; provided, however, that, for the avoidance of doubt, the
representations and warranties set forth in the Woodward Contribution Agreement
or the GE Contribution Agreement, as applicable, shall survive for the periods
set forth therein.

7.4No Post-Closing Remedy for Breaches of Representations and Warranties.  The
Parties hereby acknowledge and agree that, following the Closing, no Person
shall have any rights with respect to any breach of any of the representations
or warranties contained in Article IV.

 





16

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

MISCELLANEOUS

8.1Notices.  All notices and other communications pursuant to this Agreement
shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Party in writing
in accordance herewith.  Any such notice or communication shall be deemed to
have been delivered and received (a) in the case of personal delivery, on the
date of such delivery, (b) in the case of telecopier delivery, on the date sent
if confirmation of receipt is received and such notice is also promptly mailed
by registered or certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above.  Notices to Parties pursuant to this Agreement shall
be given to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 8.1):

(a)       to Woodward:

 

Woodward, Inc.

1000 East Drake Road

Fort Collins, Colorado 80525

[***]

with a copy to (which shall not constitute notice to Woodward):

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention:     Bradley L. Finkelstein
Michael S. Russell

Facsimile:     (650) 493-6811

(b)       to GE:

 

General Electric Corporation

c/o GE Aviation

One Neumann Way

Cincinnati, Ohio 45215

[***]





17

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

with a copy to (which shall not constitute notice to GE):

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois  60603

Attention:    Brian J. Fahrney

Facsimile:    (312) 853-7036

8.2Amendments; Waivers.

(a)Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed in the case of an amendment,
by all Parties to such agreement, or in the case of a waiver, by the Party
against whom the waiver is to be effective.

(b)No waiver by a Party of any default, misrepresentation or breach of a
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of a
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence.  No failure or delay by a Party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided under Law.

8.3Expenses.  Except as otherwise expressly provided in this Agreement or in any
other Transaction Document, all costs and expenses incurred in connection with
this Agreement and the other Transaction Documents and in closing and carrying
out the transactions contemplated hereby and thereby shall be paid by the Party
incurring such cost or expense.

8.4Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors, heirs, personal
representatives and permitted assigns.  No Party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of the other Party.  No such transfer or
assignment shall relieve the transferring or assigning Party of its obligations
hereunder if such transferee or assignee does not perform such obligations.

8.5Governing Law.  This Agreement shall be construed in accordance with and this
Agreement and any disputes or controversies related hereto shall be governed by
the internal laws of the State of Delaware without giving effect to any
conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.

8.6Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy or email attachment, each
of which shall be an original, with the same effect as if the signatures were
upon the same instrument and



18

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

delivered in person.  This Agreement shall become effective when each Party
hereto shall have received a counterpart hereof signed by the other Party.

8.7Entire Agreement.  This Agreement (including the schedules and exhibits
referred to herein), the other Transaction Documents (including the schedules
and exhibits referred to therein) and the Confidentiality Agreement constitute
the entire agreement between the Parties with respect to the subject matter
hereof and thereof and supersede all prior agreements, understandings and
negotiations, both written and oral, express or implied, between and among the
Parties with respect to the subject matter of this Agreement.  No
representation, warranty, promise, inducement or statement of intention has been
made by either Party that is not embodied in this Agreement or such other
documents, and neither Party shall be bound by, or liable for, any alleged
representation, warranty, promise, inducement or statement of intention not
embodied herein or therein.

8.8Captions.  The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof. 

8.9Severability.  If any provision of this Agreement, or the application thereof
to any Person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other Persons, places and
circumstances shall remain in full force and effect so long as, after excluding
the portion deemed to be unenforceable, the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party.  Upon such determination that any term or other
provision is invalid, unenforceable or void, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated to the greatest extent
practicable in substantially the same manner as originally set forth at the
later of the date this Agreement was executed or last amended.

8.10Dispute Resolution.  Prior to the Parties exercising any rights pursuant to
Section 8.11, any dispute, controversy or claim (whether sounding in contract,
tort or otherwise) arising out of or relating to this Agreement, including the
meaning of its provisions, or the proper performance of any of its terms by
either Party hereto, or its breach, termination or invalidity (each, a
“Dispute”) will be resolved in accordance with the procedures specified in this
Section 8.10.  Each Party hereto wishing to initiate the dispute resolution
procedures set forth in this Section 8.10 shall give written notice of the
Dispute to the other Party hereto (“Dispute Notice”).  If a Party has given a
Dispute Notice under the preceding subsection, the Vice President, Commercial
Engines Operation of GE and the Chief Executive Officer of Woodward (or, in
either case, a designee satisfactory to the other Party) will attempt in good
faith to resolve the Dispute within forty-five (45) days of the issuance of the
Dispute Notice.  The Parties agree and acknowledge that such individuals shall
be executives who have authority to settle the Dispute on behalf of their
respective organizations.  Within fifteen (15) days after delivery of the
Dispute Notice, the receiving Party will submit to the other a written
response.  The response will include a statement of that Party’s position and a
summary of arguments supporting that position.  Within forty-five (45) days
after delivery of the Dispute Notice, the executives of GE and



19

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Woodward and any individual(s) accompanying them will meet at a mutually
acceptable time and place, and thereafter, as often as they reasonably deem
necessary, to attempt to resolve the Dispute.  If a Party gives another Party a
Dispute Notice within the applicable statute of limitation or the applicable
survival period, the statute of limitation or the survival period relating to
that particular Dispute shall be tolled, provided that the Party pursues dispute
resolution in accordance with the time frame specified in this Section
8.10.  The Parties will take any further action required to effectuate that
tolling.  Each Party is required to continue to perform its obligations under
this Agreement pending final resolution of any Dispute, unless to do so would be
impossible or impracticable under the circumstances.  Except as required by Law,
none of GE, Woodward nor any of their respective Representatives may disclose
the existence, content, or results of any dispute resolution procedure hereunder
without the prior written consent of each of GE and Woodward.

8.11Consent to Jurisdiction.  Any dispute, controversy or claim (whether
sounding in contract, tort or otherwise) arising out of or relating to this
Agreement, including the meaning of its provisions, or the proper performance of
any of its terms by either Party hereto, or its breach, termination or
invalidity, shall be subject to the exclusive jurisdiction of the courts of the
State of Delaware sitting in the City of Wilmington or of the Federal courts
sitting therein.  Each of the Parties hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such Proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of the venue of any such Proceeding in any such court or that any such
Proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such Proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court.

8.12Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (c) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (d) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.  

8.13Third Party Beneficiaries.  No provision of this Agreement shall create any
third party beneficiary rights in any other Person, including any employee or
former employee of Woodward or GE or any of their respective Affiliates
(including any beneficiary or dependent thereof).





20

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

8.14Specific Performance.  The Parties agree that irreparable damage would occur
and that the Parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  It is accordingly agreed that
the Parties shall be entitled to an injunction or injunctions to prevent
breaches or threatened breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement and, in any action for specific
performance, each Party waives the defense of adequacy of a remedy at law and
waives any requirement for the securing or posting of any bond in connection
with such remedy, this being in addition to any other remedy to which they are
entitled at law or in equity (subject to the limitations set forth in this
Agreement).  The Parties hereto further agree that (i) by seeking the remedies
provided for in this Section 8.14, a Party shall not in any respect waive its
right to seek any other form of relief that may be available to a Party under
this Agreement (including monetary damages) for breach of any of the provisions
of this Agreement, and (ii) nothing set forth in this Section 8.14 shall require
any Party hereto to institute any Proceeding for (or limit any Party’s right to
institute any Proceeding for) specific performance under this Section 8.14 prior
or as a condition to exercising any termination right under Article VII (and
pursuing damages after such termination), nor shall the commencement of any
Proceeding pursuant to this Section 8.14 or anything set forth in this Section
8.14 restrict or limit any Party’s right to terminate this Agreement in
accordance with the terms of Article VII or pursue any other remedies under this
Agreement that may be available at any time.

8.15No Presumption against Drafting Party.  Woodward and GE acknowledge that
each of the Parties hereto has been represented by counsel in connection with
the negotiation and execution of this Agreement and the other Transaction
Documents.  Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement against the
drafting Party has no application and is expressly waived.

 

* * * *

 

 

21

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first above written.

 

 

 

 

 

 

WOODWARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[Signature page to Master Agreement]

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

APPENDIX A

TO MASTER AGREEMENT

“Affiliate”, with respect to any Person, means any other Person directly or
indirectly controlling, controlled by or under common control with, such Person;
provided, however, that (i) with respect to the JV and its Subsidiaries,
“Affiliates” shall be deemed to expressly exclude GE and Woodward and each of
their Affiliates, (ii) with respect to Woodward and its Subsidiaries,
“Affiliates” shall be deemed to expressly exclude the JV and its Subsidiaries,
and (iii) with respect to GE and its Subsidiaries, “Affiliates” shall be deemed
to expressly exclude the JV and its Subsidiaries.  For purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling”, “controlled by” or “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.

“Agreement” has the meaning set forth in the introduction to this Agreement.

“Ancillary Document Agreement” means that certain Ancillary Document Agreement
of even date herewith, including the exhibits and schedules thereto, by and
between GE and Woodward, as the same may be amended from time to time.

“Ancillary Documents” means the GE Ancillary Documents and the Woodward
Ancillary Documents.

“Antitrust Division” has the meaning set forth in Section 5.1(b) of this
Agreement.

“Antitrust Law” means the Sherman Antitrust Act of 1890, the Clayton Act of
1914, the HSR Act, the Federal Trade Commission Act, and all other domestic or
foreign Laws passed by a domestic or foreign Governmental Authority that are
designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition.

“Bankruptcy and Equity Exception” has the meaning set forth in Section 4.1(b) of
this Agreement.

“Business Day” means each day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

“Claims” means all rights to causes of action, claims, demands, rights and
privileges against third parties, whether liquidated or unliquidated, fixed or
contingent, choate or inchoate. 

“Closing” has the meaning set forth in Section 3.4 of this Agreement.

“Closing Date” means the date of the Closing, as further described in Section
3.4 of this Agreement.





A-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Closing Date Ancillary Documents” has the meaning ascribed to such term in the
Ancillary Document Agreement.

“Closing Date Extension Option” has the meaning set forth in Section 3.3 of this
Agreement.

“Confidentiality Agreement” means that certain Confidentiality Agreement, dated
as of October 28, 2014, by and between GE and Woodward.

“Consent” means an authorization, consent, approval, permit or license issued
by, or waiver from, any Governmental Authority or other Person.

“Contract” means each legally-binding contract, agreement, option, lease,
license, cross-license, sale and purchase order, commitment and other instrument
of any kind, whether written or oral.

“Director” has the meaning ascribed to such term in the Operating Agreement.

“Dispute” has the meaning set forth in Section 8.10 of this Agreement.

“Dispute Notice” has the meaning set forth in Section 8.10 of this Agreement.

“Encumbrance” means, with respect to any asset, any lien, mortgage, pledge,
hypothecation, right of others, Claim, security interest, encumbrance, lease,
sublease, license, interest, option, charge or other restriction or limitation
of any nature whatsoever in respect of such asset.

“Engineering Committee” has the meaning ascribed to such term in the Operating
Agreement.

“Filing” means a registration or filing with, or notice to, any Governmental
Authority or other Person.

“Finance Manager” has the meaning ascribed to such term in the Operating
Agreement.

“Formation Date” has the meaning set forth in the recitals to this Agreement.

“FTC” has the meaning set forth in Section 5.1(b) of this Agreement.

“GE” has the meaning set forth in the introduction to this Agreement. 

“GE Ancillary Documents” has the meaning ascribed to such term in the Ancillary
Document Agreement. 

“GE Contribution Agreement” has the meaning set forth in the recitals to this
Agreement.

“GE Purchase” has the meaning set forth in Section 3.1 of this Agreement.





A-2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“GE Transferred Assets” has the meaning set forth in the GE Asset Contribution
Agreement.

“General Manager” has the meaning ascribed to such term in the Operating
Agreement.

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration or filing with, or notice to, or waiver
from, any Governmental Authority.

“Governmental Authority” means any United States or non-United States federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Initial LLC Agreement” has the meaning set forth in the recitals to this
Agreement.

“Initial Manager” has the meaning set forth in Section 5.6(a) of this Agreement.

“Interim Period” has the meaning set forth in Section 5.3 of this Agreement.

“JV” has the meaning set forth in the recitals to this Agreement.

“Knowledge” means, (i) with respect to Woodward, the actual knowledge, after
reasonable inquiry, of [***] and (ii) with respect to GE, the actual knowledge,
after reasonable inquiry, of [***]. 

“Law” means, with respect to any Person, any federal, state, local or foreign
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to such Person or any of its Affiliates or any
of their respective properties, assets, officers, directors, managers (in the
case of a limited liability company), employees, consultants or agents.

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, absolute, contingent, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.

“Membership Interest” has the meaning set forth in the Operating Agreement.

“Operating Agreement” has the meaning set forth in the recitals to this
Agreement.





A-3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Parties” has the meaning set forth in the introduction to this Agreement.

“Permits” means all permits, licenses, franchises, approvals, certificates,
certifications, clearances, consents, waivers, concessions, exemptions, orders,
registrations, notices or other authorizations of any Governmental Authority.

“Person” means an individual, corporation, partnership, association, limited
liability company, trust, estate or other similar business entity or
organization, including a Governmental Authority and any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the United States
Securities Exchange Act of 1934, as amended.

“Proceeding” means any action, suit, Claim, charge, hearing, arbitration, audit,
or proceeding (public or private).

“Purchase and Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“Purchased Membership Interests” has the meaning set forth in the recitals to
this Agreement.

“Representatives” has the meaning set forth in Section 5.2 of this Agreement.

“Secondee” has the meaning set forth in the Operating Agreement.

“Signing Date” means the date of this Agreement.

“Specified Filings” has the meaning set forth in Section 5.1(b) of this
Agreement.

“Subject Ancillary Documents” has the meaning ascribed to such term in the
Ancillary Document Agreement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company or other similar entity as to which more than 50% of the
outstanding capital stock or other securities having voting rights or power is
owned or controlled, directly or indirectly, by such Person and/or by one or
more of such Person’s direct or indirect subsidiaries.

“Technology Manager” has the meaning ascribed to such term in the Operating
Agreement.

“Termination Date” means June 30, 2016.

“Transaction Documents” means this Agreement, the Ancillary Document Agreement
and the Ancillary Documents.

“Woodward” has the meaning set forth in the introduction to this Agreement. 

“Woodward Affiliate” has the meaning set forth in the introduction to this
Agreement. 





A-4

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Woodward Ancillary Documents” has the meaning ascribed to such term in the
Ancillary Document Agreement.

“Woodward Contribution Agreement” has the meaning set forth in the recitals to
this Agreement.

“Woodward Members” has the meaning set forth in the introduction to this
Agreement.

* * * *

 

 

A-5

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Woodward Contribution Agreement

 

See attached

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit B

 

Form of Initial LLC Agreement

 

See attached

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit C

 

Form of GE Contribution Agreement

 

See attached

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit D

 

Form of Purchase and Sale Agreement

 

See attached

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit E

 

Form of Operating Agreement

 

See attached

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Exhibit A

 

CONTRIBUTION AGREEMENT

CONTRIBUTION AGREEMENT (this “Agreement”) dated as of [●] (the “Effective
Date”), between Woodward, Inc., a Delaware corporation (“Woodward”), and
[Company], a Delaware limited liability company (the “Company”).

WHEREAS Woodward desires to assign to the Company all of Woodward’s rights and
certain of Woodward’s obligations under each of the contracts listed on Schedule
I to this Agreement (the “Contributed Assets”) and the Company desires to assume
all of such rights and obligations of Woodward under the Contributed Assets.

WHEREAS, in exchange for the assignment by Woodward of the Contributed Assets,
the Company desires to issue to Woodward 100% of the equity interests in the
Company (such equity interests, the “Company Equity Interests”).

NOW, THEREFORE, in consideration of the mutual covenants of this Agreement and
for other good and valuable consideration the adequacy and receipt of which the
parties to this Agreement hereby acknowledge, the parties agree as follows:

1.Assignment and Assumption.  Effective as of the Effective Date, (a) Woodward
assigns to the Company all of Woodward’s rights and obligations with respect to
each of the Contributed Assets and (b) the Company assumes all of the rights and
obligations of Woodward with respect to each of the Contributed Assets, in each
case, other than to the extent such obligations, but for a breach or default by
Woodward, would have been paid, performed or otherwise discharged on or prior to
the Effective Date or arise out of any such breach or default.

2.Issuance.  Effective of the Effective Date and in exchange for the
contribution of the Contributed Assets by Woodward, the Company hereby issues to
Woodward the Company Equity Interests.

3.Representations and Warranties of the Company.  The Company represents and
warrants to Woodward as follows:

(a)Authority.  The Company has the requisite limited liability company power and
authority to enter into and deliver this Agreement, perform its obligations set
forth in this Agreement, and consummate the transactions contemplated by this
Agreement.  The Company has duly executed and delivered this Agreement.  This
Agreement is a valid, legal and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or equity).

(b)Non-Contravention.  The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated by this Agreement do not and will not (i) contravene or conflict
with the certificate of formation of the Company or the operating agreement of
the Company; (ii) assuming the truthfulness of the representations of all other
parties to this Agreement, contravene or conflict with or constitute a violation
of any provision of any law binding upon or applicable to the Company or by
which any of its assets or properties is bound or affected; or



 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(iii) constitute a default under (or an event that, with or without notice or
lapse of time or both, could reasonably be expected to become a default or an
event of default) or give rise (with or without notice or lapse of time or both)
to a right of termination, amendment, cancellation or acceleration under any
agreement, contract, note, bond, mortgage, indenture, lease, franchise, permit
or other similar authorization or other instrument binding upon the Company.

(c)Equity Duly Authorized.  The Company Equity Interests, when issued and
delivered in accordance with the terms of this Agreement, will be duly
authorized and validly issued and shall be free and clear of any security
interest, pledge, mortgage, lien, charge, adverse claim of ownership or use,
restriction on transfer (such as a right of first refusal or other similar
rights), defect of title, or other encumbrance of any kind or character
(“Liens”), other than Liens (if any) created (i) by or through Woodward or
Woodward’s representatives; (ii) under or pursuant to applicable federal or
state securities laws; or (iii) under the terms of this Agreement.

4.Representations and Warranties of Woodward.  Woodward represents and warrants
to the Company as follows:

(a)Authority.  Woodward has the requisite corporate power and authority to enter
into and deliver this Agreement, perform its obligations set forth in this
Agreement, and consummate the transactions contemplated by this
Agreement.  Woodward has duly executed and delivered this Agreement.  This
Agreement is a valid, legal and binding obligation of Woodward, enforceable
against Woodward in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or equity).

(b)Non-Contravention.  The execution, delivery and performance by Woodward of
this Agreement and the consummation by Woodward of the transactions contemplated
by this Agreement do not and will not (i) contravene or conflict with the
certificate of incorporation of Woodward or the bylaws of Woodward;
(ii) assuming the truthfulness of the representations of all other parties to
this Agreement, contravene or conflict with or constitute a violation of any
provision of any law binding upon or applicable to Woodward or by which any of
its assets or properties is bound or affected; or (iii) constitute a default
under (or an event that, with or without notice or lapse of time or both, could
reasonably be expected to become a default or an event of default) or give rise
(with or without notice or lapse of time or both) to a right of termination,
amendment, cancellation or acceleration under any agreement, contract, note,
bond, mortgage, indenture, lease, franchise, permit or other similar
authorization or other instrument binding upon Woodward.

(c)Limitations on Disposition and Resale.  Woodward understands and acknowledges
that the Company Equity Interests have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or the securities laws of any
state or any foreign jurisdiction and, unless such Company Equity Interests are
so registered, that they may not be offered, sold, transferred or otherwise
disposed of except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and any
applicable securities laws of any state or foreign jurisdiction.  Woodward
understands that Woodward may not be able to liquidate its investment in the
Company Equity Interests and agrees not to sell, transfer or otherwise dispose
of the Company Equity Interests (or any portion thereof), unless such Company
Equity Interests have been so registered or an exemption from the



-2-

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

requirement of registration is available under the Securities Act and any
applicable state or foreign securities laws.

5.Miscellaneous.

(a)Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed in the
case of an amendment, by all parties to such agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No waiver by a
party of any default, misrepresentation or breach of a warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of a warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence.  No failure or delay by a party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided under law.

(b)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, heirs, personal
representatives and permitted assigns.  No party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of the other party.  No such transfer or
assignment shall relieve the transferring or assigning party of its obligations
hereunder if such transferee or assignee does not perform such obligations.

(c)Governing Law.  This Agreement shall be construed in accordance with and this
Agreement and any disputes or controversies related hereto shall be governed by
the internal laws of the State of Delaware without giving effect to any
conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.

(d)Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy or email attachment, each
of which shall be an original, with the same effect as if the signatures were
upon the same instrument and delivered in person.  This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party.

(e)Entire Agreement.  This Agreement (including the schedules and exhibits
referred to herein) constitutes the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, both written and oral, express or
implied, between and among the parties with respect to the subject matter of
this Agreement.  No representation, warranty, promise, inducement or statement
of intention has been made by either party that is not embodied in this
Agreement or such other documents, and neither party shall be bound by, or
liable for, any alleged representation, warranty, promise, inducement or
statement of intention not embodied herein or therein.





-3-

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(f)Severability.  If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect so long as, after excluding
the portion deemed to be unenforceable, the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, unenforceable or void, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated to the greatest extent
practicable in substantially the same manner as originally set forth at the
later of the date this Agreement was executed or last amended.

(g)Consent to Jurisdiction.  Any dispute, controversy or claim (whether sounding
in contract, tort or otherwise) arising out of or relating to this Agreement,
including the meaning of its provisions, or the proper performance of any of its
terms by either party hereto, or its breach, termination or invalidity, shall be
subject to the exclusive jurisdiction of the courts of the State of Delaware
sitting in the City of Wilmington or of the federal courts sitting therein. Each
of the parties hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

(h)Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (II) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS SECTION
5(h).  

(i)Third Party Beneficiaries.  No provision of this Agreement shall create any
third party beneficiary rights in any other person.

(j)Further Assurances.  Each of the parties hereto will cooperate with the
others and execute and deliver to the others such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any party hereto as necessary to carry out, evidence and confirm the
intended purposes of this Agreement.

[Remainder of page intentionally blank]

 

 

-4-

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

 

 

 

WOODWARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Company]

 

 

 

 

 

 

By:  Woodward, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Signature Page to Woodward to Company Contribution Agreement

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Schedule I

 

Contributed Assets

[***]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT B

LIMITED LIABLITY COMPANY AGREEMENT

OF

[JV] LLC

This Limited Liability Company Agreement (this “Agreement”) of [JV] LLC, a
Delaware limited liability company (the “Company”), is entered into as of [●]
and shall constitute the “limited liability company agreement” of the Company
within the meaning of Section 18-101(7) of the Delaware Limited Liability
Company Act, Title 6, Delaware Corporations Code, Section 18-101 et seq., as
amended (the “Act”).

WHEREAS, pursuant to a Contribution Agreement dated [●], between Woodward and
the Company, Woodward contributed certain assets to the Company in exchange for
100% of the equity interests in the Company.

WHEREAS, pursuant to a Contribution Agreement dated [●], between Woodward and
Woodward Affiliate, Woodward contributed 10% of the equity interests in the
Company to Woodward Affiliate in exchange for 100% of the equity interests in
Woodward Affiliate.

NOW, THEREFORE, in consideration of the mutual covenants of this Agreement and
for other good and valuable consideration the adequacy and receipt of which the
members hereby acknowledge, the Members agree as follows:

1.Except as otherwise provided in this Agreement, the default provisions of the
Act shall apply to the Company.

2.The name of the Company shall be “[JV] LLC”.

3.Woodward, Inc. (“Woodward”) and [●] (“Woodward Affiliate” and together with
Woodward, the “Members”) are the sole “members” of the Company within the
meaning of Section 18-101(11) of the Act.

4.The Company shall maintain a Delaware registered office and agent for the
service of process as required by the Act.  In the event the registered agent
ceases to act as such for any reason or the registered office shall change,
Woodward shall promptly designate a replacement registered agent or file a
notice of change of address, as the case may be.

5.The purpose and scope of the Company shall be to engage in such lawful
activities as shall be determined by Woodward in its sole and absolute
discretion.

6.The term of the Company began as of the date of filing of the certificate of
formation for the Company in accordance with Section 18-201 of the Act and,
unless otherwise specified in a certificate of cancellation filed by the Members
in respect of the Company pursuant to Section 18-203 of the Act, such term shall
continue in perpetuity.

7.Title to all Company property shall be held in the name of the Company;
provided,  however, that the Company shall make such distributions of cash
and/or property to the Members as Woodward shall from time to time determine in
its sole and absolute discretion.





 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

8.Except as otherwise required by applicable law, the Members shall have no
personal liability for the debts and obligations of the Company.

9.A separate capital account shall be maintained for each Member in a manner
that complies with the Regulations (“Treasury Regulations”) promulgated under
section 704 of the Internal Revenue Code of 1986, as amended.  Without limiting
the generality of the foregoing, such capital accounts shall be (a) increased
for all capital contributions (i.e., the amount of cash and fair market value of
any contributed property) and allocations of  items of income and gain and (b)
decreased by all distributions (i.e., the amount of cash and fair market value
of any distributed property) and allocations of items of  loss and expense.
Schedule A to this Agreement sets forth the percentage interest for each Member
and the initial balance of their capital account.

10.Unless otherwise required by the Treasury Regulations, all items of income,
gain, loss, deduction and credit shall be allocated among the Members in
accordance with their percentage interests.

11.The Members shall have no obligation to make any contributions to the capital
of the Company and shall make only such contributions as Woodward shall from
time to time determine in its sole and absolute discretion.

12.The Members shall have no obligation to provide any services to the Company
and shall provide only such services as Woodward shall from time to time
determine in its sole and absolute discretion.

13.The Company shall indemnify the Members for and against any loss, damage,
claim or expense (including attorneys' fees) whatsoever incurred by the Members
relating to or arising out of any act or omission or alleged acts or omissions
performed or omitted by the Members on behalf of the Company, to the fullest
extent permitted by law.

14.Woodward shall control the management and operation of the Company in such
manner as it shall determine in its sole and absolute discretion.  Woodward may
appoint, remove and replace managers, officers and employees of the Company from
time to time in its sole and absolute discretion.  Notwithstanding any provision
of this Agreement to the contrary, any contract, agreement, deed, lease, note or
other document or instrument executed on behalf of the Company by Woodward shall
be deemed to have been duly executed by the Company and third parties shall be
entitled to rely upon Woodward's power to bind the Company without otherwise
ascertaining that the requirements of this Agreement have been satisfied. 

15.To the maximum extent permitted by the Act and other applicable law, the
Members: (a) shall not be subject to any fiduciary or other duties to the
Company; and (b) shall not be liable to the Company for any action or omission
concerning the Company or otherwise.

16.The Members may transfer all or any portion of their respective interest in
the Company with the consent of Woodward.  In the event of any such transfer,
this Agreement shall be amended to reflect the respective rights and obligations
of the Members and the transferee or transferees.  No person shall be admitted
to the Company as an additional member without the written consent of Woodward,
which consent may be withheld in Woodward’s sole and absolute discretion.





-  2  -

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

17.It is the intention of the Members that the Company be treated as a
partnership for federal, state and local income tax purposes.  The Members agree
not to take any action or fail to take any action (including by amendment of
this Agreement) which action or inaction would be inconsistent with such
treatment.

18.The interpretation and enforceability of this Agreement and the rights and
liabilities of the Members as such shall be governed by the laws of the State of
Delaware as such laws are applied in connection with limited liability company
operating agreements entered into and wholly performed upon in Delaware by
residents of Delaware.  To the extent permitted by the Act and other applicable
law, the provisions of this Agreement shall supersede any contrary provisions of
the Act or other applicable law.

19.In the event any provision of this Agreement is determined to be invalid or
unenforceable, such provision shall be deemed severed from the remainder of this
Agreement and replaced with a valid and enforceable provision as similar in
intent as reasonably possible to the provision so severed, and shall not cause
the invalidity or unenforceability of the remainder of this Agreement.

20.This Agreement may be amended, in whole or in part, only through a written
amendment executed by the Members.

21.This Agreement contains the entire understanding and intent of the Members
regarding the Company and supersedes any prior written or oral agreement
respecting the Company.  There are no representations, agreements, arrangements,
or understandings, oral or written, of the Members relating to the Company which
are not fully expressed in this Agreement.

[Signature page follows]

 

 

-  3  -

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Member has executed this Agreement as of the date first
above written.

 

 

 

 

 

 

WOODWARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[WOODWARD AFFILIATE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:  Authorized Person

 

 

 

 

Signature Page to [JV] LLC Limited Liability Company Agreement

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Schedule A

 

Member

Initial Capital Account

Percentage Interest

Woodward, Inc.

$[●]


90% 

[Woodward Affiliate]

$[●]


10% 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

EXHIBIT C

CONTRIBUTION AGREEMENT

CONTRIBUTION AGREEMENT (this “Agreement”) dated as of [●] (the “Effective
Date”), between General Electric Company, a New York corporation (acting through
its GE Aviation business unit (“GE”), and [Company], a Delaware limited
liability company (the “Company”).

WHEREAS GE desires to assign to the Company all of GE’s rights and certain of
GE’s obligations under each of the contracts listed on Schedule I to this
Agreement (the “Contributed Assets”) and the Company desires to assume all of
such rights and obligations of GE under the Contributed Assets.

NOW, THEREFORE, in consideration of the mutual covenants of this Agreement and
for other good and valuable consideration the adequacy and receipt of which the
parties to this Agreement hereby acknowledge, the parties agree as follows:

1.Assignment and Assumption.  Effective as of the Effective Date, (a) GE assigns
to the Company all of GE’s rights and obligations with respect to each of the
Contributed Assets and (b) the Company assumes all of the rights and obligations
of GE with respect to each of the Contributed Assets, in each case, other than
to the extent such obligations, but for a breach or default by GE, would have
been paid, performed or otherwise discharged on or prior to the Effective Date
or arise out of any such breach or default.

2.Representations and Warranties of the Company.  The Company represents and
warrants to GE as follows:

(a)Authority.  The Company has the requisite limited liability company power and
authority to enter into and deliver this Agreement, perform its obligations set
forth in this Agreement, and consummate the transactions contemplated by this
Agreement.  The Company has duly executed and delivered this Agreement.  This
Agreement is a valid, legal and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding at law or equity).

(b)Non-Contravention.  The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated by this Agreement do not and will not (i) contravene or conflict
with the certificate of formation of the Company or the operating agreement of
the Company; (ii) assuming the truthfulness of the representations of all other
parties to this Agreement, contravene or conflict with or constitute a violation
of any provision of any law binding upon or applicable to the Company or by
which any of its assets or properties is bound or affected; or (iii) constitute
a default under (or an event that, with or without notice or lapse of time or
both, could reasonably be expected to become a default or an event of default)
or give rise (with or without notice or lapse of time or both) to a right of
termination, amendment, cancellation or acceleration under any agreement,
contract, note, bond, mortgage, indenture, lease, franchise, permit or other
similar authorization or other instrument binding upon the Company.





 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

3.Representations and Warranties of GE.  GE represents and warrants to the
Company as follows:

(a)Authority.  GE has the requisite corporate power and authority to enter into
and deliver this Agreement, perform its obligations set forth in this Agreement,
and consummate the transactions contemplated by this Agreement.  GE has duly
executed and delivered this Agreement.  This Agreement is a valid, legal and
binding obligation of GE, enforceable against GE in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding at law or equity).

(b)Non-Contravention.  The execution, delivery and performance by GE of this
Agreement and the consummation by GE of the transactions contemplated by this
Agreement do not and will not (i) contravene or conflict with the certificate of
incorporation of GE or the bylaws of GE; (ii) assuming the truthfulness of the
representations of all other parties to this Agreement, contravene or conflict
with or constitute a violation of any provision of any law binding upon or
applicable to GE or by which any of its assets or properties is bound or
affected; or (iii) constitute a default under (or an event that, with or without
notice or lapse of time or both, could reasonably be expected to become a
default or an event of default) or give rise (with or without notice or lapse of
time or both) to a right of termination, amendment, cancellation or acceleration
under any agreement, contract, note, bond, mortgage, indenture, lease,
franchise, permit or other similar authorization or other instrument binding
upon GE.

4.Miscellaneous.

(a)Amendments and Waivers.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed in the
case of an amendment, by all parties to such agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.  No waiver by a
party of any default, misrepresentation or breach of a warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of a warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent occurrence.  No failure or delay by a party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided under law.

(b)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors, heirs, personal
representatives and permitted assigns.  No party hereto may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of the other party.  No such transfer or
assignment shall relieve the transferring or assigning party of its obligations
hereunder if such transferee or assignee does not perform such obligations.

(c)Governing Law.  This Agreement shall be construed in accordance with and this
Agreement and any disputes or controversies related hereto shall be governed by
the internal laws of the State of Delaware without giving effect to any
conflicts of laws principles thereof that would apply the laws of any other
jurisdiction.





-  2  -

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(d)Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts and the signatures delivered by telecopy or email attachment, each
of which shall be an original, with the same effect as if the signatures were
upon the same instrument and delivered in person.  This Agreement shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party.

(e)Entire Agreement.  This Agreement (including the schedules and exhibits
referred to herein) constitutes the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, both written and oral, express or
implied, between and among the parties with respect to the subject matter of
this Agreement.  No representation, warranty, promise, inducement or statement
of intention has been made by either party that is not embodied in this
Agreement or such other documents, and neither party shall be bound by, or
liable for, any alleged representation, warranty, promise, inducement or
statement of intention not embodied herein or therein.

(f)Severability.  If any provision of this Agreement, or the application thereof
to any person, place or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable or void, the remainder of this
Agreement and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect so long as, after excluding
the portion deemed to be unenforceable, the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, unenforceable or void, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated to the greatest extent
practicable in substantially the same manner as originally set forth at the
later of the date this Agreement was executed or last amended.

(g)Consent to Jurisdiction.  Any dispute, controversy or claim (whether sounding
in contract, tort or otherwise) arising out of or relating to this Agreement,
including the meaning of its provisions, or the proper performance of any of its
terms by either party hereto, or its breach, termination or invalidity, shall be
subject to the exclusive jurisdiction of the courts of the State of Delaware
sitting in the City of Wilmington or of the federal courts sitting therein. Each
of the parties hereby consents and submits to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

(h)Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF



-  3  -

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS IN THIS SECTION 4(h).  

(i)Third Party Beneficiaries.  No provision of this Agreement shall create any
third party beneficiary rights in any other person.

(j)Further Assurances.  Each of the parties hereto will cooperate with the
others and execute and deliver to the others such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any party hereto as necessary to carry out, evidence and confirm the
intended purposes of this Agreement.

 

[Remainder of page intentionally blank]

 

 

-  4  -

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

 

 

 

 

 

GENERAL ELECTRIC COMPANY

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[Company]

 

 

 

 

 

By:  Woodward, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title: 

 

 

 

 

Signature Page to GE to Company Contribution Agreement

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Schedule I

 

Contributed Assets

 

[***]

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT D

 

PURCHASE AND SALE AGREEMENT

by and among

WOODWARD, INC.,

[WOODWARD AFFILIATE]

and

GENERAL ELECTRIC COMPANY
(acting by and through its GE Aviation business unit)

dated as of [__________]

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

 

ARTICLE I DEFINITIONS


2 

Section 1.1

Incorporation of Definitions


2 

Section 1.2

Certain Definitions


2 

Section 1.3

Terms Defined in Other Sections


4 

Section 1.4

Other Definitional Provisions


5 

ARTICLE II SALE AND PURCHASE OF MEMBERSHIP INTEREST; PURCHASE PRICE; CLOSING


6 

Section 2.1

Sale and Purchase of Membership Interest


6 

Section 2.2

Purchase Price


6 

Section 2.3

Payments


6 

Section 2.4

Closing


6 

Section 2.5

Withholdings


7 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE WOODWARD MEMBERS


7 

Section 3.1

Organization, Standing and Authority; Execution and Delivery; Enforceability


7 

Section 3.2

Consents; Conflicts


7 

Section 3.3

Membership Interests


8 

Section 3.4

Subsidiaries


9 

Section 3.5

Operations


9 

Section 3.6

Financial Information


9 

Section 3.7

Taxes


9 

Section 3.8

Contracts


11 

Section 3.9

Claims


11 

Section 3.10

Compliance with Applicable Laws


12 

Section 3.11

Sufficiency of Assets


12 

Section 3.12

Books and Records


12 

Section 3.13

Brokerage


12 

 

i





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GE


13 

Section 4.1

Organization, Standing and Authority; Execution and Delivery; Enforceability


13 

Section 4.2

Consents; Conflicts


13 

Section 4.3

Contracts


13 

Section 4.4

Claims


14 

Section 4.5

Compliance with Applicable Laws


14 

Section 4.6

Sufficiency of Assets


14 

Section 4.7

Brokerage


15 

ARTICLE V TAX MATTERS


15 

Section 5.1

Tax Covenants


15 

Section 5.2

Transfer Taxes


16 

Section 5.3

Allocation of Basis Adjustment


16 

ARTICLE VI INDEMNIFICATION


17 

Section 6.1

Survival


17 

Section 6.2

Indemnification


17 

Section 6.3

Indemnification Procedures


19 

Section 6.4

Tax Indemnification


21 

Section 6.5

Calculation of Damages; Right to Setoff; Tax Treatment of Indemnification
Payments


23 

ARTICLE VII MISCELLANEOUS


23 

Section 7.1

Notices


23 

Section 7.2

Amendments; Waivers


25 

Section 7.3

Expenses


25 

Section 7.4

Successors and Assigns


25 

Section 7.5

Governing Law


25 

Section 7.6

Counterparts; Effectiveness


25 

Section 7.7

Entire Agreement


25 

Section 7.8

Captions


26 

Section 7.9

Severability


26 

Section 7.10

Consent to Jurisdiction


26 

Section 7.11

Waiver of Jury Trial


26 

Section 7.12

Third Party Beneficiaries


27 

Section 7.13

Specific Performance


27 

 

ii





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



 

Section 7.14

No Presumption Against Drafting Party


27 

Section 7.15

Further Assurances


27 

 

 

ANNEXES

 

 

 

 

Annex A

Purchased Membership Interest and Percentage Interests

 

Annex B

Financial Information

 

 

iii

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is entered into as of [●],
by and among Woodward, Inc., a Delaware corporation (“Woodward”), [Woodward
Affiliate], a Delaware limited liability company and wholly-owned subsidiary of
Woodward (“Woodward Affiliate”), and General Electric Company, a New York
corporation, acting by and through its GE Aviation business unit
(“GE”).  Woodward, Woodward Affiliate and GE are sometimes referred to herein
collectively as the “Parties” and each individually as a “Party.”

 

W I T N E S S E T H

WHEREAS, pursuant to the Master Agreement, dated as of May [●], 2015, by and
between Woodward and GE (the “Master Agreement”), Woodward and GE are forming a
joint venture to strengthen their relationship and better enhance innovation,
performance and reliability in fuel systems for commercial aerospace
applications;

WHEREAS, on [●], Woodward caused to be executed and delivered, and filed with
the Secretary of State of the State of Delaware, the Certificate of Formation of
[●] (the “Company”)

WHEREAS, pursuant to the Contribution Agreement, dated as of [●], by and between
Woodward and the Company (the “Woodward Contribution Agreement”), effective on
[●], (a) Woodward contributed the Woodward Contributed Assets (as defined in the
Woodward Contribution Agreement) to the Company and (b) the Company accepted the
Woodward Contributed Assets all upon the terms and conditions set forth therein;

WHEREAS, on [●], (a) Woodward contributed a 10% Membership Interest (as defined
in the Operating Agreement) to Woodward Affiliate and (b) Woodward and Woodward
Affiliate entered into the Limited Liability Company Agreement of the Company,
dated as of [●] (the “Initial Operating Agreement”);

WHEREAS, pursuant to the Contribution Agreement, dated as of the Closing Date,
by and between GE and the Company (the “GE Contribution Agreement”),
concurrently herewith, (a) GE is contributing the GE Contributed Assets (as
defined in the GE Contribution Agreement) to the Company and (b) the Company is
accepting the GE Contributed Assets, all upon the terms and conditions set forth
therein;

WHEREAS, pursuant to this Agreement, at the Closing, GE shall purchase and
acquire from Woodward, and Woodward shall sell and transfer to GE, the
Membership Interest set forth opposite GE’s name in Annex A (the “Purchased
Membership Interest”), all upon the terms and conditions set forth herein; and

WHEREAS, concurrently herewith, Woodward, Woodward Affiliate and GE are entering
into the Amended and Restated Limited Liability Company Agreement of the Company
(the “Operating Agreement”), pursuant to which the Initial Operating Agreement
will be amended and restated and, immediately following the Closing, the
business and operations of the



 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Company will be conducted in accordance with the Initial Business Plan (as
defined in the Operating Agreement) (the “Business”).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

Section 1.1     Incorporation of Definitions.  Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to the Master Agreement. 

Section 1.2     Certain Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:

“Anti-Bribery Laws” means the Foreign Corrupt Practices Act and all other
anti-corruption Laws.

“Code” means the Internal Revenue Code of 1986.  To the extent that reference is
made to any particular section of the Code, such reference shall be to any
corresponding provisions of any successor Law.

“Damages” means any losses, liabilities, diminution in value, claims, damages,
fines, penalties, assessments by public agencies, settlements, costs or expenses
(including reasonable costs of investigation and defense and reasonable
attorneys’ fees).

“Financial Information” means the historical financial information of the
Company set forth in Annex B.

“GAAP” means generally accepted accounting principles in the United States.

“GE Specified Representations” means the representations and warranties set
forth in Section 4.1,  Section 4.2,  Section 4.6 and Section 4.7

 “Order” means any execution, judgment, order, award, ruling, decision, verdict,
subpoena, injunction or settlement.

“Permitted Encumbrances” means (a) the Encumbrances set forth in Schedule 1.1;
(b) Encumbrances for Taxes not yet due and payable and (c) with respect to a
Person, any mechanics’, carriers’, workmen’s, repairmen’s or other like
Encumbrances arising or incurred in the ordinary course of business consistent
with past practice that are not resulting from a breach, default or violation by
such Person or its Affiliates and that are not, individually or in the
aggregate, material to the Business taken as a whole.





2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Pre-Closing Period” means any taxable year or period (or a portion thereof)
ending on or prior to the Closing Date.

“Proceeding” means any action, suit, Claim, charge, hearing, arbitration, audit,
or proceeding (public or private).

“Post-Closing Period” means any taxable period other than a Pre-Closing Period.

“Straddle Period” means any taxable year or period that begins before and ends
after the Closing Date.  For purposes of this Agreement, in the case of any
Taxes that are payable for any Straddle Period, the portion of such Tax that
relates to Pre-Closing Period will (i) in the case of any real and personal
property Taxes and other Taxes imposed on a periodic basis, be deemed to be the
amount of such Tax for the entire taxable period (or, in the case of such Taxes
determined on an arrears basis, the amount of such Taxes for the immediately
preceding period)  multiplied by a fraction, the numerator of which is the
number of days in the taxable period ending at the end of the Closing Date and
the denominator of which is the number of days in the entire relevant Straddle
Period, and (ii) in the case of any other Tax, be deemed equal to the amount
which would be payable if the relevant taxable period ended at the end of the
Closing Date, except that exemptions, allowances or deductions that are
calculated on an annual basis (including depreciation and amortization
deductions), other than with respect to property placed in service after the
Closing, shall be allocated on a daily basis.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company or other similar entity as to which more than fifty percent
(50%) of the outstanding capital stock or other securities having voting rights
or power is owned or controlled, directly or indirectly, by such Person and/or
by one or more of such Person’s direct or indirect subsidiaries; provided,
 however, that, except as otherwise expressly provided herein, (a) with respect
to the Woodward Members and their Affiliates, “Subsidiaries” shall be deemed to
expressly exclude the Company and its Subsidiaries, and (b) with respect to GE
and its Affiliates, “Subsidiaries” shall be deemed to expressly exclude the
Company and its Subsidiaries.

“Tax” (including, with correlative meaning, the term “Taxes”) means: (a) any
federal, state, local or foreign net income, gross income, gross receipts,
windfall profit, severance, property, production, sales, use, license, excise,
franchise, employment, payroll, withholding on amounts paid to or by any Person,
alternative or add-on minimum, ad valorem, value-added, transfer, stamp, or
environmental tax (including taxes under Code Section 59A), or any other tax,
custom, duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or penalty, addition to tax or additional
amount imposed by any Governmental Authority; and (b) any liability for the
payment of amounts determined by reference to amounts described in clause (a) as
a result of being or having been a member of any group that files, will file, or
has filed Tax Returns on a combined, consolidated or unitary basis, as a result
of any obligation under any agreement or arrangement (including any Tax sharing
arrangement), as a result of being a transferee or successor, or by contract or
otherwise.





3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Tax Return” means any return, report or similar statement required to be filed
with respect to any Tax (including any attached schedules), including any
information return, claim for refund, amended return or declaration of estimated
Tax.

“Taxing Authority” means the U.S. Internal Revenue Service and any other
Governmental Authority responsible for the administration of any Tax.

“Transaction Documents” means this Agreement, the Master Agreement, the Woodward
Ancillary Documents, and the GE Ancillary Documents.

“Transfer Tax”  means any sales Tax, use Tax, direct or indirect real property
transfer or gains Tax, documentary stamp Tax, value-added Tax or similar Tax and
related fees.

“Woodward Aggregate Cash” means $[250,000,000].  1

“Woodward Annual Payment Amount” means an amount, rounded to the nearest dollar,
equal to the product of the Woodward Aggregate Cash and 0.01957672 (for example,
solely for illustrative purposes, if the Woodward Aggregate Cash is equal to
$250,000,000, the Woodward Annual Payment Amount would be equal to $4,894,180).

“Woodward Members” means, collectively, Woodward and Woodward Affiliate.

“Woodward Specified Representations” means the representations and warranties
set forth in Section 3.1,  Section 3.2,  Section 3.3,  Section 3.11 and Section
3.13.  

Section 1.3     Terms Defined in Other Sections.  The following terms are
defined in the following Sections:

________________________

1Note to Draft: The Woodward Aggregate Cash was calculated assuming a Closing
Date of October 1, 2015. If the Closing Date occurs prior to October 1, 2015,
the Woodward Aggregate Cash payable by GE to Woodward will be increased to
reflect the additional value GE will receive as a result of its participation in
the cash flows of the Company as of the earlier Closing Date. If the Closing
Date occurs after October 1, 2015, the Woodward Aggregate Cash payable by GE to
Woodward will be decreased to reflect the reduction in value GE will receive as
a result of the delay in its participation in the cash flows of the Company
until such later Closing Date. The actual adjustment to the Woodward Aggregate
Cash, if any, will be based on a calculation of Company profits for the period
between October 1, 2015 and the actual Closing Date, where the Company profits
for purposes of this calculation will equal the excess of the amount of sales
covered by the Company scope and to be included in the Company financial results
for the period over the amount of costs of sales covered by the Company scope
and to be included in the Company financial results for the period, both
determined in a manner consistent with the supply agreement pricing provisions
of the Transaction Documents. For the avoidance of doubt, the NRE funded by the
parties separately during the Pre-JV Period pursuant to the GE9X side letter
shall not be included in the calculation of the Company’s profits for purposes
of the adjustment to the Woodward Aggregate Cash.  Notwithstanding anything
herein to the contrary, in the event that GE exercises the Closing Date
Extension Option (pursuant to and as defined in the Master Agreement), the
Woodward Aggregate Cash shall be increased above $250,000,000, if applicable, in
accordance with the foregoing to reflect the date on which the Closing would
have occurred but for the exercise by GE of the Closing Date Extension Option
(if the Closing would have occurred prior to October 1, 2015), but shall not be
decreased below $250,000,000 in accordance with the foregoing (if the Closing
would have occurred after October 1, 2015). 





4

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



 

 

 

Term

Section

Agreement

Preamble

Assumed Deductions

5.3(b)

Bankruptcy and Equity Exception

3.1(b)

Basis Adjustment Statement

5.3

Business

Recitals

Cap

6.2(a)

Closing

2.4

Closing Date

2.4

Company

Recitals

Company Contract

3.8(a)

[***]

6.2(a)

Deduction Shortfall Amount

6.4(b)

Defending Party

6.3(b)(ii)

GE

Preamble

GE After-Tax Return

6.4(b)

GE Contributed Contract

4.3(a)

GE Contribution Agreement

Recitals

GE Indemnified Persons

6.2(a)

GE Purchase

2.1

Indemnified Party

6.3(a)

Indemnifying Party

6.3(a)

Initial Basis Adjustment Statement

5.3(a)

Initial Operating Agreement

Recitals

Master Agreement

Recitals

Operating Agreement

Recitals

Original Deduction Shortfall Payment

6.4(d)

Parties

Preamble

Pre-Closing Income Tax Return

5.1(e)

Proposed Basis Adjustment Statement

5.3(a)

Purchase Price

2.2

Purchased Membership Interest

Recitals

Revised Basis Adjustment Statements

5.3(a)

Revised Deduction Shortfall Payment

6.4(d)

Survival Period

6.1

Third Party Claim

6.3(b)

Voting Debt

3.3

Woodward

Preamble

Woodward Affiliate

Preamble

Woodward After-Tax Return

6.4(b)

Woodward Contribution Agreement

Recitals

Woodward Indemnified Persons

6.2(b)

Section 1.4     Other Definitional Provisions.  The definitions in Section 1.2
and referenced in Section 1.3 shall apply equally to both the singular and
plural forms of the terms



5

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  All references herein to
Articles, Sections and Annexes shall be deemed to be references to Articles and
Sections of, and Annexes to, this Agreement unless the context shall otherwise
require.  All Annexes and Schedules attached hereto shall be deemed incorporated
herein as if set forth in full herein.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without
limitation”.  The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  Except as otherwise
indicated, the word “or” shall not be exclusive and shall mean “and/or.”  The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply
“if.”  References to a Person are also to its permitted successors and permitted
assigns.  Unless otherwise expressly provided herein, all references to
“dollars” or “$” shall mean United States Dollars.  Unless otherwise expressly
provided herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

 

ARTICLE II

 

SALE AND PURCHASE OF MEMBERSHIP INTEREST;
PURCHASE PRICE; CLOSING

Section 2.1     Sale and Purchase of Membership Interest.  Upon the terms and
subject to the conditions set forth herein, simultaneously with the execution
and delivery of this Agreement at the Closing, Woodward is hereby selling to GE,
free and clear of all Encumbrances, and GE is hereby purchasing from Woodward,
the Purchased Membership Interest (the “GE Purchase”).  The Parties agree to
treat the GE Purchase as a sale of interests in the Company pursuant to Section
741 of the Code.

Section 2.2     Purchase Price.  The aggregate consideration for the Purchased
Membership Interest shall be an amount equal to (a) the Woodward Aggregate Cash,
plus (b) subject to Section 2.3, the aggregate amount payable of the Woodward
Annual Payment Amounts (the “Purchase Price”).

Section 2.3     Payments.  GE shall (i) at the Closing, pay, or cause to be
paid, by wire transfer of immediately available funds to an account designated
by Woodward to Woodward the Woodward Aggregate Cash and (ii) on each anniversary
of the Closing Date for each of the fifteen (15) years following the Closing
Date, pay, or cause to be paid, by wire transfer of immediately available funds
to an account designated by Woodward not less than three (3) Business Days prior
to such anniversary of the Closing Date, to Woodward the Woodward Annual Payment
Amount.

Section 2.4     Closing.  The consummation of the GE Purchase and the other
transactions contemplated under this Agreement (the “Closing”) shall take place
at the offices of Sidley



6

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Austin LLP, Chicago, Illinois at the same time as the closing of the
transactions contemplated by the Master Agreement (Central time) on the date of
this Agreement.  The date on which the Closing actually occurs is referred to in
this Agreement as the “Closing Date.”

Section 2.5     Withholdings.  GE shall be entitled to deduct and withhold from
payments otherwise payable under this Agreement to Woodward such amounts as are
required with respect to the making of such payments under the Code or under any
provision of state, local or foreign Tax Law.  Any amount deducted or withheld
pursuant to this Section 2.5 and timely paid over to the applicable Taxing
Authority shall be treated for all purposes of this Agreement as having been
paid to Woodward in respect of which such deduction or withholding was made.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE WOODWARD MEMBERS

Except as set forth in the Schedules, the Woodward Members hereby jointly and
severally represent and warrant to GE as follows:

Section 3.1     Organization, Standing and Authority; Execution and Delivery;
Enforceability.

(a)     Woodward is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.  Woodward Affiliate is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Each of the Woodward Members has all
requisite corporate or limited liability company power and authority, as the
case may be, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, as applicable.  All corporate acts and other
proceedings required to be taken by each of the Woodward Members to authorize
the execution, delivery and performance of this Agreement and to consummate the
transactions contemplated hereby, as applicable, have been duly and properly
taken.

(b)     This Agreement has been duly executed and delivered by each of the
Woodward Members.  Assuming that this Agreement has been duly authorized,
executed and delivered by GE, this Agreement constitutes a legal, valid and
binding obligation of each of the Woodward Members, enforceable against the
Woodward Members, as applicable, in accordance with its terms (subject, as to
enforcement, to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally,
general principles of equity and the discretion of courts in granting equitable
remedies (the “Bankruptcy and Equity Exception”)).

Section 3.2     Consents; Conflicts.

(a)     No Consent of, or Filing with, any Governmental Authority or other
Person is required to be obtained or made by or with respect to any of the
Woodward Members in connection with the execution and delivery of this
Agreement, the consummation of the



7

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

transactions contemplated hereby or the compliance by the Woodward Members, as
applicable, with the terms and conditions hereof.

(b)     The execution and delivery of this Agreement by the Woodward Members and
the consummation of the transactions contemplated hereby and compliance by the
Woodward Members with the terms and conditions hereof do not conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a benefit under, or give rise to
any obligation of any Person to make any payment under, or to the increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or result in the creation of any Encumbrance upon any of the assets of
either Woodward Member or the Company under, any provision of (i) the
certificate of incorporation, certificate of formation, limited liability
company agreement, operating agreement or by-laws (or the comparable governing
instruments) of either of the Woodward Members, (ii) any Contract to which
either Woodward Member or the Company is a party or by which any of its
respective properties or assets are bound or (iii) any Law applicable to the
operations or the assets of either Woodward Member or the Company, other than in
the case of clause (ii), any such violation, default, termination, cancellation,
acceleration, loss or Encumbrance that would not reasonably be expected to
prevent or materially impede or delay the ability of the Woodward Members to
perform their obligations under this Agreement.

Section 3.3     Membership Interests.  The Woodward Members have good and valid
title to all of the Membership Interests, free and clear of any Encumbrances,
and are the record and beneficial owner thereof.  At the Closing, good and valid
title to the Purchased Membership Interest will pass to GE free and clear of any
Encumbrances, other than those arising from acts of GE or its Affiliates and
arising under, once executed, the Operating Agreement.  Except for the
Membership Interests, as of the Closing, there are no voting securities of, or
other equity interests in, the Company, reserved for issuance or
outstanding.  The Membership Interests have been duly authorized and validly
issued.  The Membership Interests have not been issued in violation of, and are
not subject to, any preemptive, subscription or similar rights under any
provision of applicable Law, the Initial Operating Agreement (or comparable
governing instrument of the Company) or any Contract to which the Company or any
Woodward Member is subject, bound or a party.  As of the Closing, there are no
outstanding bonds, debentures, notes or other indebtedness of the Company having
the right to vote (or that are convertible into, or exercisable or exchangeable
for, securities having the right to vote) on any matters on which holders of the
Membership Interests may vote (“Voting Debt”).  As of the Closing, there are no
outstanding warrants, options, rights, “phantom” stock rights, stock
appreciation rights, stock based performance units, convertible or exchangeable
securities or other commitments or undertakings (other than this Agreement)
(a) pursuant to which either of the Woodward Members or any of their Affiliates
are or may become obligated to issue, deliver or sell (i) any other voting
securities of, or equity interests in, the Company, (ii) any security
convertible into, or exchangeable for, voting securities of, or equity interests
in, the Company or (iii) any Voting Debt, (b) pursuant to which any of the
Company, the Woodward Members or any of their Affiliates are or may become
obligated to issue, grant, extend or enter into any such warrant, option, right,
unit, security, commitment or undertaking relating to the Company or (c) that
give any Person the right to receive any benefits or rights similar to any
rights enjoyed by or accruing



8

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

to the holders of Membership Interests.  Other than this Agreement, the Woodward
Ancillary Documents and the Initial Operating Agreement, as of the Closing, the
Membership Interests are not subject to any voting trust agreement or other
Contract, including any such Contract restricting or otherwise relating to the
voting, dividend rights or disposition of the Membership Interests.

Section 3.4     Subsidiaries.  The Company does not own any direct or indirect
interest in any other Person.

Section 3.5     Operations.  Except in connection with (a) the formation of the
Company, (b) the preparation, execution and performance of the Transaction
Documents, (c) the performance of the Company Contracts (and the preparation and
execution of any amendments, modifications or supplements thereto) and (d) the
transactions contemplated by the Master Agreement and the other Transaction
Documents, the Company has not conducted any material operations or engaged in
any material business activity or acquired any assets or assumed any
Liabilities.

Section 3.6     Financial Information.  The Financial Information (a) is
complete and correct in all material respects with respect to the period(s)
covered thereby, and (b) has been prepared in accordance with GAAP and the
accounting policies of the Company consistently applied throughout the period(s)
covered thereby, to the extent applicable.

Section 3.7     Taxes.

(a)     (i) The Company’s tax basis in each of the Woodward Contributed Assets
immediately prior to the transactions contemplated by this Agreement is no
greater than the basis such asset had in the hands of Woodward prior to the
transactions described in the Woodward Contribution Agreement and (ii) none of
such assets was acquired by Woodward directly or indirectly from an Affiliate in
a transaction that caused Woodward to have a federal income tax basis therein
different from such Affiliate’s federal income tax basis.

(b)     Woodward has been treated as a corporation for U.S. federal (and all
applicable state and local) income tax purposes at all times since the day prior
to the formation of the Company, and Woodward Affiliate has a valid and timely
election in place to be properly treated as an association taxable as a
corporation, effective from and after its formation, pursuant to Treasury
Regulations Section 301.7701-3(c) for U.S. federal (and all applicable state and
local) income tax purposes.  The transactions described in the third and fourth
recital to this Agreement occurred no later than the first Business Day after
the date on which Woodward made its Specified Filing (as defined in the Master
Agreement).

(c)     (i) All income and other material Tax Returns required to be filed by or
on behalf of Woodward or any of its Affiliates relating to the Woodward
Contributed Assets, the Business or the Company have been duly and timely filed
with the appropriate Taxing Authority in all jurisdictions in which such Tax
Returns are required to be filed, and all such Tax Returns are true, complete
and correct in all material respects; and (ii) all Taxes relating to the



9

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Woodward Contributed Assets, the Business or the Company required to have been
paid by the Company have been fully and timely paid.

(d)     All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns relating to the Woodward
Contributed Assets, the Business or the Company have been fully paid, and there
are no other audits or investigations by any Taxing Authority in progress, nor
has Woodward or any of its Affiliates received any notice from any Taxing
Authority that it intends to conduct such an audit or investigation relating to
the Woodward Contributed Assets, the Business or the Company.

(e)     There is no Tax allocation, Tax sharing or similar agreement that will
apply to any of the Woodward Contributed Assets after the Closing Date.

(f)     There are no powers of attorney that are currently in force with respect
to any Tax matter involving the Woodward Contributed Assets that will be binding
on or enforceable by the Company after the Closing.

(g)     Woodward and its Affiliates have each complied in all material respects
with all applicable Laws relating to the payment and withholding of Taxes
relating to the Woodward Contributed Assets, the Business or the Company and
have duly and timely withheld and paid over to the appropriate Taxing
Authorities all amounts required to be so withheld and paid over under all
applicable Laws.

(h)     No written claim has been made by a Taxing Authority in a jurisdiction
in which Woodward or any of its Affiliates does not currently file a Tax Return
relating to the Woodward Contributed Assets, the Business or the Company that
Woodward or its Affiliates is or may be required to file a Tax Return in such
jurisdiction.

(i)     No Woodward Contributed Asset is a contract, agreement, plan or
arrangement covering any Person that, individually or collectively, could give
rise to the payment of any amount that would not be deductible by the Company or
any of its Affiliates by reason of section 280G of the Code or be subject to
section 4999 of the Code.

(j)     There are no Encumbrances for Taxes upon the Woodward Contributed Assets
or the Purchased Membership Interest other than Permitted Encumbrances.

(k)     No issue has been raised by written inquiry of any Governmental
Authority to Woodward or its Affiliates, which would reasonably be expected to
affect the Tax treatment of the Woodward Contributed Assets, the Business or the
Company or its owners in a Post-Closing Period.

(l)     None of the Woodward Members, the Company or any of their respective
Affiliates have executed or entered into any agreement with, or obtained any
consents or clearances from, any Taxing Authority, or have been subject to any
ruling guidance specific to any of the Parties, that would be binding on the
Company for any taxable period (or portion thereof) ending after the Closing
Date.





10

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(m)     The Woodward Members have each owned at least ten percent (10%) of the
Membership Interests at all times since the formation of the Company.

(n)     The Company has a zero tax basis in any of the Woodward Contributed
Assets that is a section 197 intangible.

(o)     All of the liabilities of the Company arose after the transactions
contemplated by the Woodward Contribution Agreement.

(p)     Woodward has owned and will continue to own one hundred percent (100%)
of the equity interests of Woodward Affiliate immediately before and after the
Closing.  Woodward does not have any plan or intention to sell, exchange or
otherwise dispose of any of the equity interests of Woodward Affiliate.

(q)     The Company has made no elections for federal income tax purposes other
than those set forth in Schedule 3.7.

Section 3.8     Contracts.

(a)     Set forth in Schedule 3.8 is a complete and correct list, as of the date
hereof, of each Contract to which the Company is a party (each, a “Company
Contract”).

(b)     Each Company Contract is valid, binding and in full force and effect and
enforceable by the Company in accordance with its terms (subject to the
Bankruptcy and Equity Exception).  The Company is not in breach or default in
any material respect of any Company Contract.  No written notice has been
received by the Company or any of the Woodward Members of their respective
Affiliates alleging that it is in breach or default in any material respect
under any Company Contract.  To the Knowledge of Woodward, no party to any
Company Contract is (with or without the lapse of time or the giving of notice,
or both) in breach or default thereunder or has exercised any termination rights
with respect thereto.  The Woodward Members and their Affiliates, including the
Company, have delivered or made available to GE (to the extent permitted by
applicable Law) true, correct and complete copies of all of the Company
Contracts, including all amendments, modifications or supplements thereto.

Section 3.9     Claims.  There is no actual or, to the Knowledge of Woodward,
threatened Claim against the Company arising out of the operation of the
Business or ownership of any assets of the Company that:  (a) involves a claim
of, or an unspecified amount which would reasonably be expected to result in a
Liability of, more than [***]; (b) seeks any injunctive relief or the imposition
of any restriction on the ability of the Business to compete in any business or
with any Person in (or otherwise conduct business in) any geographic area;
(c) involves criminal proceedings or a material investigation by a Governmental
Authority; or (d) individually or in the aggregate, would be reasonably likely
to be material to the Company.  There is no actual or, to the Knowledge of
Woodward, threatened Claim against any of the Woodward Members or any of their
Affiliates, including the Company, that seeks any legal restraint or prohibition
against the transactions contemplated by this Agreement.  None of the Woodward
Members or any of their Affiliates, including the Company, is a party or subject
to or in default under any



11

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Order of any Governmental Authority or arbitration tribunal applicable to the
operation of the Business or any asset of the Company, including any Woodward
Contributed Asset.

Section 3.10     Compliance with Applicable Laws.  Except as set forth in
Schedule 3.10: 

(a)     None of the Woodward Members or any of their Affiliates, including the
Company, (by virtue of any past or present action, omission to act, Contract to
which it is a party or any occurrence or state of facts) has, since January 1,
2012, failed to comply or is failing to comply with any Law, including any
Anti-Bribery Law or any Law relating to worker health, industrial hygiene or
safety (including product safety, product responsibility, product liability or
defective products), or Order of any Governmental Authority in connection with
its operation of the Business, except for any such failure to comply that was
not, or is not reasonably likely to be, material to the Business or the Woodward
Members.  None of the Woodward Members or any of their Affiliates, including the
Company, has, since January 1, 2012, in connection with its operation of the
Business received any written or, to the Knowledge of Woodward, other notice of,
been charged with, or received any inquiry concerning, the failure to comply in
any material respect with or the potential failure to comply with any applicable
Law, including any Anti-Bribery Law.  Since January 1, 2012, none of the
Woodward Members or any of their Affiliates, including the Company, has made, or
been ordered to make, any material payment in respect of any damages, fines,
penalties, assessments or settlements to any Governmental Authority related to
the Business.

(b)     There is no investigation or Claim by a Governmental Authority pending
or, to the Knowledge of Woodward, threatened against any of the Woodward Members
or any of their Affiliates, including the Company (or any of their respective
officers, directors and employees), in connection with the Business with respect
to matters described this Section 3.10.

Section 3.11     Sufficiency of Assets.  Assuming the accuracy of the
representations and warranties of GE set forth in Section 4.6, the Woodward
Contributed Assets, and the services provided to the Company pursuant to the
Transaction Documents by Woodward and its Affiliates (when combined with the GE
Contributed Assets and the services provided to the Company pursuant to the
Transaction Documents by GE and its Affiliates) comprise all the properties,
personnel (whether employees or secondees), assets and rights necessary for the
Company to conduct its business and operations in accordance with the Initial
Business Plan.

Section 3.12     Books and Records.  The books of account, minute books and
equity interest record books (or their equivalents) of the Company are complete
and correct in all material respects.

Section 3.13     Brokerage.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon any arrangements made by
or on behalf of any of the Woodward Members or any of their Affiliates,
including the Company.

 





12

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF GE

GE represents and warrants to the Woodward Members that:

Section 4.1     Organization, Standing and Authority; Execution and Delivery;
Enforceability.

(a)      GE is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.  GE has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate acts and other proceedings
required to be taken by GE to authorize the execution, delivery and performance
by GE of this Agreement and for GE to consummate the transactions contemplated
hereby have been duly and properly taken.

(b)     This Agreement has been duly executed and delivered by GE.  Assuming
that this Agreement has been duly authorized, executed and delivered by each of
the Woodward Members, this Agreement constitutes a legal, valid and binding
obligation of GE, enforceable against GE in accordance with its terms, subject
to the Bankruptcy and Equity Exception.

Section 4.2     Consents; Conflicts.

(a)     No Consent of, or Filing with, any Governmental Authority is required to
be obtained or made by GE in connection with the execution and delivery by GE of
this Agreement, the consummation by GE of the transactions contemplated hereby
or the compliance by GE with the terms and conditions hereof.

(b)     The execution and delivery of this Agreement by GE does not and the
consummation by GE of the transactions contemplated hereby and compliance by GE
with the terms and conditions hereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a benefit under, or result in the creation of any
Encumbrances upon any of the properties or assets of GE under, any provision of
(a) the certificate of incorporation or by-laws (or the comparable governing
instruments) of GE or (b) any Contract to which GE is a party or by which any of
its respective properties or assets are bound or (c) any Law applicable to GE or
any of its respective properties or assets, other than in the case of
clause (b), any such violation, default, termination, cancellation,
acceleration, loss or Encumbrance that would not reasonably be expected to
prevent or materially impede or delay the ability of GE to perform its
obligations under this Agreement.

Section 4.3     Contracts.

(a)     Set forth in Schedule 4.3 is a complete and correct list of each
Contract included in the GE Contributed Assets (each, a “GE Contributed
Contract”).





13

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(b)     Each GE Contributed Contract is valid, binding and in full force and
effect and enforceable by GE or its Affiliates in accordance with its terms
(subject to the Bankruptcy and Equity Exception).  GE and its Affiliates are not
in breach or default in any material respect of any GE Contributed Contract.  No
written notice has been received by GE or any of its Affiliates alleging that it
is in breach or default in any material respect under any GE Contributed
Contract.  To the Knowledge of GE, no party to any GE Contributed Contract is
(with or without the lapse of time or the giving of notice, or both) in breach
or default thereunder or has exercised any termination rights with respect
thereto.  GE and its Affiliates have delivered or made available to the Woodward
Members (to the extent permitted by applicable Law) true, correct and complete
copies of all of the GE Contributed Contract, including all amendments,
modifications or supplements thereto.

Section 4.4     Claims.  There is no actual or, to the Knowledge of GE,
threatened Claim against GE or any of its Affiliates that seeks any legal
restraint or prohibition against the transactions contemplated by this
Agreement.  Neither GE nor any of its Affiliates is a party or subject to or in
default under any Order of any Governmental Authority or arbitration tribunal
applicable to GE’s or any of its Affiliates’ performance under the GE
Contributed Contracts.

Section 4.5     Compliance with Applicable Laws.  Except as set forth in
Schedule 4.5:

(a)     Neither GE nor any of its Affiliates (by virtue of any past or present
action, omission to act, Contract to which it is a party or any occurrence or
state of facts) has, since January 1, 2012, failed to comply or is failing to
comply with any Law, including any Anti-Bribery Law or any Law relating to
worker health, industrial hygiene or safety (including product safety, product
responsibility, product liability or defective products), or Order of any
Governmental Authority in connection with its performance under the GE
Contributed Contracts, except for any such failure to comply that was not, or is
not reasonably likely to be, material to the operation of the Business or
GE.  Neither GE nor any of its Affiliates has, since January 1, 2012, in
connection with its performance under the GE Contributed Contracts received any
written or, to the Knowledge of GE, other notice of, been charged with, or
received any inquiry concerning, the failure to comply in any material respect
with or the potential failure to comply with any applicable Law, including any
Anti-Bribery Law.  Since January 1, 2012, neither GE nor any of its Affiliates
has made, or been ordered to make, any material payment in respect of any
damages, fines, penalties, assessments or settlements to any Governmental
Authority related to its performance under the GE Contributed Contracts.

(b)     There is no investigation or Claim by a Governmental Authority pending
or, to the Knowledge of GE, threatened against GE or any of its Affiliates (or
any of their respective officers, directors and employees) in connection with
GE’s or any of its Affiliates’ performance under the GE Contributed Contracts
with respect to matters described this Section 4.5.

Section 4.6     Sufficiency of Assets.  Assuming the accuracy of the
representations and warranties of Woodward and Woodward Affiliate set forth in
Section 3.11, the GE Contributed Assets, and the services provided to the
Company pursuant to the Transaction Documents by GE and its Affiliates (when
combined with the Woodward Contributed Assets and the services provided to the
Company pursuant to the Transaction Documents by Woodward and its



14

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Affiliates) comprise all the properties, personnel (whether employees or
secondees), assets and rights necessary for the Company to conduct its business
and operations in accordance with the Initial Business Plan.

Section 4.7     Brokerage.  No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon any arrangements made by
or on behalf of GE or any of its Affiliates.

 

ARTICLE V

 

TAX MATTERS

Section 5.1     Tax Covenants.

(a)     The Company shall have a valid election in effect under Section 754 of
the Code for the taxable year in which the Closing Date occurs.

(b)     None of Woodward, Woodward Affiliate or any of their Affiliates will
take a position inconsistent with any of the Tax representations or covenants in
this Agreement (which treatment GE and the Woodward Members acknowledge is
consistent with current Tax provisions of applicable Law) in respect of the
transactions contemplated by this Agreement unless the parties are otherwise
required to take such a position as a result of a change in the Tax provisions
of applicable Law or any court or regulatory interpretation thereof binding on
the parties.

(c)     Unless GE grants its prior written consent, which consent shall not be
unreasonably withheld, Woodward and Woodward Affiliate will each continue to own
at least ten percent (10%) of the Membership Interests at all times that GE or
any of its Affiliates holds any Membership Interests in the Company.

(d)     Unless GE grants its prior written consent, which consent shall not be
unreasonably withheld, (i) Woodward will properly be treated as a corporation
for U.S. federal (an all applicable state and local) income tax purposes and
(ii) Woodward Affiliate will continue to have a valid and timely election in
place to be properly treated as an association taxable as a corporation pursuant
to Treasury Regulations Section 301.7701-3(c) for U.S. federal (and all
applicable state and local) income tax purposes.

(e)     Woodward and its Affiliates shall, at their own expense, prepare or
cause to be prepared and file or cause to be filed, all income Tax Returns
required to be filed with respect to the Company for all Pre-Closing Periods
(“Pre-Closing Income Tax Returns”).  All such Tax Returns shall be prepared in
accordance with the past practice of the Company unless otherwise required by
applicable Law. If GE, its Affiliates or the Company would reasonably be
expected to be affected in any Post-Closing Period by the positions taken on
such Pre-Closing Income Tax Return, Woodward and its Affiliates shall permit GE
to review and comment on such Pre-



15

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Closing Income Tax Return described in this sentence prior to the filing thereof
and shall consider in good faith GE’s timely comments.

(f)     The Company shall prepare and file all Tax Returns of the Company other
than Pre-Closing Income Tax Returns. All such Tax Returns relating to any
Pre-Closing Period (including Tax Returns with respect to a Straddle Period)
shall be prepared in accordance with the past practice of the Company unless
otherwise required by applicable Law. 

(g)     Without the prior written consent of Woodward, which consent will not be
unreasonably withheld, conditioned or delayed, the Company shall not, and shall
not permit any of its Affiliates to, amend any previously-filed Tax Return of
the Company, file any Tax Return for a Pre-Closing Period in a jurisdiction in
which the Company has not previously filed Tax Returns, enter into any voluntary
compliance or disclosure agreement or arrangement relating to Taxes, or make any
other similar voluntary contact with a Taxing Authority with respect to any
Pre-Closing Period.

(h)     Provided that the related Taxes either (i) have been paid by the
Company, Woodward or its Affiliates on or prior to the Closing Date or (ii) have
resulted in a claim for indemnification pursuant to ARTICLE VI, any refunds of
Taxes or credits for overpayment of Taxes that are realized by GE, its
Affiliates, or Company, net of any reasonable cost attributable to the obtaining
and receipt of such refund or credit, shall be for the account of Woodward, and
GE, its Affiliates, or Company, as the case may be, will deliver and pay over to
Woodward any such refund or the amount of any such credit within ten (10)
business days after receipt.

Section 5.2     Transfer Taxes.  All Transfer Taxes arising by reason of the
transactions contemplated by the GE Contribution Agreement shall be borne one
hundred percent (100%) by GE. All Transfer Taxes arising by reason of the
transactions contemplated by the Woodward Contribution Agreement and the
contribution of the 10% Membership Interest to Woodward Affiliate shall be borne
one hundred percent (100%) by the Woodward Members. All Transfer Taxes arising
as a result of the transactions contemplated by this Agreement shall be borne
fifty percent (50%) by the Woodward Members and fifty percent (50%) by GE,
regardless of which Party is responsible for the payment of such Transfer
Taxes.  Any necessary Tax Return filings with respect to Transfer Taxes shall be
the obligation and responsibility of the Party required by applicable Law to
file such Tax Returns, provided that the other Parties shall cooperate in the
filing of any such Tax Returns and shall reimburse the filing Party of its share
of Transfer Taxes pursuant to this Section 5.2.

Section 5.3     Allocation of Basis Adjustment. 

(a)     Any adjustment to be made to the tax basis of the assets of the Company
pursuant to Section 743 of the Code shall be allocated among such assets in
accordance with Section 755 of the Code and the Treasury Regulations promulgated
thereunder.  Not later than ninety (90) days following the Closing Date, GE and
the Woodward Members shall cause the Company to prepare and deliver to GE and
Woodward a schedule (the “Proposed Basis Adjustment Statement”) setting forth
the computation of the aggregate amount of such adjustment and the allocation of
such adjustment among the Company’s assets for GE and



16

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Woodward’s review and approval.  If, within ten (10) days following delivery of
the Proposed Basis Adjustment Statement, GE or Woodward notifies the Company in
writing of its disagreement with the Proposed Basis Adjustment Statement, GE and
Woodward shall endeavor to resolve such disagreement, and if they are unable to
do so such disagreement shall be submitted for resolution to an independent
appraiser selected by GE and reasonably acceptable to Woodward.  The decision of
such independent appraiser shall be final and binding on the Parties and its
fees shall be split evenly between GE and Woodward.  If neither GE nor Woodward
notify the Company in writing of their disagreement with the Proposed Basis
Adjustment Statement within ten (10) days following the delivery of the Proposed
Basis Adjustment Statement, the Proposed Basis Adjustment Statement shall be
final.  The Proposed Basis Adjustment Statement, as finalized in accordance with
the foregoing, shall constitute the “Initial Basis Adjustment Statement.”  GE
and the Woodward Members shall cause the Company to prepare and deliver to GE
and Woodward from time to time revised copies of the Initial Basis Adjustment
Statement (the “Revised Basis Adjustment Statements”) to reflect any subsequent
adjustments to the Purchase Price in a manner that is consistent with
Section 755 of the Code and the Treasury Regulations promulgated thereunder in
accordance with the foregoing procedures.  GE and the Woodward Members shall
each file all Tax Returns consistent with the Initial Basis Adjustment Statement
and any Revised Basis Adjustment Statements.

(b)     Within ten (10) days following the finalization of the Initial Basis
Adjustment Statement, GE and the Woodward Members shall cause the Company to
prepare and deliver to GE and Woodward a schedule setting forth the projected
imputed interest deductions available to GE from the Woodward Annual Payments
and the amortization deductions attributable to the amounts allocated to the
Section 197 intangible assets (the “Assumed Deductions”) on the Initial Basis
Adjustment Statement.  The Assumed Deductions shall be determined in accordance
with Sections 483, 743 and 197 of the Code and the Treasury Regulations
promulgated thereunder and shall assume that any amounts allocated to the
Section 197 intangible assets are fully amortizable over fifteen (15) years.

 

ARTICLE VI

 

INDEMNIFICATION

Section 6.1     Survival.  The representations and warranties set forth in this
Agreement or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing until the date that is [***] from
the Closing Date, [***] (the applicable period with respect to each
representation and warranty set forth in this Agreement, the “Survival
Period”).  No action may be brought or claim may be made with respect to any
breach or inaccuracy of any representation or warranty pursuant to this
Agreement unless a notice that complies with Section 7.1 has been delivered
pursuant to such Section 7.1 prior to the expiration of the applicable Survival
Period; provided,  however, that upon the giving of such notice, notwithstanding
any other provision of this Agreement, the applicable Survival Period shall
continue beyond the time at which it would otherwise terminate until such action
is resolved.

Section 6.2     Indemnification. 





17

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)     Subject to the other provisions of this ARTICLE VI, the Woodward Members
hereby agree, to the fullest extent permitted by applicable Law, jointly and
severally to indemnify, defend and hold harmless GE, its Affiliates and their
respective officers, directors and employees (collectively, the “GE Indemnified
Persons”) from, against and in respect of any Damages incurred or suffered by
the GE Indemnified Persons arising out of, in connection with or relating to:

(i)     any breach or inaccuracy of any of the representations and warranties of
the Woodward Members contained in ARTICLE III; or

(ii)     any failure of the Woodward Members to perform any of their covenants
or obligations contained in this Agreement;

provided,  however, that (A) the Woodward Members’ indemnification obligations
contained in clause (i) above shall not apply to any claim for Damages until the
aggregate amount of all claims for Damages under clause (i) above exceeds [***],
(B) the Woodward Members’ indemnification obligations contained in clause (i)
above shall not apply to any portion of a claim for Damages to the extent the
aggregate amount of all claims for Damages under clause (i) above exceeds $[***]
(the “Cap”), [***] and (C) the Woodward Members’ indemnification obligations
contained in clause (i) above as they relate to the Woodward Specified
Representations or a representation or warranty contained in Section 3.7 and the
Woodward Members’ indemnification obligations under Section 6.4(a)(i), (ii),
(iii) and (v) shall not apply to any portion of a claim for Damages to the
extent the aggregate amount of all claims for Damages with respect to such
representations and warranties and items set forth in Section 6.4(a)(i), (ii),
(iii) and (v)  exceeds [***].

(b)     Subject to the other provisions of this ARTICLE IV, GE hereby agrees, to
the fullest extent permitted by applicable Law, to indemnify defend and hold
harmless the Woodward Members, their Affiliates (other than the Company and its
Affiliates) and their respective officers, directors and employees (the
“Woodward Indemnified Persons”) from, against and in respect of any Damages
incurred or suffered by the Woodward Indemnified Persons arising out of, in
connection with or relating to:

(i)     any breach or inaccuracy of any of the representations and warranties of
GE contained in ARTICLE IV; or

(ii)     any failure of GE to perform any of its covenants or obligations
contained in this Agreement;

provided,  however, that (A) GE’s indemnification obligations contained in
clause (i) above shall not apply to any claim for Damages until the aggregate
amount of all claims for Damages under clause (i) above exceeds [***] , (B) GE’s
indemnification obligations contained in clause (i) above shall not apply to any
portion of a claim for Damages to the extent the aggregate amount of all claims
for Damages under clause (i) above exceeds the Cap, [***] and (C) GE’s
indemnification obligations contained in clause (i) as they relate to the GE
Specified



18

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Representations shall not apply to any portion of a claim for Damages to the
extent the aggregate amount of all claims for Damages with respect to such
representations and warranties [***].

(c)     For purposes of Section 6.2(a) and Section 6.2(b), a breach or
inaccuracy of a representation or warranty contained in this Agreement shall be
deemed to exist either if such representation or warranty is actually inaccurate
or breached or, if such representation or warranty would have been breached or
been inaccurate if such representation or warranty had not contained any
limitation or qualification as to materiality, it being the intention of the
Parties that the GE Indemnified Persons shall, subject to the terms and
conditions hereof, be indemnified and held harmless from and against any and all
Damages suffered or incurred by any of them arising out of, based upon or
relating to the breach or inaccuracy of any such representation or warranty,
determined in each case without regard to any qualification as to materiality
set forth with respect thereto.

(d)     The provisions of this ARTICLE VI shall constitute the sole and
exclusive remedy following the Closing of the Parties for Damages relating to
breaches of the representations, warranties, covenants or obligations contained
in this Agreement; provided,  however, this exclusive remedy for Damages does
not preclude a Party from bringing an action for specific performance pursuant
to Section 7.13.

Section 6.3     Indemnification Procedures.

(a)     Any Person against whom indemnification is sought pursuant to the
provisions of Section 6.2 shall be referred to as an “Indemnifying Party,” and
any Person seeking to be indemnified pursuant to the provisions of Section 6.2
shall be referred to as an “Indemnified Party.”

(b)     If an Indemnified Party is notified of a Claim of a third party (each
such Claim, a “Third Party Claim”) which may give rise to a claim for
indemnification against an Indemnifying Party under Section 6.2, then:

(i)     The Indemnified Party shall promptly notify such Indemnifying Party
thereof in writing, which notice shall describe in reasonable detail the nature
of the Third Party Claim, an estimate of the amount of Damages attributable to
the Third Party Claim to the extent feasible and the basis of the Indemnified
Party’s request for indemnification under Section 6.2;  provided,  however, that
any failure to give such prompt notice shall not relieve an Indemnifying Party
of any of its obligations under Section 6.2, except to the extent that such
failure prejudices or impairs, in any material respect, any of the rights of
such Indemnifying Party.

(ii)     Subject to the provisions of this Section 6.3, the Indemnifying Party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the Indemnified
Party, and to act as the Person that defends against, negotiates, settles or
otherwise deals with any Third Party Claim which relates to any Damages
indemnified against by it under Section 6.2 (each Person, the “Defending
Party”); provided,  however, that the Indemnifying Party shall not have the
right to be the



19

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Defending Party with respect to: (A) any Third Party Claim that seeks an order,
injunction or other equitable relief against any Indemnified Party or any of its
Affiliates; (B) any Third Party Claim in which the Indemnified Party reasonably
determines with advice of counsel that there may be one or more material legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party or that a conflict of interest between the
Indemnifying Party and the Indemnified Party may exist in respect of such Third
Party Claim; and (C) any Third Party Claim which involves a Claim by a
Governmental Authority, would reasonably be expected to result in material
reputational harm to, or impose criminal liability on, any Indemnified Party or
its Affiliates or would reasonably be expected to have any material continuing
effect on any Indemnified Party, its Affiliates or their respective businesses
or assets.  If the Indemnifying Party elects to act as the Defending Party, it
shall within thirty (30) days of the Indemnified Party’s written notice of the
assertion of the Third Party Claim (or sooner, if the nature of the Third Party
Claim so requires) notify the Indemnified Party of its intent to do so; provided
that the Indemnifying Party must conduct its defense of the Third Party Claim
actively and diligently to preserve its right to act as the Defending Party.  If
the Indemnifying Party elects not to or does not have the right to act as the
Defending Party, fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify the Indemnified Party for such
Damages under Section 6.2, the Indemnified Party may act as the Defending
Party.  If the Indemnified Party acts as the Defending Party with respect to a
given Third Party Claim, then the Indemnifying Party shall reimburse the
Indemnified Party for the reasonable out-of-pocket expenses of defending such
Third Party Claim upon submission of copies of the invoices therefor.  If the
Indemnifying Party acts as the Defending Party with respect to a given Third
Party Claim, the Indemnified Party may participate, at its own expense, in the
defense of such Third Party Claim.  The Parties agree to reasonably cooperate
with each other and to provide reasonable access to each other Party to such
documents and information as may be reasonably requested and subject to
attorney-client privilege, attorney work product, third party confidentiality
and similar obligations in connection with the defense, negotiation or
settlement of any such Third Party Claim.

(iii)     The Defending Party will not admit any Liability with respect to, or
settle, compromise or discharge, any Third Party Claim for which indemnity is
sought hereunder without the prior written consent of the other Parties (such
consent not to be unreasonably withheld or delayed); provided that if the
Indemnifying Party is the Defending Party and a settlement offer solely for
money damages is made by the applicable third party claimant, and the
Indemnifying Party notifies the Indemnified Party in writing of the Indemnifying
Party’s willingness to accept the settlement offer and, subject to the
applicable limitations under Section 6.2, pay the amount called for by such
settlement offer, and the Indemnified Party declines to accept such settlement
offer, the Indemnified Party may continue to contest such Third Party Claim at
its sole cost and expense, free of any participation by the Indemnifying Party,
and the amount of any ultimate liability with respect to such Third Party Claim
that the Indemnifying Party shall be obligated to pay under Section 6.2 shall be
limited to the lesser of (A) the amount of the settlement offer that the
Indemnified Party declined to accept plus the Damages incurred by the
Indemnified Party relating to such Third Party Claim through the date of its
rejection of the settlement offer and (B) the aggregate Damages of the
Indemnified Party with respect to such Third Party Claim.





20

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding anything in this Section 6.3 to the contrary, none of
the Woodward Members, their Affiliates or the Company shall have the right to
defend, negotiate, settle or compromise any Third Party Claim to the extent that
such Third Party Claim is a claim by a taxing authority in respect of a Tax of
GE or its Affiliates.  GE shall keep the Woodward Members reasonably informed of
the status of any such Third Party Claim and GE shall not settle any such Third
Party Claim without the prior written consent of Woodward, such consent not to
be unreasonably withheld, conditioned or delayed.  For the avoidance of doubt,
the Woodward Members and their Affiliates shall have the right to defend,
negotiate, settle or compromise any Third Party Claim that is a claim by a
Taxing Authority in respect of a Tax of the Woodward Members or their Affiliates

(d)     After any final decision, judgment or award shall have been rendered by
a Governmental Authority of competent jurisdiction and the expiration of the
time in which to appeal therefrom, or a settlement shall have been consummated,
or the Indemnified Party and the Indemnifying Party shall have arrived at a
mutually binding agreement, in each case with respect to any Third Party Claim
hereunder, the Indemnified Party shall forward to the Indemnifying Party notice
of any sums due and owing by the Indemnifying Party pursuant to this Agreement
with respect to such matter and the Indemnifying Party shall pay all of such
sums to the Indemnified Party by wire transfer of immediately available funds
within five (5) Business Days after the date of such notice.

Section 6.4     Tax Indemnification. 

(a)     In addition to the indemnification provided for in Section 6.2, but
without duplication for any Damages claimed thereunder, from and after the
Closing Date, the Woodward Members hereby agree, to the fullest extent permitted
by applicable Law, jointly and severally to indemnify, defend and hold harmless
the GE Indemnified Persons from, against and in respect of any Damages incurred
or suffered by the GE Indemnified Persons arising out of, in connection with or
relating to (i) Taxes of Woodward, any Woodward Member or any of their
Affiliates, to the extent unrelated to the Woodward Contributed Assets, the
Business or the Company, (ii) any Taxes of or relating to the Business, the
Company or any of the Woodward Contributed Assets arising on or prior to the
Closing Date (except to the extent such Taxes result from or arise out of
actions taken on the Closing Date after the Closing outside the ordinary course
of business) or attributable to the Pre-Closing Period portion of any Straddle
Period, (iii) any failure of the Woodward Members to pay their share of Transfer
Taxes pursuant to Section 5.1, (iv) the Deduction Shortfall Amount, and (v)
Taxes attributable to taxable income, if any, resulting from any indemnification
payments made by the Woodward Members to the GE Indemnified Party pursuant to
this ARTICLE VI.

(b)     The “Deduction Shortfall Amount” means an amount to be paid by the
Woodward Members to GE in an amount necessary to enable the GE After-Tax Return
to equal the Woodward After-Tax Return.  For these purposes:

(i)     The “GE After-Tax Return” means the aggregate amount of (A) 37% of the
cumulative imputed interest deductions allowed or projected to be allowed to GE
from the Woodward Annual Payments, plus (B) 37% of the actual amortization
deductions allowed or



21

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

projected to be allowed to GE attributable to its payment of the Purchase Price
and the Woodward Annual Payments (after taking into account any adjustments to
amortizable basis attributable to audits or payments of the Deduction Shortfall
Amount), plus (C) the cumulative amount of Deduction Shortfall Amounts received
or projected to be received by GE, minus (D) the cumulative amount of the
Woodward Annual Payments.

(ii)     The “Woodward After-Tax Return” means 63% of the aggregate amount of
(A) the cumulative amount of the Woodward Annual Payments, minus (B) the
cumulative amount of Deduction Shortfall Amounts paid or projected to be paid to
GE. 

(iii)     Any reduction of basis arising (A) because such basis was used to
determine gain or loss in a sale or disposition of the Section 197 intangibles
held by the Company (B) from a subsequent sale or transfer of the Purchased
Membership Interests or (C) as a result of the purchase of Membership Interests
by GE pursuant to the Woodward Sale Call Option or Termination Event Call Option
(as such terms are defined in the Initial Operating Agreement) shall be ignored
as if such reduction of basis had not occurred for purposes of determining the
Deduction Shortfall Amount, including the GE After-Tax Return and the Woodward
After-Tax Return.

(iv)     The Woodward After-Tax Return and GE After-Tax Return shall take into
account (A) any actual inability of the Woodward Members to utilize a capital
loss generated by any payment made pursuant to Section 6.4(a)(iv) for income Tax
purposes (after taking into account any applicable mitigating provisions such as
Section 1341 of the Code), assuming, for these purposes, that the Woodward
Members have not elected out of installment sale treatment and (B) any actual
requirement that any payment pursuant to Section 6.4(a)(iv) be included in
income instead of treated as an adjustment to the Purchase Price as contemplated
by Section 6.5(c).

(c)     It is expected that the Deduction Shortfall Amount will be calculated
using principles set forth in Section 6.4(b).  Any amounts payable pursuant to
Section 6.4(a)(iv), shall be paid not later than 10 days after the date on which
the Company issues GE a Schedule K-1 reflecting the amortization used to
calculate the Deduction Shortfall Amount for such year, or, if the Deduction
Shortfall Amount is with respect to a disallowance of amortization for a prior
taxable year, no later than 10 days following the date on which disallowance of
the amortization for such prior taxable year becomes final.  The Deduction
Shortfall Amount payable under Section 6.4(a)(iv) shall in no event exceed the
aggregate amount of Woodward Annual Payments.  Furthermore, any interest and/or
penalties imposed by a Taxing Authority related to any disallowance or reduction
of the Assumed Deductions shall be shared fifty percent (50%) by Woodward, which
amount may be in excess of the total Woodward Annual Payments. 

(d)     Notwithstanding anything to the contrary in this Agreement (including,
but not limited to, Section 6.2), Section 6.4(a)(iv) shall be the sole and
exclusive remedy following the Closing of the GE Indemnified Persons for Damages
resulting from or related to differences (if any) between the Assumed Deductions
and the actual amortization and interest deductions allowed to GE attributable
to payment of the Purchase Price, the Woodward Annual Payments and any payment
by the Woodward Members pursuant to Section 6.4(a)(iv), it being understood



22

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

that “Damages” for which the GE Indemnified Persons are indemnified pursuant to
Section 6.4(a)(iv) shall not include any costs or other expenses incurred by the
GE Indemnified Persons (other than, for the avoidance of doubt, the portion of
certain interest and penalties described in Section 6.4(c)) provided, however,
that the limitations of this Section 6.4(d) shall not apply to the extent
Damages arise from a breach of Section 3.7(a), (b), (m), or (p) or Section 5.1.

(e)     If there has been any payment by the Woodward Members to GE pursuant to
Section 6.4(a)(iv) for any taxable year (the amount of such payment, the
“Original Deduction Shortfall Payment”) and, with respect to such taxable year
it is later determined that the actual amortization deductions allocable to GE
would result in a revised Deduction Shortfall Amount (which may be zero) for
such taxable year (a “Revised Deduction Shortfall Payment”) that is less than
the Original Deduction Shortfall Payment for such taxable year, then GE shall
promptly pay to Woodward a payment necessary to enable the Woodward After-Tax
Return to equal the GE After-Tax Return.

Section 6.5     Calculation of Damages; Right to Setoff; Tax Treatment of
Indemnification Payments.

(a)     The amount of any Damages for which indemnification is provided under
this ARTICLE VI shall be net of any amounts actually recovered by the
Indemnified Party under insurance policies with respect to such Damages (net of
expenses incurred in connection with such recovery).

(b)     Notwithstanding anything to the contrary contained herein, GE, at its
election and in its sole discretion, shall have the right to withhold, setoff
against or reduce any amounts payable to any Woodward Member under this
Agreement, including any Woodward Annual Payment Amount payable under Section
2.3, by the amount of any claim for indemnification or payment of damages or any
other amount to which any GE Indemnified Person may be entitled under this
Agreement.

(c)     The Parties agree to treat any indemnification payments made pursuant to
this ARTICLE VI as adjustments to the Purchase Price (which treatment GE and the
Woodward Members acknowledge is consistent with current Tax provisions of
applicable Law) unless the Parties are required to treat such payments otherwise
as a result of a change in the Tax provisions of applicable Law or any court or
regulatory interpretation thereof binding on the Parties.

 

ARTICLE VII

 

MISCELLANEOUS

Section 7.1     Notices.  All notices and other communications pursuant to this
Agreement shall be in writing and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by U.S.
registered or certified mail (return receipt requested), postage prepaid, to the
Parties at the addresses set forth below or to such other address as the Party
to whom notice is to be given may have furnished to the other Parties in writing
in accordance herewith.  Any such notice or communication shall be deemed to
have



23

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

been delivered and received (a) in the case of personal delivery, on the date of
such delivery, (b) in the case of telecopier delivery, on the date sent if
confirmation of receipt is received and such notice is also promptly mailed by
registered or certified mail (return receipt requested), (c) in the case of a
nationally-recognized overnight courier in circumstances under which such
courier guarantees next Business Day delivery, on the next Business Day after
the date when sent and (d) in the case of mailing, on the fifth Business Day
following that on which the piece of mail containing such communication is
posted to the address provided herein or to such other address as the Person to
whom notice is given may have previously furnished to the others in writing in
the manner set forth above.  Notices to Parties pursuant to this Agreement shall
be given to the respective Parties at the following addresses (or at such other
address for a Party as shall be specified in a notice given in accordance with
this Section 7.1):

(a)       to Woodward or Woodward Affiliate:

 

Woodward, Inc.
1000 East Drake Road
Fort Collins, Colorado 80525
Attention:  President, Aircraft Turbine Systems

General Counsel

with a copy to (which shall not constitute notice to Woodward or Woodward
Affiliate):

Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention:  Bradley L. Finkelstein

Michael S. Russell

Facsimile:  (650) 493-6811

 

(b)       to GE:

 

General Electric Corporation

c/o GE Aviation

One Neumann Way

Cincinnati, Ohio 45215

[***]

 

with a copy to (which shall not constitute notice to GE):

 

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois  60603
Attention:  Brian J. Fahrney
Facsimile:  (312) 853-7036





24

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



Section 7.2     Amendments; Waivers.

(a)     Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed in the case of an
amendment, by all Parties to such agreement, or in the case of a waiver, by the
Party or Parties against whom the waiver is to be effective.

(b)     No waiver by a Party of any default, misrepresentation or breach of a
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of a
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent occurrence.  No failure or delay by a Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided under Law.

Section 7.3     Expenses.  Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
in closing and carrying out the transactions contemplated hereby and thereby
shall be paid by the Party incurring such cost or expense.

Section 7.4     Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective successors, heirs,
personal representatives and permitted assigns.  No Party may transfer or assign
either this Agreement or any of its rights, interests or obligations hereunder,
whether directly or indirectly, by operation of law, merger or otherwise,
without the prior written approval of the other Parties.  No such transfer or
assignment shall relieve the transferring or assigning Party of its obligations
hereunder if such transferee or assignee does not perform such obligations.

Section 7.5     Governing Law.  This Agreement shall be construed in accordance
with and this Agreement and any disputes or controversies related hereto shall
be governed by the internal laws of the State of Delaware without giving effect
to any conflicts of laws principles thereof that would apply the laws of any
other jurisdiction.

Section 7.6     Counterparts; Effectiveness.  This Agreement may be signed in
any number of counterparts and the signatures delivered by telecopy or email
attachment, each of which shall be an original, with the same effect as if the
signatures were upon the same instrument and delivered in person.  This
Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Parties.

Section 7.7     Entire Agreement.  This Agreement (including the Schedules and
Annexes referred to herein), the other Transaction Documents and the
Confidentiality Agreement constitute the entire agreement between the Parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and negotiations, both written and oral, express or
implied, between and among the Parties with respect to the subject matter of
this Agreement.  No representation, warranty, promise, inducement or statement
of intention has



25

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

been made by any Party that is not embodied in this Agreement or such other
documents, and no Party shall be bound by, or liable for, any alleged
representation, warranty, promise, inducement or statement of intention not
embodied herein or therein.

Section 7.8     Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

Section 7.9     Severability.  If any provision of this Agreement, or the
application thereof to any Person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other Persons,
places and circumstances shall remain in full force and effect so long as, after
excluding the portion deemed to be unenforceable, the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any Party.  Upon such determination that any
term or other provision is invalid, unenforceable or void, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated to the greatest
extent practicable in substantially the same manner as originally set forth at
the later of the date this Agreement was executed or last amended.

Section 7.10     Consent to Jurisdiction.  Any dispute, controversy or claim
(whether sounding in contract, tort or otherwise) arising out of or relating to
this Agreement, including the meaning of its provisions, or the proper
performance of any of its terms by any Party, or its breach, termination or
invalidity, shall be subject to the exclusive jurisdiction of the courts of the
State of Delaware sitting in the City of Wilmington or of the Federal courts
sitting therein.  Each of the Parties hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such Proceeding and irrevocably waives, to the fullest extent
permitted by Law, any objection which it may now or hereafter have to the laying
of the venue of any such Proceeding in any such court or that any such
Proceeding which is brought in any such court has been brought in an
inconvenient forum.  Process in any such Proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court.

Section 7.11     Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (b) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (c) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (d) EACH SUCH



26

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.

Section 7.12     Third Party Beneficiaries.  Except as otherwise expressly
provided in this Agreement, no provision of this Agreement shall create any
third party beneficiary rights in any other Person, including any employee or
former employee of Woodward or GE or any of their respective Affiliates
(including any beneficiary or dependent thereof).

Section 7.13     Specific Performance.  The Parties agree that irreparable
damage would occur and that the Parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement and, in any
action for specific performance, each Party waives the defense of adequacy of a
remedy at law and waives any requirement for the securing or posting of any bond
in connection with such remedy, this being in addition to any other remedy to
which they are entitled at law or in equity (subject to the limitations set
forth in this Agreement).  The Parties further agree that by seeking the
remedies provided for in this Section 7.13, a Party shall not in any respect
waive its right to seek any other form of relief that may be available to a
Party under this Agreement (including monetary damages) for breach of any of the
provisions of this Agreement.

Section 7.14     No Presumption Against Drafting Party.  The Parties acknowledge
that each of the Parties has been represented by counsel in connection with the
negotiation and execution of this Agreement.  Accordingly, any rule of law or
any legal decision that would require interpretation of any claimed ambiguities
in this Agreement against the drafting Party has no application and is expressly
waived.

Section 7.15     Further Assurances.  Each Party shall execute and deliver all
such further and additional instruments and agreements and shall take such
further and additional actions, as may be reasonably necessary or desirable to
evidence or carry out the provisions of this Agreement or to consummate the
transactions contemplated hereby.

 

[The remainder of this page is left blank intentionally.]

 

 

27

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first above written.

 

 

 

 

 

 

WOODWARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[WOODWARD AFFILIATE]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC COMPANY,

 

 

acting by and through its GE Aviation business unit

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[Signature Page to Purchase and Sale Agreement]

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX A

 

PURCHASED MEMBERSHIP INTEREST AND PERCENTAGE INTERESTS

 

Member

Pre-Closing Percentage Interest

Percentage Interest of Purchased Membership Interest

Post-Closing Percentage Interest

Woodward, Inc.

90%

50%

40%

[WOODWARD AFFILIATE]

10%

–

10%

General Electric Company, acting by and through its GE Aviation business unit

–

–

50%

Total:

100%

50%

100%

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX B

 

FINANCIAL INFORMATION

 

 

 

 

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

EXHIBIT E

 

 

 

 

 

 

 

 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

[________________________]

by and among

WOODWARD, INC.,

[WOODWARD AFFILIATE]

and

GENERAL ELECTRIC COMPANY

dated as of [__________]

 

 

 

 

 

 

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

 

 

 

Article I DEFINITIONS AND USAGE


2 

Section 1.01.

Definitions


2 

Section 1.02.

Terms and Usage Generally


2 

Article II ORGANIZATIONAL AND OTHER MATTERS


3 

Section 2.01.

Formation; Qualification; Members


3 

Section 2.02.

Name


3 

Section 2.03.

Effectiveness of this Agreement


3 

Section 2.04.

Term


3 

Article III PURPOSE AND POWERS


4 

Section 3.01.

Purpose of the Company; Scope


4 

Section 3.02.

Powers of the Company


5 

Section 3.03.

Company Responsibility for Obligations


5 

Section 3.04.

Rights of Members


5 

Article IV CAPITAL CONTRIBUTIONS; ALLOCATIONS


5 

Section 4.01.

Initial Capital Contributions


5 

Section 4.02.

Additional Capital Contributions and Other Fundings


5 

Section 4.03.

Reduction of Additional Commitments


6 

Section 4.04.

Contribution or Funding Drawdown


6 

Section 4.05.

Additional Funding Default


6 

Section 4.06.

Capital Accounts


7 

Section 4.07.

No Interest


7 

Section 4.08.

No Withdrawal


7 

Article V MANAGEMENT OF THE COMPANY


8 

Section 5.01.

Management by the Board


8 

Section 5.02.

Officers and Employees


8 

Section 5.03.

Composition of the Board; Appointments; Removals


10 

Section 5.04.

Subsidiary Boards


10 

Section 5.05.

Board Meetings; Notice


11 

Section 5.06.

Board Committees


12 

Section 5.07.

Unanimous Member Approval


12 

Section 5.08.

Unanimous Board Approval


13 

Section 5.09.

Failure to Obtain Unanimous Approvals


13 

Section 5.10.

Initial and Annual Business Plans


14 

Section 5.11.

Failure to Achieve Operational Metrics Targets


15 

Section 5.12.

Engineering Committee and Engineering Scope


16 

Section 5.13.

General Manager and Finance Manager Unanimous Approval


17 

 

-i-



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Article VI FIDUCIARY DUTIES AND CORPORATE OPPORTUNITY; NON-COMPETITION AND
NON-SOLICITATION OBLIGATIONS


17 

Section 6.01.

Fiduciary Duties


17 

Section 6.02.

Corporate Opportunity


18 

Section 6.03.

Duties and Liabilities of Members and Directors


18 

Section 6.04.

Non-Competition and Non-Solicitation Obligations


18 

Article VII RELATED PARTY TRANSACTIONS; EXERCISE OF CERTAIN RIGHTS


21 

Section 7.01.

Related Party Transactions


21 

Section 7.02.

Exercise of Certain Rights


22 

Article VIII DISPUTE AND DEADLOCK RESOLUTION; ENFORCEMENT


22 

Section 8.01.

Resolution


22 

Article IX INSURANCE


23 

Section 9.01.

Minimum Insurance Coverage


23 

Article X EXCULPATION AND INDEMNIFICATION


24 

Section 10.01.

Exculpation


24 

Section 10.02.

Duties and Liabilities


24 

Section 10.03.

Indemnification


24 

Section 10.04.

Exclusion from Exculpation and Indemnification


25 

Section 10.05.

Advanced Expenses


25 

Section 10.06.

Reliance


25 

Section 10.07.

Survival


25 

Section 10.08.

Insurance


25 

Section 10.09.

Non-Exclusive Remedy


25 

Article XI DISTRIBUTIONS


26 

Section 11.01.

Distributions


26 

Section 11.02.

Distribution in Kind


26 

Section 11.03.

Restrictions on Distributions


26 

Section 11.04.

Withholding Tax Payments and Obligations


26 

Article XII BOOKS, RECORDS, AUDIT, ACCOUNTING AND OTHER INFORMATION


27 

Section 12.01.

Books and Records


27 

Section 12.02.

Auditing


28 

Section 12.03.

Provision of Financial and Operating Reports and Other Information


28 

Section 12.04.

Accounting Matters


29 

Section 12.05.

Tax Matters


29 

 

-ii-





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



Article XIII BOOK ALLOCATIONS


30 

Section 13.01.

General Application


30 

Section 13.02.

General Allocations


30 

Section 13.03.

Special Allocations


31 

Section 13.04.

Allocation of Nonrecourse Deductions


32 

Section 13.05.

Tax Allocations


32 

Section 13.06.

Transfer of Interest


33 

Section 13.07.

Covenants


34 

Article XIV TRANSFER AND CHANGE OF OWNERSHIP RESTRICTIONS


35 

Section 14.01.

Limitation on Members


35 

Section 14.02.

Admission of Additional or Substitute Members


36 

Section 14.03.

Compliance with this Agreement and Securities Laws


36 

Article XV WITHDRAWAL OF MEMBERS


37 

Section 15.01.

Withdrawal of Member


37 

Article XVI TERMINATION EVENTS AND LIQUIDATION


37 

Section 16.01.

Termination by Agreement


37 

Section 16.02.

Termination Events


37 

Section 16.03.

Consequences of Termination Event


38 

Section 16.04.

Continued Payment Obligations


39 

Section 16.05.

Intellectual Property Treatment upon a Termination Event Call Option


39 

Section 16.06.

Liquidation


40 

Section 16.07.

Liquidation Procedure


41 

Section 16.08.

Limitations on Payments Made in Connection with Liquidation


41 

Section 16.09.

Waiver of Partition


41 

Section 16.10.

No Obligation to Restore Capital Accounts


42 

Article XVII WOODWARD WHOLE BUSINESS SALE


42 

Section 17.01.

Prior Notice to GE of Woodward Whole Business Sale


42 

Section 17.02.

Woodward Sale Call Option


42 

Section 17.03.

Required Actions for Woodward Sale Call Option


44 

Section 17.04.

Supply Assurances


45 

Section 17.05.

Waiver of Non-Solicit


45 

Section 17.06.

Intellectual Property Treatment upon a Woodward Sale Call Option


45 

Section 17.07.

Continued Payment Obligations


46 

Section 17.08.

Determination of Fair Market Value


46 

Section 17.09.

General


47 

Article XVIII CONFIDENTIALITY, PUBLICITY AND OWNERSHIP OF INFORMATION


47 

Section 18.01.

Confidentiality


47 

-iii-



[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 18.02.

Press Releases; Public Announcements


48 

Article XIX COMPLIANCE


49 

Section 19.01.

Company Code of Conduct


49 

Section 19.02.

Notice of Compliance Events


50 

Section 19.03.

No Forced Labor


50 

Section 19.04.

Technology and IP Protections


51 

Article XX GENERAL PROVISIONS


51 

Section 20.01.

Damages


51 

Section 20.02.

Successors and Assigns; Third Party Beneficiaries


51 

Section 20.03.

Complete Agreement


51 

Section 20.04.

Amendments and Modifications


51 

Section 20.05.

Conflict between Transaction Documents


51 

Section 20.06.

No Waiver


52 

Section 20.07.

Severability


52 

Section 20.08.

GOVERNING LAW


52 

Section 20.09.

Consent to Jurisdiction


52 

Section 20.10.

Fees and Expenses


52 

Section 20.11.

Notices


53 

Section 20.12.

Counterparts


53 

Section 20.13.

WAIVER OF JURY TRIAL


53 

Section 20.14.

No Strict Construction


53 

Section 20.15.

Headings


53 

Section 20.16.

No Recourse


53 

Section 20.17.

Specific Performance


53 

 

 

 

Annexes

 

A

Definitions

B

Members, Addresses and Contact Information

C

Scope

D

Members’ Percentage Interests and Initial Capital Account Balances

E

Initial Directors, General Manager, Finance Manager and Technology Manager

F

Insurance

G

Initial Business Plan

H

Additional Employees

I

Engineering Scope

J

Compliance Policy

K

Technology and IP Protections

 

-iv-

 

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
[_________________________]

This Amended and Restated Limited Liability Company Agreement (as amended,
modified, supplemented or restated from time to time and including the Annexes
and Schedules hereto, this “Agreement”) of [____________] (the “Company”) is
entered into as of [____________] (the “Closing Date”) by and among Woodward,
Inc., a Delaware corporation (“Woodward”), [Woodward Affiliate], a Delaware
limited liability company and wholly-owned subsidiary of Woodward (“Woodward
Affiliate”), and General Electric Company, a New York corporation (“GE”) (with
GE acting by and through GE Aviation).

 

RECITALS

WHEREAS, GE and Woodward have a long history providing fuel system programs and
together have achieved industry-leading reliability and performance in controls
and externals;

WHEREAS, GE and Woodward have decided to enter into a joint venture to
strengthen their relationship and better enhance innovation, performance and
reliability in fuel systems for commercial aerospace applications within the
Company Scope;

WHEREAS, the Members are entering into this Agreement with the intent that the
Company shall have goals to, among other things, (a) provide GE with the world’s
best and most competitive fuel systems available, today and in the future, for
GE’s commercial aircraft engines within the Company Scope, (b) enable rapid
control system optimization through joint system expertise at a reduced cost by
leveraging the resources of both GE and Woodward and (c) provide financial
benefits to both GE and Woodward by expanding the content per fuel system
application and sharing in the OEM and aftermarket revenue streams associated
with the fuel system line replaceable units for GE’s commercial aircraft engines
within the Company Scope;

WHEREAS, on [●], 2015, Woodward caused to be executed and delivered, and filed
with the Secretary of State of the State of Delaware, the certificate of
formation of the Company (the “Certificate of Formation”);

WHEREAS, pursuant to the Contribution Agreement, dated as of [●], 2015, by and
between Woodward and the Company (the “Woodward Contribution Agreement”),
effective on [●], 2015 (the “Woodward Contribution Date”), Woodward contributed
the Woodward Contributed Assets (as defined in the Woodward Contribution
Agreement) to the Company;

WHEREAS, on [●], 2015 (a) Woodward contributed ten percent (10%) of its
Membership Interest to Woodward Affiliate; and (b) Woodward and Woodward
Affiliate entered into the Limited Liability Company Agreement of the Company,
dated as of [●], 2015 (the “Initial LLC Agreement”);





[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

 

--------------------------------------------------------------------------------

 

 

WHEREAS, pursuant to the Purchase and Sale Agreement, dated as of the Closing
Date, by and between GE and Woodward (the “Purchase and Sale Agreement”),
concurrently herewith, GE purchased and acquired from Woodward a fifty percent
(50%) Membership Interest, and Woodward sold and transferred to GE such
Membership Interest, all upon the terms and conditions set forth in the Purchase
and Sale Agreement (“GE’s Purchase”);

WHEREAS, pursuant to the Contribution Agreement, dated as of the Closing Date,
by and between GE and the Company (the “GE Contribution Agreement”), on the
Closing Date, GE is contributing the GE Contributed Assets (as defined in the GE
Contribution Agreement) to the Company;

WHEREAS, the Company will have a valid election in effect under Section 754 of
the Code for the Taxable Year in which the consummation of the transactions
contemplated by the Purchase and Sale Agreement occurs; and

WHEREAS, GE, Woodward and Woodward Affiliate now desire to enter into this
Agreement to amend and restate the Initial LLC Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS AND USAGE

Section 1.01.     Definitions.  Capitalized terms used in this Agreement shall
have the meanings ascribed to them in Annex A.

Section 1.02.     Terms and Usage Generally. 

(a)     The definitions in Annex A shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  All references herein to Articles, Sections, Annexes and Schedules shall
be deemed to be references to Articles and Sections of, and Annexes and
Schedules to, this Agreement unless the context shall otherwise require.  All
Annexes and Schedules attached hereto shall be deemed incorporated herein as if
set forth in full herein.  The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  Except as otherwise indicated, the word “or” shall
not be exclusive and shall mean “and/or.”  The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if.”  References to a Person are also to its
permitted successors and permitted assigns.  Unless otherwise expressly provided
herein, any agreement, instrument or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,



2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.

(b)     As used in this Agreement, unless otherwise expressly specified herein,
any allocation or distribution to be made among Membership Interests or Members
“on a pro rata basis” or “ratably” shall be made in proportion to the relative
Percentage Interests attributable to the Membership Interests of such Members,
in each case determined immediately prior to the transaction with respect to
which such allocation is being made.

 

ARTICLE II
ORGANIZATIONAL AND OTHER MATTERS

Section 2.01.     Formation; Qualification; Members

(a)     The Company was formed as a limited liability company on [●], by the
filing of a Certificate of Formation with the Secretary of State of the State of
Delaware pursuant to Section 18-201 of the Delaware Limited Liability Company
Act, 6 Del. C. §§18-101 et seq. (the “Act”) (which filing is hereby approved and
ratified in all respects).  The Company shall file and record any amendments or
restatements to the Certificate of Formation of the Company and all other
documents as may be required or appropriate under the Laws of the State of
Delaware and of any other jurisdiction in which the Company may conduct
business.  The Company shall, upon request, provide any Member with copies of
each such document as filed and recorded.

(b)     Subject to Section 5.07, each Officer of the Company appointed by the
Board pursuant to Section 5.02 is hereby designated as an “authorized person,”
within the meaning of Section 18-201 of the Act, to execute, deliver and file,
or cause the execution, delivery and filing of, all certificates, notices or
other instruments (and any amendments or restatements thereof) required or
permitted by the Act to be filed in the office of the Secretary of State of the
State of Delaware in connection with the formation of the Company and any other
certificate, notice or other instrument (and any amendment or restatement
thereof) that is necessary for the Company to qualify to do business in a
jurisdiction in which the Company may wish to conduct business and where such
qualification is required.

(c)     The Members, listed in Annex B, shall have the rights and liabilities as
provided in the Act, except as is otherwise expressly provided herein.  GE is
admitted as a Member of the Company on the date hereof.

Section 2.02.     Name.  The name of the Company is “[●].”

Section 2.03.     Effectiveness of this Agreement.  This Agreement constitutes
the limited liability company agreement (as defined in the Act) of the Company
and is effective as of the date hereof.

Section 2.04.     Term.  The Company commenced its existence on the date that
the Certificate of Formation of the Company was filed with the Secretary of
State of the State of



3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Delaware, and shall continue in existence in perpetuity until the dissolution of
the Company in accordance with the provisions of Article XVI.  The existence of
the Company as a separate legal entity shall continue until a certificate of
cancellation of the Certificate of Formation of the Company referred to in
Section 2.01(a) is filed, as provided in the Act.

 

ARTICLE III
PURPOSE AND POWERS

Section 3.01.     Purpose of the Company; Scope.

(a)     Company Purpose.  Subject to Section 5.07(g), the purpose of the Company
shall be to engage in the businesses with respect to the matters set forth in
the third Recital to this Agreement and in such other lawful business or
activity that is incidental or necessary to accomplish such purpose or that is
otherwise permitted by Law (the “Company Purpose”). 

(b)     Company Scope.  The Company will, directly or through the Members
pursuant to the Transaction Documents, provide the development, certification,
production (subject to Section 3.01(d)), and aftermarket support (subject to
Section 3.01(d)), for the Fuel System requirements on GE’s GE90, GEnx and GE9X
engines and GE’s future commercial aircraft engines that produce thrust in
excess of 50,000 pounds (the “Company Scope”).  Without limiting the foregoing,
the Company Scope is further described in Annex C. The Company Scope shall be
automatically amended to include any Fuel System program(s) approved for
inclusion within the Company Scope by the Members pursuant to
Section 5.07(g)(ii).

(c)     Additional Company Scope.  While initially a joint venture with respect
to GE’s commercial aircraft engines that produce thrust in excess of 50,000
pounds, the Members will consider including within the Company Scope any Fuel
System program(s) for other future GE commercial aircraft engines (i.e., that
are not then within the Company Scope) based on numerous factors, including the
Company’s capability, performance and the economic impact to each Member.

(d)     General. 

(i)     Except as expressly mutually agreed to by the Members, or, in the case
of clause (B), as otherwise expressly set forth in the Transaction Documents,
the Company shall not be entitled to, and shall not, (A) perform any
manufacturing or (B) provide any MRO Sales with respect to any Company Scope
Program.

(ii)     GE shall (and GE shall cause its Subsidiaries and Controlled Affiliates
to) award all of the Fuel System requirements on any Company Scope Program to
the Company, subject to GE’s rights pursuant to [appropriate cross reference to
be inserted at closing] as it pertains to Future LRUs.  [***].

(iii)     [***]





4

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(iv)     [***] 

Section 3.02.     Powers of the Company.  The Company shall have the power to do
any and all acts reasonably necessary, appropriate, proper, advisable,
incidental or convenient to or for the furtherance of the Company Purpose and
the Company Scope and for the protection of the Company. 

Section 3.03.     Company Responsibility for Obligations.  Except as otherwise
required by the Act, all debts, obligations, and liabilities of the Company of
any kind, nature or description whatsoever, whether arising in contract, tort,
or otherwise, shall be solely the debts, obligations, and liabilities of the
Company; and none of the Members (or any of their respective employees, agents,
attorneys, Affiliates, partners, shareholders, officers, managers, directors,
successors or assigns), or any Director or any Officer, shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of acting in such capacity.

Section 3.04.     Rights of Members.  The Members shall not participate in the
management of the Company, other than through the appointment of their
respective Directors to the Board and as otherwise expressly provided herein.

 

ARTICLE IV
CAPITAL CONTRIBUTIONS; ALLOCATIONS

Section 4.01.     Initial Capital Contributions.

(a)     The initial Capital Contributions of Woodward made on the Woodward
Contribution Date (the “Initial Woodward Contributions”) are as set forth on
Schedule A to the Initial LLC Agreement.

(b)     The initial Capital Contributions of GE made on the Closing Date (such
Capital Contribution, together with the Initial Woodward Contributions, the
“Initial Capital Contributions”) are as set forth in Annex D of this Agreement.

Section 4.02.     Additional Capital Contributions and Other Fundings.

(a)     Except as otherwise expressly provided in Section 4.02(b),
 Section 4.05,  Section 8.01(f) and Section 17.03(c), no Member shall have the
right or obligation to make any additional Capital Contribution to the Company
in excess of its Initial Capital Contributions.

(b)     In the event that GE and Woodward mutually agree in writing to fund the
Company through additional Capital Contributions or other fundings by the
Members, including in the Initial Business Plan and any Annual Business Plans
(to enable, for example, the Company to pay its ongoing operating expenses and
expenditures contemplated by the Initial Business Plan and any Annual Business
Plans, to fund the Company’s other working capital needs or to fund additional
infrastructure for manufacturing capacity or product development investments)
(each, an “Additional Funding” and collectively, “Additional Fundings”), each
Member shall make Additional Fundings in such amounts and pursuant to such
terms, in each



5

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

case, as shall be mutually agreed in writing by both of GE and Woodward.  From
time to time, upon the request of either GE or Woodward, the Members will
consider and discuss whether there is a need for Additional Fundings to the
Company and, if mutually agreed, the extent and nature of Additional Fundings
(if any) to be committed to be made available to the Company by the Members (it
being understood that no Additional Fundings shall be required from any Member
unless each of GE and Woodward, acting in their respective sole discretion,
mutually agree in writing).  Any such Additional Fundings shall be made in such
form (whether debt, equity or otherwise) as both GE and Woodward shall mutually
agree in writing, taking into account tax, accounting and other considerations.

(c)     It is understood that, unless otherwise agreed in writing by both GE and
Woodward at such time, each Member shall fund its respective Percentage Interest
of all Additional Fundings (whether such Additional Fundings are in the form of
debt, equity or otherwise) to the Company. 

(d)     Any additional non-cash Capital Contribution shall be valued at the
Asset Fair Market Value thereof.

Section 4.03.     Reduction of Additional Commitments.  At any time and from
time to time, GE and Woodward may mutually determine to make an irrevocable
election to reduce, on a pro rata basis, each Member’s commitment to make any
Additional Funding (in each case to the extent not previously funded).  Any such
reduction shall not change any Member’s Percentage Interest.

Section 4.04.     Contribution or Funding Drawdown.  All Additional Fundings in
cash shall be paid in United States dollars by 11:00 a.m., Eastern Time, on the
dates they are due (each, a “Drawdown Time”) by wire transfer of immediately
available funds to an account specified by the Company not less than five
(5) Business Days prior to the date such Additional Funding is due.

Section 4.05.     Additional Funding Default.

(a)     In the event that a Member fails to fund all or part of its portion of
Additional Funding to the Company as determined pursuant to Section 4.02(c) by
the applicable Drawdown Time, such failure shall constitute a default under this
Agreement by the Member and, in the case of Woodward or Woodward Affiliate, the
Woodward Group (the “Defaulting Member or Member Group”).  In such
circumstances, GE, in the case that it is not the Defaulting Member or Member
Group and is not in material breach or default under any Transaction Document,
or Woodward or Woodward Affiliate, in the case that neither is or belongs to the
Defaulting Member or Member Group and is not in material breach or default under
any Transaction Document (the “Paying Member or Member Group”), may (but shall
have no obligation to), if such default shall not be cured within ninety
(90) calendar days after the applicable Drawdown Time and in addition to any
other remedies in damages available for breach of contract as a result of such
default, either (i) fund (in lieu of the Defaulting Member or Member Group) such
defaulted Additional Funding to the Company, in which event the amount so funded
shall constitute a loan from the Paying Member or Member Group to the Defaulting



6

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Member or Member Group (a “Capital Loan”) or (ii) receive from the Company a
refund of the Additional Funding funded by such Paying Member or Member Group.

(b)     For the avoidance of doubt, the funding by the Paying Member or Member
Group of any defaulted Additional Funding described in Section 4.05(a) shall not
constitute a waiver by the Paying Member or Member Group of any breach of or
default under this Agreement.

(c)     Each Capital Loan shall have the following terms:  (i) the principal
balance of such Capital Loan and all accrued unpaid interest thereon shall be
due and payable, in whole, on the earlier of (A) thirty (30) calendar days after
written demand therefor has been given to the Defaulting Member or Member Group
by the Paying Member or Member Group or (B) the second anniversary of the date
of such Capital Loan; (ii) such Capital Loan shall bear interest at an annual
rate equal to the LIBOR Rate [***] from the date that the Capital Loan was
funded pursuant to Section 4.05(a) until the date that such Capital Loan,
together with all interest accrued thereon, is repaid in full to the Paying
Member or Member Group; (iii) all proceeds derived from the Membership Interests
of the related Defaulting Member or Member Group (including any distributions
thereon) that would otherwise be paid to the Defaulting Member or Member Group
(whether before or in connection with Liquidation of the Company) shall be
assigned by the Defaulting Member or Member Group to the Paying Member or Member
Group for application to such Capital Loan until the Capital Loan and all
interest thereon have been repaid in full to the Paying Member or Member Group
(with all such payments being applied first to interest earned and unpaid and
then to principal); and (iv) each Paying Member or Member Group shall have the
right, in addition to the other rights and remedies granted to it pursuant to
this Agreement or available to it at law or in equity, to take such action as
the Paying Member or Member Group deems appropriate to obtain payment by the
Defaulting Member or Member Group of the principal balance of such Capital Loan
and all accrued and unpaid interest thereon, at the cost and expense of the
Defaulting Member or Member Group.  Any Capital Loan shall be prepayable
(without premium or penalty) at the option of the Defaulting Member or Member
Group.  Upon payment of all amounts outstanding under such Capital Loan, such
Member or Member Group shall no longer be a Defaulting Member or Member
Group.  The Defaulting Member or Member Group shall execute such documents as
reasonably appropriate or required to effectuate the foregoing. 

Section 4.06.     Capital Accounts.  A separate Capital Account shall be
maintained for each Member on the books of the Company.  The Members agree that
their Capital Account balances, as of the date hereof immediately after GE’s
Purchase and the Initial Capital Contributions, are as set forth in Annex D.

Section 4.07.     No Interest.  No interest shall be paid by the Company on
Capital Contributions, balances in a Member’s Capital Account or any other funds
contributed to the Company or distributed or distributable by the Company under
this Agreement. 

Section 4.08.     No Withdrawal.  No Member shall have the right to withdraw any
portion of such Member’s Capital Account without the prior written consent of
the Other Member or Member Group.  In accordance with the Act, a Member, under
certain circumstances,



7

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

may be required to return to the Company, for the benefit of the Company or the
Company’s creditors, amounts previously wrongfully distributed to such Member
out of such Member’s Capital Account. 

 

ARTICLE V
MANAGEMENT OF THE COMPANY

Section 5.01.     Management by the Board.  The business and affairs of the
Company shall be managed and controlled by a board of directors (the “Board” and
each member of the Board, a “Director”), and the Board shall, subject to
provisions of this Agreement (including Section 5.07 and Section 5.13) and
except for matters or decisions requiring Member approval under the Act, have
full and complete discretion and authority to manage and control (and, as
provided in this Agreement, delegate the management or control of) the business
and affairs of the Company, to make all decisions affecting the business and
affairs of the Company and to take all such actions as it deems necessary or
appropriate to accomplish the Company Scope, taking into consideration in its
deliberations, among other things, the Company Purpose.  The Board, acting as a
body pursuant to this Agreement, shall constitute a “manager” for purposes of
the Act, and the actions of the Board taken in accordance with the provisions of
this Agreement shall bind the Company.  No Director and no Member of the Company
shall have any authority or right to bind the Company, unless otherwise
expressly provided herein or unless specifically authorized by the Board
pursuant to a resolution expressly authorizing such action which resolution is
duly adopted by the Board.

Section 5.02.     Officers and Employees.

(a)     Subject to obtaining Unanimous Member Approval pursuant to
Section 5.07(n), and in addition to any power and authority delegated by the
express terms hereof, the Board may delegate any of its power and authority to
any officer of the Company (an “Officer”).  Any two (2) or more offices may be
held by the same person, other than the offices of General Manager, Finance
Manager and Technology Manager. 

(b)     Except as set forth in this Section 5.02(b), the Board shall nominate
and appoint the Officers of the Company. 

(i)     Woodward shall nominate and appoint the general manager of the Company
(the “General Manager”), provided that such General Manager (including any
successor or replacement General Manager appointed by Woodward) is reasonably
acceptable to GE.  The initial General Manager, who is listed in Annex E, and
any replacements or successors thereof, shall serve subject to his or her
removal (with or without cause) by Woodward or the Board, termination (with or
without cause) by Woodward or the Board, resignation, death, retirement or
disability.  In the event of any vacancies in the General Manager position,
Woodward shall nominate and appoint replacements, provided that each such
replacement is reasonably acceptable to GE.  Subject to Section 5.01,
 Section 5.07,  Section 5.08 and Section 5.10, the General Manager shall have
responsibility for managing the Company’s execution of the Initial Business Plan
and the Annual Business Plans (which shall include pursuing the achievement of
any applicable operational metric targets), shall have such powers



8

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

and perform such duties as usually pertains to his or her office, shall possess
authority on technical, commercial and program issues, shall have shared
responsibility with the Finance Manager for the profits and losses of the
Company, and shall have such other powers and duties as from time to time may be
assigned to him or her by the Board. 

(ii)     GE shall nominate and appoint the finance manager of the Company (the
“Finance Manager”), provided that such Finance Manager (including any successor
or replacement Finance Manager appointed by GE) is reasonably acceptable to
Woodward.  The initial Finance Manager, who is listed in Annex E, and any
replacements or successors thereof, shall serve subject to his or her removal
(with or without cause) by GE or the Board, termination (with or without cause)
by GE or the Board, resignation, death, retirement or disability.  In the event
of any vacancies in the Finance Manager position, GE shall nominate and appoint
replacements, provided that each such replacement is reasonably acceptable to
Woodward.  Subject to Section 5.01,  Section 5.07,  Section 5.08 and
Section 5.10, the Finance Manager shall assist in the execution of the Initial
Business Plan and Annual Business Plans (which shall include pursuing
achievement of the applicable operational metric targets) and shall have such
powers and perform such duties as usually pertains to his or her office,
including possessing accountability over financial reporting, shall have shared
responsibility with the General Manager for the profits and losses of the
Company, and shall have such other powers and duties as from time to time may be
assigned to him or her by the Board (including as set forth in
Section 19.01(b)). 

(iii)     GE and Woodward shall jointly nominate and appoint the technology
manager of the Company (the “Technology Manager”).  The initial Technology
Manager, who is listed in Annex E, and any replacements or successors thereof,
shall serve subject to his or her removal (with or without cause) by GE and
Woodward, jointly, or the Board, termination (with or without cause) by GE and
Woodward, jointly, or the Board, resignation, death, retirement or
disability.  In the event of any vacancies in the Technology Manager position,
GE and Woodward shall jointly nominate and appoint replacements.  Subject to
Section 5.01,  Section 5.07 and Section 5.08, the Technology Manager shall have
responsibility for ensuring technical execution of new product introduction and
production support programs and identifying and allocating associated technical
resources and shall have such other powers and duties as from time to time may
be assigned to him or her by the Board. 

(c)     Subject to Section 5.02(b), the Officers shall serve at the pleasure of
the Board and the Board may remove (with or without cause) any Person as an
Officer or appoint additional Persons as Officers as the Board deems necessary
or desirable.  Subject to Section 5.02(b), the Board shall have the sole and
exclusive power and authority to determine the compensation of the Officers
payable by the Company.

(d)     The General Manager, in consultation with the Finance Manager and the
Technology Manager, shall nominate and appoint then-existing Secondees (other
than the General Manager, Finance Manager and Technology Manager) to certain key
roles and functions in the Company; such appointments shall consist of
approximately an equal number of Secondees from each of GE and Woodward.  It is
contemplated that such roles and functions shall initially include those set
forth on Annex H.





9

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(e)     [***]

Section 5.03.     Composition of the Board; Appointments; Removals.

(a)     The Board shall be comprised of four (4) Directors, with each of GE and
Woodward having the right to appoint two (2) Directors in its sole discretion,
subject to Section 5.03(b) and Section 5.03(c), as applicable.  Each Director
shall, to the maximum extent permitted by Law, be entitled to represent solely
the interests of the Member or Members that appointed such Director; provided,
 however, that in its deliberations, the Board shall take into consideration,
among other things, the Company Purpose and the Company Scope.  Subject to
Section 5.03(b) and Section 5.03(c), each Director shall hold office until his
or her earlier removal, resignation, death, retirement or disability.

(b)     Each of the Directors appointed by GE (the “GE Directors”) shall be
reasonably acceptable to Woodward.  The initial GE Directors are set forth on
Annex E.  Each initial GE Director shall serve, at least, until the earlier of
(i) the one (1) year anniversary of the Closing Date and (ii) the resignation,
death, retirement or disability of such GE Director or the material modification
of the duties of such GE Director. 

(c)     Each of the Directors appointed by Woodward (the “Woodward Directors”)
shall be reasonably acceptable to GE.  The initial Woodward Directors are set
forth on Annex E.  Each initial Woodward Director shall serve, at least, until
the earlier of (i) the one (1) year anniversary of the Closing Date and (ii) the
resignation, death, retirement or disability of such Woodward Director or the
material modification of the duties of such Woodward Director. 

(d)     Subject to Section 5.03(b), GE shall have the exclusive right to remove
(with or without cause and with or without prior notice) any of the GE Directors
at any time and appoint an individual to fill any vacancy created by reason of
the removal, resignation, death, retirement or disability of any of the GE
Directors.  Subject to Section 5.03(c), Woodward shall have the exclusive right
to remove (with or without cause and with or without prior notice) any of the
Woodward Directors at any time and appoint an individual to fill any vacancy
created by reason of the removal, resignation, death, retirement or disability
of any of the Woodward Directors.  Appointments and removals of Directors made
pursuant to this Section 5.03 shall be evidenced by an instrument in writing
signed by a duly authorized representative of GE or Woodward, as applicable, and
delivered to the Other Member or Member Group, the other Directors and the
General Manager and the Finance Manager. 

(e)     Except as otherwise provided in Article X, no Director shall be entitled
to any form of remuneration or reimbursement of expenses from the Company, and
no former Director or the family members or dependents thereof shall have any
right to receive benefits from the Company, in each case in such Person’s
capacity as Director or former Director.  Nothing contained in this Agreement
shall be construed to preclude any Director from serving the Company in any
other capacity and receiving compensation for such service.

Section 5.04.     Subsidiary Boards.  In the event that the Company shall form
or acquire any Subsidiary, the composition of the board of directors or other
similar governing body (or any



10

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

committee thereof) of such Subsidiary (“Subsidiary Board”) shall be identical to
the composition of the Board, and the corporate governance provisions, standards
and requirements governing such Subsidiary Board shall be equivalent to those of
the Board, in each case except as the Members otherwise mutually agree in
writing.  Each of the Members shall take all necessary action to effectuate the
foregoing or to cause the foregoing to be effectuated.

Section 5.05.     Board Meetings; Notice.

(a)     The Board shall meet quarterly (on a date to be determined by the
Board), or more frequently if a meeting is called at the direction of any Member
or Director upon at least seven (7) Business Days’ prior written notice to all
Directors by express mail or Courier, by personal delivery or by facsimile (with
confirmation of facsimile transmission).  Any such notice shall specify (i) the
time, date, place and agenda for such meeting and (ii) the purpose of the
meeting to be so held.  No actions other than those specified in the notice may
be considered at any meeting unless approved by all of the Directors.  Any Board
meeting may be adjourned from time to time, to reconvene at the same or some
other place, and notice need not be given of any such adjourned meeting if the
time and place thereof are announced at the meeting at which the adjournment is
taken.  At the adjourned meeting the Board may transact any business which might
have been transacted at the original meeting.  If the adjournment is for more
than thirty (30) calendar days, a notice pursuant to the first two sentences of
this Section 5.05(a) of the adjourned meeting shall be given to each Director.

(b)     Notice of any Board meeting may be waived, or notice period shortened,
by any Director before or after such meeting.  The presence of a Director at a
meeting shall constitute a waiver by such Director of notice of such meeting,
except in each case when such Director attends such meeting for the express
purpose of objecting at the beginning of the meeting to the transaction of any
business thereat because the meeting is not properly called or
convened.  Meetings of the Board shall be conducted in person but Directors
shall be entitled to participate by conference telephone or electronic
facilities by means of which all persons participating in the meeting can hear
each other, and such participation in a meeting shall constitute presence in
person at a meeting.  At all meetings of the Board or any adjournments thereof,
the continuous presence of all of the Directors shall be required to, and shall,
constitute a quorum for the transaction of business, including deliberations
regarding prospective decisions of the Board.  Each of GE and Woodward shall use
commercially reasonable efforts to ensure that all of the Directors appointed by
it to the Board attend all duly convened meetings of the Board.  If a quorum
shall not be present at any meeting of the Board, the Directors present thereat
shall adjourn the meeting in accordance with Section 5.05(a), until a quorum
shall be present.  If, at two (2) consecutive duly called meetings of the Board
at which a particular matter is scheduled (in advance) to be voted upon, a
quorum shall not be present as a result of the same Member or Members’ appointed
Director’s or Directors’ failure to attend, then either the GE Directors or the
Woodward Directors may declare a Board Deadlock with respect to such matter and
such Board Deadlock shall be subject to the provisions of Section 8.01.

(c)     Meetings of the Board may be held inside or outside of the State of
Delaware as determined by the Board.





11

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 5.06.     Board Committees.  The Board may establish one or more
committees.  Each such committee shall contain such number of Directors or other
individuals as shall be designated by the Board in resolutions establishing such
committee.  Subject to Section 5.07(n), any such committee shall have such
powers and authority as the Board may provide or delegate by resolution, subject
to the provisions of this Agreement.  Unless provided otherwise by Unanimous
Member Approval, any action of such committee shall require the unanimous
affirmative vote of all of the members of the committee.

Section 5.07.     Unanimous Member Approval.  Neither the Company nor any
Subsidiary of the Company shall engage in, consent to, authorize or effect any
of the following actions without the unanimous affirmative written approval of
both GE and Woodward (“Unanimous Member Approval”):

(a)     the amendment, modification or termination of (or waiver of significant
rights under) any Transaction Document to which the Company or any Subsidiary of
the Company is a party;

(b)     the entry into any contract involving amounts in excess of [***] per
year or capital expenditures not expressly included in the Initial Business Plan
or the Annual Business Plan then in effect in excess of [***] in any twelve
(12) month period; 

(c)     the admission of any new Member;

(d)     the termination or Liquidation of the Company (subject to Article XVI);

(e)     any capital calls by or Capital Contributions to the Company (subject to
Section 4.02,  Section 4.05,  Section 8.01(f) and Section 17.03(c) and except as
expressly set forth in the Initial Business Plan or any Annual Business Plans);

(f)     the declaration of dividends or distributions not in accordance with
Article XI,  Section 16.05, Section 16.07 or Section 17.06;

(g)     (i) the making of a material change to the Company Scope or the Company
Purpose or (ii) the inclusion within the Company Scope of any Fuel System
program that is not then within the Company Scope;

(h)     any merger or the consolidation of, or sale, acquisition or disposition
of any material assets by, the Company or any Subsidiary of the Company;

(i)     the adoption, repeal, material amendment or modification to or material
deviation from the Initial Business Plan or any Annual Business Plan, as
applicable (subject to Section 5.10);

(j)     the making of material changes to accounting systems, policies or
procedures applied by the Company or any Subsidiary of the Company in relation
to its and its Subsidiaries’ accounts;





12

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(k)     the approval of the provision of services under the ESA, the Woodward
ASA or the GE ASA in excess of [***] (other than services and associated costs
of such services to the extent such services and costs are expressly set forth
in the ESA, the Woodward ASA or the GE ASA, as applicable) (subject to
Article VII);

(l)     the entry into any contract or arrangement with any Member or an
Affiliate of any Member involving amounts (i) in excess of [***] if such
contract or arrangement is on an arm’s length basis or (ii) in excess of [***]
if such contract or arrangement is not on an arm’s length basis (subject to
Article VII);

(m)     the incurrence, issuance, assumption, guarantee or refinancing of any
indebtedness of the Company or any Subsidiary of the Company (or any amendment
of any material term of any indebtedness of the Company or any Subsidiary of the
Company) or the provision of a security interest to any third party or creation
of any other Encumbrance over any assets or undertaking of the Company or any
Subsidiary of the Company;

(n)     the delegation of any authority of the Board to any Person or committee
or any amendment to the terms of such delegation;

(o)     the commencement, settlement or approval of any strategy relating to any
Proceeding by or against the Company or any Subsidiary of the
Company:  (i) where the aggregate amount in dispute exceeds [***]; (ii) in which
injunctive or equitable relief is sought against or by the Company or any
Subsidiary of the Company or a Claim is made against any Member, Director or
Officer or director, manager or officer of any Subsidiary of the Company; or
(iii) that otherwise could reasonably be expected to be material to the Company
or its business;

(p)     the adoption or amendment of internal control or compliance policies or
procedures of the Company or any Subsidiary of the Company (subject to
Article XIX);

(q)     the acceptance of a qualified audit opinion with respect to the annual
audit of the Company; or

(r)     the entry into any contract, agreement, arrangement or understanding
with respect to any of the matters listed in this Section 5.07.

Section 5.08.     Unanimous Board Approval.  Any decision, approval or action
required or permitted under this Agreement, any Transaction Document or pursuant
to applicable Law to be taken or given by the Board shall at all times require
the unanimous affirmative vote of all four of the Directors (“Unanimous Board
Approval”).  Any action required or permitted to be taken at any meeting of the
Board may be taken without a meeting if all four of the Directors consent
thereto in writing.

Section 5.09.     Failure to Obtain Unanimous Approvals. 





13

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)     Following any disagreement between the GE Directors, on the one hand,
and the Woodward Directors, on the other hand, as to any particular material
matter voted upon (or sought to be voted upon) at a meeting of the Board, the
Directors shall immediately schedule another meeting of the Board to be held
within ten (10) calendar days thereafter (each, a “Second Board Meeting”).  At
the Second Board Meeting, the Directors shall meet and attempt to reach
Unanimous Board Approval on the matter at issue.  If the disagreement persists
after the Second Board Meeting, either the GE Directors or the Woodward
Directors may declare a deadlock of the Board (a “Board Deadlock”).  Any Board
Deadlock shall be subject to the provisions of Section 8.01.

(b)     Following any disagreement between the Members as to any particular
material matter for which Unanimous Member Approval is required (or required to
be sought), the Members shall immediately schedule another discussion of the
matter to be held within ten (10) calendar days thereafter (each, a “Second
Member Discussion”).  At the Second Member Discussion, the Members shall attempt
to reach Unanimous Member Approval on the matter at issue.  If the disagreement
persists after the Second Member Discussion, either Member may declare a
deadlock of the Members (a “Member Deadlock”).  Any Member Deadlock shall be
subject to the provisions of Section 8.01.

Section 5.10.     Initial and Annual Business Plans.

(a)     During the effective period of the Initial Business Plan or any Annual
Business Plan, the Company shall be managed and operated in accordance with the
Initial Business Plan or Annual Business Plan then in effect.  Any repeal of,
material amendment or modification to or deviation from the Initial Business
Plan or Annual Business Plan then in effect shall require both Unanimous Member
Approval and Unanimous Board Approval.  The Company shall direct that in the
event that any Director or Officer detects any actual or likely material
deviation from the Initial Business Plan or Annual Business Plan then in effect,
he or she shall promptly report such matter to the Board for consideration. 

(b)     Each of the Members acknowledges and agrees that the Initial Business
Plan has been agreed upon and is deemed approved by the Board and the Members
for all purposes.  Unless otherwise modified or repealed in accordance with
Section 5.10(a), the Initial Business Plan shall remain in effect until the
adoption of the succeeding Annual Business Plan.

(c)     With respect to each Fiscal Year following the Closing Date, the General
Manager and the Finance Manager shall jointly cause to be prepared and submitted
to the Board for its approval, not less than one hundred twenty (120) calendar
days prior to the end of the then-current Fiscal Year, a rolling five year
business plan (the “Annual Business Plan”) covering the next Fiscal Year and
four succeeding Fiscal Years, which shall include the Budget, specify the timing
and amount of anticipated Capital Contributions, if any, specify key operational
metrics and targets for the Company so the Company is competitive on
productivity, quality, technology, qualification cost, pricing, delivery timing,
delinquency rate and safety.  In connection with the review of the Annual
Business Plan, GE, Woodward, the Officers and the Company’s sourcing board shall
present to the Board regarding any project that reduces costs as



14

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

set forth in [insert appropriate cross-reference at closing], including projects
based on engineering changes, manufacturing changes, or otherwise, the status of
achieving any current productivity targets and any existing productivity
projects and cost reductions achieved to date. 

(d)     The Board and the Members shall negotiate the Annual Business Plan in
good faith, including attempting to resolve any Deadlocks in a mutually
agreeable manner, and shall seek approval of the Annual Business Plan by both
Unanimous Member Approval and Unanimous Board Approval prior to the first
calendar day of the next Fiscal Year.  Subject to Section 5.07(i) and this
Section 5.10(d), an Annual Business Plan with respect to a Fiscal Year shall
remain in effect for such Fiscal Year.  In the event an Annual Business Plan for
any Fiscal Year is not approved by both Unanimous Member Approval and Unanimous
Board Approval prior to the first calendar day of such Fiscal Year (the
“Relevant Year”),

(i)     the operating budget contained in the Annual Business Plan  for the
previous Fiscal Year (or the Initial Business Plan, if applicable) (annualized,
if such previous year’s operating budget is in respect of a period less than one
year) shall be the operating budget for the Relevant Year, and

(ii)     the Company shall not distribute to the Members any as yet
undistributed cash distributions related to operations of the Company in the
Relevant Year or any prior Fiscal Year,

in each case of (i) and (ii) unless and until an Annual Business Plan (including
the Budget) for the Relevant Year shall be approved by both Unanimous Member
Approval and Unanimous Board Approval (in which case such Annual Business Plan
(including the Budget) shall have retroactive effect to the beginning of the
Relevant Year).

(e)     Any Member may at any time propose to the other Members that the Company
make additional material investments in furtherance of the Company Scope (e.g.,
in an engine program, to increase capacity, on capital expenditures, etc.) (a
“Material Investment”).  Any such proposing Member(s) shall submit a plan,
including its reasonable projections for expenditures by the Company and the
Capital Contributions to be made by each of the Members, in connection with such
Material Investment.  If the Material Investment is approved by Unanimous Member
Approval, the Initial Business Plan or applicable Annual Business Plan shall be
amended to reflect such Material Investment, and, any funding in connection with
such Material Investment shall be governed by Section 4.02(b),  Section 4.02(c),
 Section 4.02(d),  Section 4.03,  Section 4.04 and Section 4.05.  Any
disagreement between the Members regarding any Material Investment, or any
failure of a Material Investment to receive Unanimous Member Approval, shall be
subject to the provisions of Section 5.09(b) and the provisions of
Section 8.01.  It is understood and agreed that no Member shall be required to
make any expenditures in connection with any such Material Investment without
its consent.

Section 5.11.     Failure to Achieve Operational Metrics Targets.  In connection
with preparing the Annual Business Plan for each succeeding Fiscal Year, the
General Manager and the Finance Manager will develop a report measuring the
Company’s performance relative to the then-current operational metrics targets
for the then-current Fiscal Year based on then-available



15

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

actual and estimated forecast data.  If such report indicates that the Company
is reasonably expected to fail to achieve any of the operational metrics targets
in respect of the then-current Fiscal Year, the Board, in consultation with the
Officers, will develop and adopt a recovery plan to help enable the Company to
achieve or exceed such metrics (other than to the extent the Board has
determined by Unanimous Board Approval that such metrics are not feasible) in
the next Fiscal Year, which recovery plan will be incorporated into the Annual
Business Plan for such Fiscal Year.

Section 5.12.     Engineering Committee and Engineering Scope.    

(a)     The Members shall establish an engineering committee (the “Engineering
Committee”) for the Company, consisting of four (4) members (each of whom shall
be technical leaders but who may, but need not, be Directors).  Each of GE and
Woodward shall be entitled to appoint two (2) members of the Engineering
Committee, provided that such appointments are reasonably satisfactory to the
Other Member or Member Group.

(b)     The responsibilities of the Engineering Committee will be
to:  (i) provide guidance for the Company’s new product introduction and
production support programs to meet budget and performance objectives;
(ii) guide development and execution of [***]; (iii) participate, as needed, on
one or more change review boards, as contemplated by the Transaction Documents;
(iv) guide new product introduction and technical problem resolution; and
(v) champion and advocate for the Company throughout the Members’ respective
organizations.

(c)     The Engineering Committee shall initially meet as required to set up
teams and establish new product introduction and production support program
plans, as well as [***].  Following development of the [***], the Engineering
Committee shall meet periodically to [***].  The Engineering Committee shall
meet as necessary throughout each year to provide guidance to and facilitate the
Company in achieving progress and budget objectives of new product introduction
and production support programs.  The site of Engineering Committee meetings
shall alternate between the Company’s and the Members’ respective facilities as
appropriate.  Except as may otherwise be provided for in the GE Secondment
Agreement or the Woodward Secondment Agreement, [***] in connection with such
Engineering Committee meetings.

(d)     The Officers (or their designees) will report out to the Engineering
Committee at each meeting of the Engineering Committee on, among other topics as
may be requested by the Engineering Committee, [***].  Subject to approval of
the Board, the Company will take any additional steps and implement any projects
recommended by the Engineering Committee to improve the performance and cost
specifications of the Company’s products and services.

(e)     The Engineering Committee shall report out to the Board annually or more
frequently as requested by the Board. 





16

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(f)     The Company will follow mutually agreed systems engineering processes
throughout all phases of the Fuel System life cycle.  Annex I provides guidance
regarding the responsibilities of the Company and each of GE and Woodward for
the products in the Company throughout such products’ life cycle.

Section 5.13.     General Manager and Finance Manager Unanimous Approval.  The
following matters will require the unanimous approval of the General Manager and
the Finance Manager:    

(a)     approval of the provision of services under the ESA, the Woodward ASA or
the GE ASA of up to [***] (other than services and associated costs of such
services to the extent such services and costs are expressly set forth  in the
ESA, the Woodward ASA or the GE ASA, as applicable) (subject to Article VII);
and

(b)     the entry into any contract or arrangement with any Member or an
Affiliate of any Member (i) in excess of [***] but less than [***] if such
contract or arrangement is on an arm’s length basis or (ii) of up to[***] if
such contract or arrangement is not on an arm’s length basis (subject to
Article VII).

 

ARTICLE VI
FIDUCIARY DUTIES AND CORPORATE OPPORTUNITY;
NON-COMPETITION AND NON-SOLICITATION OBLIGATIONS

Section 6.01.     Fiduciary Duties.  The Members acknowledge and agree that
(a) the Directors are designees of the Member or Members that appoint them, and
are acting as proxies for such Member or Members with respect to the management
of the Company, and (b) the Members and the Directors do not have any duties
(including fiduciary duties) to any other Member or the Company, and that any
duties or implied duties (including fiduciary duties) of a Member or Director to
the Company or to any other Member that would otherwise apply at law or in
equity are hereby eliminated to the maximum extent permitted under the Act and
any other applicable Law, and each Member hereby waives all rights to, and
releases each other Member and Director  from, any such duties; provided,
 however, that (i) the foregoing shall not eliminate the obligation of the
Members to act in compliance with the express terms of this Agreement, any other
Transaction Document or any other agreement between or among any of the Members
(and/or the Company) and (ii) the foregoing shall not be deemed to eliminate the
implied contractual covenant of good faith and fair dealing of the
Members.  Notwithstanding anything to the contrary contained in this Agreement,
each Member hereby acknowledges and agrees that each Member or Director, in
determining whether or not to vote in support of or against any particular
decision for which Member or Board consent, respectively, is required, may act
in and consider the best interest of the Member or Members that appointed such
Director, respectively, whether or not the same shall be in the best interests
of the Company or the other Members; provided,  however, that such Member or
Director shall take into consideration, among other things, the Company Purpose
and the Company Scope.  Nothing contained in this Agreement shall be deemed to
appoint or designate any Director or Member an agent or legal representative of
the Other Member or Member Group or to create any fiduciary relationship for any
purpose whatsoever.  Except as otherwise expressly provided in this Agreement,
no Member shall have



17

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

any authority to act for, or to assume any obligation or responsibility on
behalf of, the Other Member or Member Group or the Company.

Section 6.02.     Corporate Opportunity.  Without in any way limiting, and in
all cases subject to, a Member’s express obligations under the other provisions
of this Agreement (including Article III,  Section 6.04(a) and Section 6.04(b))
and under the other Transaction Documents,  to the maximum extent permitted by
the Act and any other applicable Law, the doctrine of corporate opportunity or
any analogous doctrine shall not apply with respect to any Member or Director or
any of its respective Affiliates, and no Member or Director, or any of its
respective Affiliates, shall be obligated to communicate or present to the
Company or its Subsidiaries any particular investment or business opportunity or
prospective economic advantage (other than those that are within the Company
Scope or as otherwise expressly provided in this Agreement or any other
Transaction Document), regardless of whether such investment or opportunity is
of a character that the Company could take advantage of if it were presented to
the Company, but instead such Member or Director, or its respective Affiliate,
shall have the right to pursue such opportunity independently and for its own
account, and neither the Company nor any other Member shall have, by virtue of
this Agreement, any rights or interests in or to such opportunity or the revenue
derived therefrom (which purported rights or interest, for the avoidance of
doubt, the Company hereby renounces).  Except as otherwise expressly provided in
this Agreement (including Article III,  Section 6.04(a) and Section 6.04(b)) or
the other Transaction Documents, no Member or its Affiliates has any obligation
to refrain from any activities that are the same as or similar to those
conducted by the Company or from developing or exploiting any products or
services that are or may be competitive with those of the Company or investing
or otherwise having an interest in any other entity engaged in such activities.

Section 6.03.     Duties and Liabilities of Members and Directors.  The
provisions of this Agreement which restrict the duties and liabilities of the
Members and the Directors otherwise existing at law or in equity are agreed by
the Members to replace such other duties and liabilities of the Members and the
Directors, respectively.

Section 6.04.     Non-Competition and Non-Solicitation Obligations. 

(a)     Non-Competition Obligation of GE. 

(i)     Except as expressly permitted by this Section 6.04(a) or expressly
contemplated by any other provision of this Agreement or any other Transaction
Document (during the term of such Transaction Document) or as agreed by Woodward
in writing, during the Non-Compete Term GE shall not (and GE shall cause its
Subsidiaries or Controlled Affiliates not to) engage in, own directly or
indirectly any Equity Interests in any Person engaged in, or license, transfer
or otherwise convey any Intellectual Property or other assets, whether tangible
or intangible, to any Person with respect to, any Restricted Activity anywhere
in the world.

(ii)     Notwithstanding the provisions of Section 6.04(a)(i), and without
implicitly agreeing that the following activities would be subject to the
provisions of Section 6.04(a)(i), nothing in this Agreement (other than
compliance with Article XVIII) shall



18

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

preclude, prohibit or restrict GE or any of its Subsidiaries or Controlled
Affiliates from engaging or continuing to engage in any manner in any
(A) Financial Services Business conducted by GE (but not through or relating to
GE Aviation or any of GE’s Subsidiaries or Controlled Affiliates within GE
Aviation), (B) Existing Business Activities (so long as GE, such Subsidiaries or
such Controlled Affiliates do not use any proprietary or confidential
information of the Company or Woodward (and their respective Subsidiaries and
Affiliates) in connection with such Existing Business Activities); provided that
[***], (C) De Minimis Investments of GE or (D) business activity that would
otherwise violate Section 6.04(a)(i) that is acquired from any third party (a
“GE After-Acquired Business”) or is carried on by any third party that is
acquired by or combined with GE or any of its Affiliates in each case after the
date hereof (a “GE After-Acquired Company”); provided, that with respect to
clause (D), so long as (1) within ten (10) days following the consummation of
the purchase or other acquisition of the GE After-Acquired Business or the GE
After-Acquired Company, GE shall notify Woodward in writing regarding such
purchase or other acquisition, whereupon GE and Woodward shall engage in
discussions and negotiations regarding the entry into an agreement pursuant to
which such Restricted Activity would be sold to the Company (or such other
mutually agreeable arrangement in which such Restricted Activity is, or the
benefits or profits derived therefrom are, contributed to the Company) upon
mutually agreed terms and conditions (it being understood and agreed that GE and
Woodward shall use commercially reasonable efforts to enter into any such
agreement or arrangement within a [***] period following the closing of such
other purchase or acquisition) and (2) if no such agreement or arrangement has
been entered into within such [***] period, GE, such Subsidiary or such
Controlled Affiliate shall, within [***] thereafter, sign an agreement to
dispose of, and subsequently dispose of, the relevant portion of the GE
After-Acquired Business or the GE After-Acquired Company unless, at the
expiration of such [***] period, the business of the GE After-Acquired Business
or the GE After-Acquired Company complies with this Section 6.04(a).  Any
agreement or arrangement entered into among GE, Woodward and/or the Company, as
applicable, pursuant to clause (1) of the proviso of this Section 6.04(a)(ii)
shall be structured to not result in any change to the Percentage Interests of
the Members.

(b)     Non-Competition Obligation of the Woodward Group.

(i)     Except as expressly permitted by this Section 6.04(b) or expressly
contemplated by any other provision of this Agreement or any other Transaction
Document (during the term of such Transaction Document) or as agreed by GE in
writing, during the Non-Compete Term, the Members belonging to the Woodward
Group shall not (and shall cause their Subsidiaries and Controlled Affiliates
not to) engage in, own directly or indirectly any Equity Interests in any Person
engaged in, or license, transfer or otherwise convey any Intellectual Property
or other assets, whether tangible or intangible, to any Person with respect to,
any Restricted Activity anywhere in the world; it being understood and agreed
that nothing in this Section 6.04(b) shall prohibit or restrict in any way a
Woodward Sale. 

(ii)     Notwithstanding the provisions of Section 6.04(b)(i), and without
implicitly agreeing that the following activities would be subject to the
provisions of Section 6.04(b)(i), nothing in this Agreement (other than
compliance with Article XVIII) shall preclude, prohibit or restrict any Member
belonging to the Woodward Group or any of its



19

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

respective Subsidiaries or Controlled Affiliates from engaging or continuing to
engage in any manner in any (A) De Minimis Investments of any Member belonging
to the Woodward Group or (B) business activity that would otherwise violate
Section 6.04(b)(i) that is acquired from any third party (a “Woodward Group
After-Acquired Business”) or is carried on by any third party that is acquired
by or combined with a Member belonging to the Woodward Group or any of its
respective Affiliates in each case after the date hereof (a “Woodward Group
After-Acquired Company”); provided, that with respect to clause (B), so long as
(1) within ten (10) days following the consummation of the purchase or other
acquisition of the Woodward Group After-Acquired Business or the Woodward Group
After-Acquired Company, Woodward shall notify GE in writing regarding such
purchase or other acquisition, whereupon GE and Woodward shall engage in
discussions and negotiations regarding the entry into an agreement pursuant to
which such Restricted Activity would be sold to the Company (or such other
mutually agreeable arrangement in which such Restricted Activity is, or the
benefits or profits derived therefrom are, contributed to the Company) upon
mutually agreed terms and conditions (it being understood and agreed that GE and
Woodward shall use commercially reasonable efforts to enter into any such
agreement or arrangement within a [***] period following the closing of such
other purchase or acquisition) and (2) if no such agreement or arrangement has
been entered into within such [***] period, Woodward, such Subsidiary or such
Controlled Affiliate shall, within [***] thereafter, sign an agreement to
dispose of, and subsequently dispose of, the relevant portion of the Woodward
Group After-Acquired Business or the Woodward Group After-Acquired Company
unless, at the expiration of such [***] period, the business of the Woodward
Group After-Acquired Business or the Woodward Group After-Acquired Company
complies with this Section 6.04(b).  Any agreement or arrangement entered into
among GE, Woodward and/or the Company, as applicable, pursuant to clause (1) of
the proviso of this Section 6.04(b)(ii) shall be structured to not result in any
change to the Percentage Interests of the Members.

(c)     Notification Regarding Provision of Restricted Activities.  If any of
the Member Representatives of GE (other than the Company and its Subsidiaries)
or any of the Member Representatives of any Member of the Woodward Group (other
than the Company and its Subsidiaries) shall receive any bona fide proposal,
order or request (whether or not in writing) from a third party (other than the
Company and its Subsidiaries) to provide Restricted Activities where the
provision of which would be restricted by this Section 6.04, such Member
Representative shall promptly notify the Other Member or Member Group thereof
and shall work with such Other Member or Member Group to cause such Restricted
Activities to instead be provided by or on behalf of the Company, subject to the
prohibitions set forth in Section 3.01(d)(i).

(d)     Non-Solicitation.  During the Non-Compete Term, subject to waiver
pursuant to Section 16.03(e) or Section 17.05, no Member shall, and no Member
shall permit its respective Subsidiaries to, directly or indirectly, for itself
or its respective Subsidiaries and Controlled Affiliates, solicit for employment
or offer to employ (i) any employee of the Company, (ii) any Secondee of the
Other Member or Member Group (or any Subsidiary or Controlled Affiliate thereof)
or (iii) any engineer employed by the Other Member or Member Group (or any
Subsidiary or Controlled Affiliate thereof) who is not a Secondee and who
provides services to or in respect of the Company under the ESA or otherwise
(any such Person



20

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

listed in clauses (i), (ii) and (iii), a “Restricted Employee”); provided, that
the foregoing shall not prevent any of the Members or any of their respective
Subsidiaries and Controlled Affiliates from soliciting or offering to employ any
Restricted Employee (A) from and after [***] of the termination of employment of
such Restricted Employee, but only if such Member or such Subsidiary or
Controlled Affiliate has not previously solicited or offered such Restricted
Employee for employment in violation of the provisions of this Section 6.04(d)
or (B) whose employment was terminated involuntarily by the Company or such
Other Member or Member Group; provided,  further, that the phrase “solicit for
employment” shall not include general solicitations of or searches for
employment not specifically directed towards any Restricted Employee, including
through the use of (x) advertisement in any medium (including websites,
journals, industry publications, or newspapers or other publications of general
circulation), (y) electronic listings or (z) third party recruiting or search
firms, in each case, not specifically directed towards any Restricted Employee.

(e)     Enforcement.

(i)     Each Member acknowledges and agrees that (A) the covenants and
agreements set forth in this Section 6.04 (including with respect to subject
matter, time period and geographical area) are reasonable and proper and are
necessary to protect the Members’ interest in, and value of, the business of the
Company (including the goodwill inherent therein) and (B) the Members would not
have consummated the transactions contemplated by this Agreement and the
Transaction Documents without the restrictions contained in this Section 6.04.

(ii)     The Members desire that the provisions of this Section 6.04 shall be
enforced to the fullest extent permissible in each jurisdiction in which
enforcement is sought.  Accordingly, the Members agree that if any Governmental
Authority deems the covenants and agreements set forth in this Section 6.04
invalid or unenforceable in any jurisdiction, that Governmental Authority may
reduce the scope or otherwise amend or reform the portion thus adjudicated to be
invalid or unenforceable, such reduction, amendment or reformation to apply only
with respect to the particular jurisdiction in which such adjudication is
made.  That Governmental Authority may also replace any invalid or unenforceable
provision with a provision that is valid and enforceable and that comes closest
to expressing the intention of the invalid or unenforceable provision.  If a
Governmental Authority modifies the scope of this Section 6.04, it shall be
enforceable as so modified in accordance with its terms unless thereafter
overturned by subsequent action of a Governmental Authority.

 

ARTICLE VII
RELATED PARTY TRANSACTIONS; EXERCISE OF CERTAIN RIGHTS

Section 7.01.     Related Party Transactions.  Negotiations with respect to the
terms of, entry into, execution, amendment, modification or termination of, or
waiver under, any Related Party Transaction with any Related Counterparty shall
be conducted on behalf of the Company solely by the Officers and the Directors
appointed by the Other Member or Member Group (with the participation of
employees of the Other Member or Member Group).  For the avoidance of



21

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

doubt, the Members agree that the Transaction Documents to which the Company is
a party and the transactions contemplated thereby constitute Related Party
Transactions.

Section 7.02.     Exercise of Certain Rights.  Notwithstanding anything to the
contrary contained in any Transaction Document:  (a) if the Company shall have
any claim, right or remedy of whatever nature against any Related Counterparty
arising under or relating to a Related Party Transaction, the Other Member or
Member Group shall have the right (at its election) to exercise or enforce any
such claim, right or remedy on behalf of the Company and at the Company’s
reasonable cost and expense; and (b) if the Company becomes involved in any
Proceeding against any Related Counterparty or becomes a defendant in any
Proceeding brought by or on behalf of any Related Counterparty based upon or
relating to any Related Party Transaction, the Other Member or Member Group
shall have the right (at its election) to control the commencement, defense,
management and disposition of such Proceeding on behalf of the Company, and
shall be reimbursed by the Company for its reasonable costs and expenses
incurred in connection therewith.

 

ARTICLE VIII
DISPUTE AND DEADLOCK RESOLUTION; ENFORCEMENT

Section 8.01.     Resolution.

(a)     The Members shall make every effort to settle amicably any and all
disputes, controversies, conflicts and claims among the Members arising out of
or relating to or in connection with this Agreement or any transactions
contemplated hereby, the performance, non-performance or timely performance of
the obligations set forth herein or asserted breach hereof (including any
questions regarding the existence, validity, interpretation, enforceability or
termination of this Agreement as well as any tort claims arising out of this
Agreement) (each such claim (a “Dispute”).

(b)     (i) Any Dispute unresolved after thirty (30) calendar days, (ii) any
Board Deadlock or (iii) any Member Deadlock (each instance referenced in
clauses (ii) or (iii), a “Deadlock”) shall, upon the election of either GE or
Woodward, be referred to (A) either the General Manager of Sourcing, the General
Manager of Spare Parts or the General Manager of the applicable engine program
of GE, in each case as reasonably deemed appropriate by Woodward taking into
account the subject matter of such Dispute or Deadlock (such Person acting as
the authorized representative for GE) and (B) the President, Aircraft Turbine
Systems of Woodward (such Person acting as the authorized representative for the
Woodward Group) (the “First Escalation”).

(c)     In the event that any Dispute or Deadlock remains unresolved after
thirty (30) calendar days after either GE or Woodward made the election for the
First Escalation, the Dispute or Deadlock shall, upon the election of either GE
or Woodward, be referred to (i) the Vice President, Commercial Engines Operation
of GE or a designee reasonably acceptable to Woodward (such Person acting as the
authorized representative for GE) and (ii) the Chief Executive Officer of
Woodward or a designee reasonably acceptable to GE (such Person acting as the
authorized representative for the Woodward Group) (the “Second Escalation”). 





22

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(d)     For the avoidance of doubt, in the event that any Dispute remains
unresolved after sixty (60) calendar days after either GE or Woodward made the
election for the Second Escalation, the Dispute shall, upon the election of
either GE or Woodward, be judicially resolved in accordance with Section 20.09.

(e)     Any resolution of the Dispute or Deadlock agreed to by the authorized
representatives of each of GE and Woodward during the First Escalation or the
Second Escalation shall be deemed as final and binding on the Members and GE and
Woodward shall, or shall cause their nominated Directors, to the extent
necessary, to, vote in accordance with such resolution at the following meeting
of the Board or the Members, as applicable (or consent in writing
thereto).  Other than a Deadlock relating to a Specified Material Investment (a
“Funding Deadlock”), which may be resolved solely pursuant to Section 8.01(f)
after the First Escalation and the Second Escalation, the First Escalation and
the Second Escalation shall be the sole recourse for any Deadlock.  A “Specified
Material Investment” means any proposed Material Investment other than an
investment with respect to any activities of the Company prohibited by
Section 3.01(d)(i).

(f)     Notwithstanding anything herein to the contrary, in the event of any
Funding Deadlock, any Member desiring to fund expenditures relating to a
Specified Material Investment shall be permitted to fund such expenditures (it
being understood and agreed no Member shall be required to make any expenditures
in connection with any such Specified Material Investment without its consent)
and solely to the extent such profits and losses are reasonably determinable,
the Members will work to determine a mutually agreeable approach to enable the
Member funding such expenditures to receive a separate and distinct interest in
the profits and losses to the extent derived directly from such investment;
provided,  however, that in no event shall such approach create a variable
interest entity or otherwise change the manner in which the Members consolidate
their respective financial statements in connection with the Company based on
GAAP.  This Section 8.01(f) shall be the sole recourse for any Funding Deadlock.

(g)     During the course of the Dispute and Deadlock resolution process set
forth in this Article VIII, all provisions of this Agreement and the Transaction
Documents shall, to the extent feasible and practicable, continue to be
implemented by the Company, the Members or the Directors, as appropriate.

(h)     Notwithstanding the provisions of Section 8.01, but only for the purpose
of seeking relief under Section 20.17, each Member shall be entitled to seek to
enforce the terms of this Agreement by decree of specific performance or to
obtain injunctive relief against any breach or threatened breach of this
Agreement in accordance with Section 20.17. 

 

ARTICLE IX
INSURANCE

Section 9.01.     Minimum Insurance Coverage.  It is the intent of the Members
that [***] shall procure and at all times maintain for the benefit of the
Company and the Members the insurance coverage specified on Annex F from
insurance carriers or reinsurers with a minimum



23

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

A.M. Best’s financial strength rating of A-: VII, or S&P A or better and
licensed to provide insurance in the jurisdictions in which work is to be
performed; provided that any such insurance is obtainable on commercially
reasonable terms and costs.  The cost of any such insurance shall be allocated
between [***].  It is the intent of the Members that all insurance required to
be maintained by [***] in compliance with this Section 9.01 will be primary to
any other insurance owned, secured or in place by the Members.  [***] shall
secure endorsements to this effect from all insurers of such policies. 

 

ARTICLE X
EXCULPATION AND INDEMNIFICATION

Section 10.01.     Exculpation.  To the maximum extent permitted by applicable
Law (including Section 18-1101 of the Act) and without limiting Article VI, but
subject to Section 10.04, no Member or former Member, Director or former
Director, or Affiliate of a Member or former Member or Director or former
Director, of the Company or any Subsidiary of the Company (each, a “Covered
Person” and collectively, “Covered Persons”) shall be liable or otherwise
responsible or accountable to the Company, the Members (in their capacities as
members of the Company) or any Affiliates of the Company or the Members,
including for any monetary Damages, for any actual or alleged breach of duty,
for any acts performed or for any failure to act, as a member of the Company or
a Director of the Company or any Subsidiary of the Company.

Section 10.02.     Duties and Liabilities.  Without limiting Article VI,
Officers and employees of the Company shall, in their capacities as such, be
expected to perform their duties and make decisions in furtherance of the best
interests of the Company, regardless of whether such Officers or employees are
designated or seconded by a particular Member or Director or any Affiliates
thereof.  Without limiting Article VI, such Officers and employees shall, in
their capacities as such, be subject to (a) the same fiduciary duty of loyalty
as are employees and officers of corporations under the Law of the State of
Delaware and (b) liability for Damages in the performance of such duty (in
addition to any liabilities arising from their intentional fraud, bad faith
failure to act in the best interests of the Company (taking into account the
Company Purpose and the Company Scope) or knowing willful misconduct).

Section 10.03.     Indemnification.  To the maximum extent permitted by
applicable Law, but subject to Section 10.04, the Company shall indemnify,
defend and hold harmless the Covered Persons and the Officers and may indemnify,
defend and hold harmless employees, Secondees, consultants and other agents of
the Company or any of its Subsidiaries (each, an “Indemnified Person”) from and
against any Damages incurred by such Indemnified Person by reason of any act
performed or omitted to be performed by that Indemnified Person in connection
with the business of the Company and its Subsidiaries and from and against all
liabilities and obligations of the Company and its Subsidiaries imposed on such
Indemnified Person in connection with any threatened, pending or completed
Proceeding by virtue of such Indemnified Person’s position with the Company or
any of its Subsidiaries, including reasonable attorneys’ fees and costs and any
amounts expended in the settlement of any such Proceedings for
Damages.  Indemnification under this Section 10.03 will be recoverable only from
the assets of the Company and not from any assets of the Members.  To the extent
any Indemnified Person



24

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

is entitled to indemnification, advancement of expenses or insurance provided by
any Member or any Affiliate, the Company is the indemnitor of first resort under
this Agreement and any rights of recovery of such Indemnified Person pursuant to
any indemnification, advancement of expenses or insurance provided by any Member
or any Affiliate is secondary to the primary obligation of the Company as
provided herein.

Section 10.04.     Exclusion from Exculpation and Indemnification.  Exculpation
under Section 10.01 and indemnification under Section 10.03 will be unavailable
to an Indemnified Person if (and only if) and to the extent that the act giving
rise to the claim for Damages is finally judicially determined to have resulted
from the Indemnified Person’s fraud, bad faith or willful misconduct.

Section 10.05.     Advanced Expenses.  To the maximum extent permitted by
applicable Law, expenses (including reasonable legal fees) incurred by an
Indemnified Person in defending any Proceeding shall, from time to time, be
advanced by the Company prior to the final disposition of such Proceeding upon
receipt by the Company of a written undertaking by or on behalf of the
Indemnified Person to repay such amount if it shall be ultimately determined
that the Indemnified Person is not entitled to be indemnified pursuant to this
Article X.

Section 10.06.     Reliance.  An Indemnified Person shall be fully protected in
relying in good faith upon the records of the Company and its Subsidiaries and
upon such information, opinions, reports or statements presented to the Company,
the Board or the Officers by any Person as to matters the Indemnified Person
reasonably believes are within such Person’s professional or expert competence.

Section 10.07.     Survival.  The foregoing provisions of this Article X shall
survive any termination of this Agreement and will continue as to an Indemnified
Person who has ceased to be a Member, Director, Officer or employee of the
Company or any of its Subsidiaries, as the case may be, and will inure to the
benefit of the heirs, executors and administrators of the Indemnified Person.

Section 10.08.     Insurance.  The Company will have authority to purchase and
maintain insurance on behalf of any Indemnified Person or any Person who is or
was serving at the request of a Member or the Company as a director, manager,
officer, employee or agent of any other Person against any Liabilities asserted
against him or her and incurred by him or her in any such capacity or arising
out of his or her status as such, whether or not the Company would have the
power to indemnify him or her against such Liabilities under the provisions of
the Act. 

Section 10.09.     Non-Exclusive Remedy.  The indemnification and advancement of
expenses provided by or granted pursuant to this Article X shall not be deemed
exclusive of any other rights to which those seeking indemnification or
advancement of expenses may be entitled under any other agreement.

 





25

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ARTICLE XI
DISTRIBUTIONS

Section 11.01.     Distributions.  Subject to Section 4.05(c) and
Section 5.10(d), (a) on the last Business Day of each fiscal quarter, the
Company shall distribute to the Members the Net Available Cash as of the last
day of the second calendar month of such quarter, and (b) subject to
Section 5.07(f), any distribution to the Members in accordance with the terms of
this Agreement shall be made to each of the Members in accordance with the
respective Percentage Interests of the Members on the date of such
distribution. 

Section 11.02.     Distribution in Kind.  In the event that the Company makes a
distribution to the Members of property other than cash, any such distributions
shall be made as nearly as practicable in accordance with the respective
Percentage Interests of the Members on the date of such distribution as agreed
by the Members and based on the Asset Fair Market Value of such property.

Section 11.03.     Restrictions on Distributions.  The foregoing provisions of
this Article XI to the contrary notwithstanding, no distribution may be made if
such distribution would violate any contract or agreement to which the Company
is then a party, the Act or any other Law then applicable to the Company.

Section 11.04.     Withholding Tax Payments and Obligations.  If withholding
taxes are paid or required to be paid in respect of payments made to or by the
Company, such payments or obligations shall be treated as follows:

(a)     Payments to the Company.  If the Company receives proceeds in respect of
which a tax has been withheld, the Company shall be treated as having received
cash in an amount equal to the amount of such withheld tax, and, for all
purposes of this Agreement, subject to Section 11.04(d), each Member shall be
treated as having received a distribution pursuant to this Article XI equal to
the portion of the withholding tax allocable to such Member and, for the
avoidance of doubt, such Member shall be allocated any expense item arising from
such withheld taxes.  In the event that the Company receives a refund of taxes
previously withheld by a third party from one (1) or more payments to the
Company, the economic benefit of such refund shall be apportioned among the
Members in a manner that offsets the prior operation of this Section 11.04(a) in
respect of such withheld taxes.

(b)     Payments by the Company.  The Company is authorized to withhold from any
payment made to, or any distributive share of, a Member any taxes required by
law to be withheld.  If, and to the extent, the Company is required to make any
such tax payments with respect to any distribution to a Member, either (i) such
Member’s proportionate share of such distribution shall be reduced by the amount
of such tax payments (which tax payments, subject to Section 11.04(d), shall be
treated as a distribution to such Member pursuant to this Article XI), or
(ii) such Member shall pay to the Company prior to such distribution an amount
of cash equal to such tax payments (which payment of cash shall not be deemed a
Capital Contribution for purposes hereof).  In the event a portion of a
distribution in kind is retained by the Company pursuant to clause (i) above,
such retained property may, in the discretion of the Board, either



26

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(A) be distributed in accordance with this Article XI, or (B) be sold by the
Company to generate the cash necessary to satisfy such tax payments.  If
property is sold pursuant to the preceding sentence, the Company and the
relevant Member shall treat the sale as if such property is distributed to such
Member in kind and sold by such Member and not by the Company. 

(c)     Overwithholding.  Neither the Company, the Tax Matters Partner, nor the
Board shall be liable for any excess taxes withheld in respect of any Member’s
Membership Interest, and, in the event of overwithholding, a Member’s sole
recourse shall be to apply for a refund from the appropriate Governmental
Authority.  The Company will notify a Member if it becomes aware that amounts
were erroneously withheld and assist such Member in recovering such amounts.

(d)     Certain Withheld Taxes Treated as Demand Loans.  Any taxes withheld
pursuant to Section 11.04(a) or Section 11.04(b) shall be treated as if
distributed to the relevant Member to the extent an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the LIBOR Rate in effect from time to time
[***].  The Board may, in its discretion, either demand payment of the principal
and accrued interest on such demand loan at any time, and enforce payment
thereof by legal process, or may withhold from one (1) or more distributions to
a Member amounts sufficient to satisfy such Member’s obligations under any such
demand loan. 

 

ARTICLE XII
BOOKS, RECORDS, AUDIT, ACCOUNTING AND OTHER INFORMATION

Section 12.01.     Books and Records.  Appropriate books and records in
accordance with and as required by the Act or any other applicable Law shall be
kept by the Company.  Such books and records shall include separate books of
account for each Member that shall show a true and accurate record of all costs
and expenses incurred, all charges made, all credits made and received and all
income derived in connection with the operation of the business of the Company
consistent with the Company Accounting Methodology.  In addition, such books and
records shall at all times be kept at [_______________] or such other locations
as approved by the Board.  Each Member and its representatives shall, to the
extent requested of the Company and for any purpose reasonably related to such
Member’s interests in its capacity as a Member, have reasonable access (i) to
discuss the Company’s operations and business with Secondees, employees, agents,
service providers or other representatives of the Company (provided that
reasonable notice shall have been given) and (ii) to inspect or make copies of
all books, records, financial results, data, procedures and other information
maintained by the Company that relates to the operations and business of the
Company in each case at the expense of such Member or such representatives;
provided that each Member shall maintain the confidentiality of such information
in accordance with the provisions of Article XVIII;  provided,  further, that
such action shall be conducted at such times and in such a manner as not to
unreasonably interfere with the business of the Company; provided that before
any such access or inspection, the requesting Member shall provide the Other
Member or Member Group with a list of “clean team” individuals who will be the
only individuals who will be provided with such information,



27

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

which individuals shall be reasonably acceptable to such Other Member or Member
Group taking into consideration the purpose of such access or inspection. 

Section 12.02.     Auditing.  An annual audit of the Company shall be conducted
by the then-current independent outside auditor used by Woodward to audit its
financial statements (the “Company Auditor”).  Audit reports prepared by the
Company Auditor shall be submitted to the Board and the Members.  In the event
that any issue(s) arises during the course of the annual audit that would
preclude the issuance of an unqualified audit opinion, the Company will make all
reasonable efforts to remedy such situation with the objective of receiving an
unqualified audit opinion. In no event will the Company accept a qualified audit
opinion without Unanimous Member Approval.

Section 12.03.     Provision of Financial and Operating Reports and Other
Information.

(a)     The Board shall, and shall cause the Company to, prepare and furnish to
each Member, in each case consistent with the Company Accounting Methodology: 

(i)     as soon as available and in any event within ninety (90) calendar days
after the end of each Fiscal Year, annual financial statements of the Company,
which statements shall include the balance sheet as of the end of such Fiscal
Year, profit and loss statements and cash flow statements for such Fiscal Year,
shall show the comparable figures for the prior Fiscal Year and any other
information required by applicable Laws and shall have been audited by the
Company Auditor, at the Company’s cost;

(ii)     as soon as available and in any event within five (5) calendar days
after finalizing IRS Form 1065 in accordance with Section 12.03(c), a statement
indicating each Member’s share of each item of income, gain, loss, deduction or
credit for such Taxable Year for income tax purposes, to the extent applicable;

(iii)     as soon as available and in any event within thirty (30) calendar days
after the end of each of the first three fiscal quarters of each Fiscal Year,
unaudited quarterly financial statements of the Company (without footnotes),
which statements shall include balance sheets as of the end of the prior Fiscal
Year and as of the end of such fiscal quarter, quarterly and year-to-date profit
and loss statements and cash flow statements for and through such fiscal quarter
and the comparable period for the prior Fiscal Year and any other information
required by applicable Laws; and

(iv)     as soon as practicable and in any event within fourteen (14) calendar
days after the end of each calendar month, unaudited monthly and year-to-date
operating reports consistent with the then-current Woodward monthly reporting
package, which reports shall include a balance sheet as of the end of such month
and year-to-date profit and loss statements and cash flow statements for and
through such month. 

(b)     The Board shall, and shall cause the Company to, prepare and furnish to
the Members and their respective Affiliates:





28

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(i)     other information as may be reasonably requested by any of the Members
for such Member to be able to timely comply with all tax and accounting rules
and regulations applicable to, and the reasonable requirements of the auditors
and tax professionals of, the Members and their respective Affiliates; and

(ii)     within thirty (30) calendar days following the end of each calendar
quarter (other than the last calendar quarter of any Taxable Year), such
financial information as may be reasonably requested by the Members for the
preparation of the Members’ federal, state or local income tax returns together
with such other information reasonably requested by any of the Members for such
purposes.

(c)     The Board shall, and shall cause the Company to, prepare and furnish to
the Members, within forty-five (45) days prior to the final due date (taking
applicable extensions into account) for the filing of any U.S. federal income
tax return on IRS Form 1065 with respect to the Company, a proposed final draft
of an IRS Form 1065 for the Company for the Members’ review and approval.  If so
requested by a Member, the Company shall arrange for the individuals who had
primary responsibility for preparing the proposed final draft of the IRS
Form 1065 to meet (in person or by telephone as requested by the Member)
representatives of the Member (at a place and a time, within thirty (30) days
after the draft is furnished to the Member, as are reasonably satisfactory to
the Company) for the purpose of discussing the positions taken on such tax
returns. 

Section 12.04.     Accounting Matters.  The Company’s books and records shall be
kept in accordance with the accrual method of accounting for income tax,
consistent with the Company Accounting Methodology for other reporting purposes,
except, in each case as may otherwise be required by applicable Law.

Section 12.05.     Tax Matters.

(a)     Woodward is hereby designated, and agrees to act, at the direction of
the Board, as the “tax matters partner” (as defined in Section 6231 of the Code)
(the “Tax Matters Partner”) for the Company.  In carrying out its duties as Tax
Matters Partner, Woodward agrees: (i) to not take any material action in its
capacity as Tax Matters Partner on behalf of the Company without prior Unanimous
Member Approval; and (ii) to deliver to GE in a timely manner, but no later than
seven (7) Business Days following receipt of any material notices, documents or
correspondence, copies of any and all material notices, material documents or
other material correspondence addressed to the Company that Woodward receives in
its capacity as Tax Matters Partner, or to the Tax Matters Partner on the
Company’s behalf, from any taxing jurisdiction.  Notwithstanding the foregoing,
the extension of any statute of limitations, the making of any material tax
election or the filing or settlement of any material action or material suit
shall require the prior written consent of all of the Members.  In its capacity
as Tax Matters Partner, Woodward shall (A) have only the duties applicable to
tax matters partners specified in the Code, (B) not be held liable for
Liabilities for any actions or omissions other than for Liabilities arising out
of its actions or omissions that constitute fraud or willful disregard of the
provisions of the Code applicable to tax matters partners, and (C) be
indemnified and held harmless by the Company for any Liabilities reasonably
incurred by it in



29

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

connection with its actions, omissions, and status as Tax Matters Partner so
long as such Liability is not attributable to its fraud or willful disregard of
the provisions of the Code applicable to tax matters partners.  The reasonable
costs and expenses incurred by Woodward as a Tax Matters Partner shall be borne
by the Company.

(b)     The Members agree to cooperate with the Company and with each other in
connection with the examination of the Company’s returns pertaining to sales and
use taxes, property taxes and all other taxes, including any resulting
administrative and judicial Proceedings.  With respect to any issues that arise
in connection with the examination of the Company’s returns pertaining to sales
and use taxes, property taxes and all other taxes neither the Company nor any
Member shall take any action relating to such taxes without prior Unanimous
Member Approval.  The reasonable costs and expenses of any such administrative
and judicial Proceedings, including the cost of any representative or counsel,
shall, in all events, be borne by the Company.

(c)     The Board, after Unanimous Member Approval, shall designate a national
or regional accounting firm (the “Designated Return Preparer”) to prepare the
United States federal, state, local and foreign tax returns for the
Company.  The Designated Return Preparer shall not be the principal auditor of
any Member.  Any payment required to be made to the Designated Return Preparer
shall be at the full cost and expense of the Company.

(d)     Election into TEFRA.  The Members intend that the Company be subject to
the consolidated audit rules of Sections 6221 through 6234 of the Code during
each Taxable Year.  Accordingly, each Person who was a Member at any time during
the Company’s first Taxable Year hereby agrees to sign an election pursuant to
Section 6231(a)(1)(B)(ii) of the Code and Treasury Regulations
Section 301.6231(a)(1)-1(b)(2) to be filed with the Company’s federal income tax
return for such Taxable Year to have such consolidated audit rules apply to the
Company.

 

ARTICLE XIII
BOOK ALLOCATIONS

Section 13.01.     General Application.  The rules set forth in this
Article XIII shall apply for the purposes of determining each Member’s general
allocable share of the items of income, gain, loss and deduction of the Company
comprising Net Income or Net Loss of the Company for each Taxable Year,
determining special allocations of other items of income, gain, loss and
deduction, and adjusting the balance of each Member’s Capital Account pursuant
to the definition of Capital Account to reflect the aforementioned general and
special allocations.  For each Taxable Year, the special allocations in
Section 13.03 shall be made immediately prior to the general allocations of
Section 13.02.

Section 13.02.     General Allocations.

(a)     Hypothetical Liquidation.  The items of income, expense, gain and loss
of the Company comprising Net Income or Net Loss for a Taxable Year shall be
allocated among the persons who were Members during such Taxable Year in a
manner that shall, as



30

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

nearly as possible, cause the Capital Account balance of each Member at the end
of such Taxable Year to equal the excess (which may be negative) of:

(i)     the amount of the hypothetical distribution (if any) that such Member
would receive if, on the last day of the Taxable Year, (A) all Company assets
were sold for cash equal to their Gross Asset Values, taking into account any
adjustments thereto for such Taxable Year, (B) all Company liabilities were
satisfied in cash according to their terms (limited, with respect to each
Nonrecourse Liability or any Member Nonrecourse Debt in respect of such Member,
to the Gross Asset Values of the assets securing such liability), and (C) the
net proceeds thereof (after satisfaction of such liabilities) were distributed
in full pursuant to Article XI over;

(ii)     the sum of (A) the amount, if any, without duplication, that such
Member would be obligated to contribute to the capital of the Company, (B) such
Member’s share of Company Minimum Gain determined pursuant to Treasury
Regulations Section 1.704-2(g), and (C) such Member’s share of Member
Nonrecourse Debt Minimum Gain determined pursuant to Treasury Regulations
Section 1.704 2(i)(5), all computed as of the hypothetical sale described in
Section 13.02(a)(i);  

(b)     Loss Limitation.  Notwithstanding anything to the contrary contained in
this Section 13.02, the amount of items of Company expense and loss allocated
pursuant to this Section 13.02 to any Member shall not exceed the maximum amount
of such items that can be so allocated without causing such Member to have an
Adjusted Capital Account Deficit at the end of any Taxable Year.  All such items
in excess of the limitation set forth in this Section 13.02(b) shall be
allocated first to Members who would not have an Adjusted Capital Account
Deficit, pro rata, in proportion to their Capital Accounts, adjusted as provided
in clauses (a) and (b) of the definition of “Adjusted Capital Account Deficit,”
until no Member would be entitled to any further allocation, and thereafter to
the Members in accordance with their interest in the Company as determined by
the Board. 

(c)     No Deficit Restoration Obligation.  Except as otherwise expressly
provided in this Agreement, at no time during the term of the Company or upon
Liquidation thereof shall a Member with a negative balance in its Capital
Account have any obligation to the Company or the other Members to restore such
negative balance, except as may be required by law or in respect of any negative
balance resulting from a withdrawal of capital or dissolution in contravention
of this Agreement.

Section 13.03.     Special Allocations.  The following special allocations shall
be made in the following order:

(a)     Minimum Gain Chargeback.  If there is a net decrease during a Taxable
Year in either Company Minimum Gain or Member Nonrecourse Debt Minimum Gain,
then notwithstanding any other provision of this Article XIII, each Member shall
receive such special allocations of items of Company income and gain as are
required in order to conform to Treasury Regulations Section 1.704-2.





31

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(b)     Qualified Income Offset.  Subject to Section 13.03(a), but
notwithstanding any other provision of this Article XIII, items of income and
gain shall be specially allocated to the Members in a manner that complies with
the “qualified income offset” requirement of Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(3).

(c)     Deficit Capital Accounts Generally.  If a Member has a deficit Capital
Account balance at the end of any Taxable Year which is in excess of the sum of
(i) the amount such Member is then obligated to restore pursuant to this
Agreement, and (ii) the amount such Member is then deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), respectively, such Member shall be
specially allocated items of Company income and gain (consisting of a pro rata
portion of each item of income and gain of the Company for such Taxable Year in
accordance with Treasury Regulations Section 1.704-1(b)(2)(ii)(d)) in the amount
of such excess as quickly as possible, provided, that any allocation under this
Section 13.03(c) shall be made only if and to the extent that a Member would
have a deficit Capital Account balance in excess of such sum after all
allocations provided for in this Article XIII have been tentatively made as if
this Section 13.03(c) were not in this Agreement.

(d)     Deductions Attributable to Member Nonrecourse Debt.  Member Nonrecourse
Deductions shall be specially allocated to the Members in the manner in which
they share the economic risk of loss (as defined in Treasury Regulations
Section 1.752 2) for such Member Nonrecourse Debt.

Section 13.04.     Allocation of Nonrecourse Deductions.  Nonrecourse Deductions
for any taxable year shall be specially allocated to the Members in accordance
with their respective Percentage Interests.

Section 13.05.     Tax Allocations. 

(a)     Section 704(b) Allocations.  Subject to Section 13.05(b), each item of
income, gain, loss, or deduction for federal income tax purposes that
corresponds to an item of income, gain, loss or expense that is either taken
into account in computing Net Income or Net Loss or is specially allocated
pursuant to Section 13.03 (a “Book Item”) shall be allocated among the Members
in the same proportion as the corresponding Book Item is allocated among them
pursuant to Section 13.02,  Section 13.03 or Section 13.04.

(i)     If the Company recognizes Depreciation Recapture in respect of the sale
of any Company asset,

(A)     the portion of the gain on such sale which is allocated to a Member
pursuant to Section 13.02 or Section 13.03 shall be treated as consisting of a
portion of the Company’s Depreciation Recapture on the sale and a portion of the
balance of the Company’s remaining gain on such sale under principles consistent
with Treasury Regulations Section 1.1245-1, and

(B)     if, for federal income tax purposes, the Company recognizes both
“unrecaptured Section 1250 gain” (as defined in Code Section 1(h)) and gain



32

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

treated as ordinary income under Code Section 1250(a) in respect of such sale,
the amount treated as Depreciation Recapture under Section 13.05(a)(i) shall be
comprised of a proportionate share of both such types of gain.

(ii)     For purposes of this Section 13.05(a), “Depreciation Recapture” means
the portion of any gain from the disposition of an asset of the Company which,
for federal income tax purposes, (a) is treated as ordinary income under Code
Section 1245, (b) is treated as ordinary income under Code Section 1250, or
(c) is “unrecaptured Section 1250 gain” as such term is defined in Code
Section 1(h).

(b)     Section 704(c) Allocations.  In the event any property of the Company is
credited to the Capital Account of a Member at a value other than its tax basis
(whether as a result of a contribution of such property or a revaluation of such
property pursuant to clause (b) of the definition of “Gross Asset Value”), then
allocations of taxable income, gain, loss and deductions with respect to such
property shall be made in a manner which will comply with Code Sections 704(b)
and 704(c) and the Treasury Regulations thereunder.  The Company shall elect to
use the “traditional method” under Treasury Regulations Section 1.704-3(b)
unless all Members agree pursuant to Unanimous Member Approval to make,
“curative” or “remedial” allocations (within the meaning of the Treasury
Regulations under Code Section 704(c)) including:

(i)     “curative” allocations which offset the effect of the “ceiling rule” for
a prior Taxable Year (within the meaning of Treasury Regulations
Section 1.704‑3(c)(3)(ii)); and

(ii)     “curative” allocations from dispositions of contributed property
(within the meaning of Treasury Regulations Section 1.704-3(c)(3)(iii)(B)).

(c)     Certain Adjustments.  If by reason of Section 482 of the Code both the
Company and a Member are required to recognize tax items (the “Adjustment”), the
items so recognized by the Company shall be specially allocated to such Member
(and such Member’s Capital Account shall be adjusted as necessary to properly
reflect both aspects of the Adjustment) so that (i) the amounts of net taxable
income (or loss) recognized by each Member (attributable to the Member’s
distributive share of the Company’s taxable income (or loss) and any portion of
the Adjustment made to the Member’s taxable income (or loss)) and (ii) the
Capital Account balances of each Member are, to the maximum extent possible, the
same as would have been the case if the Adjustment had not been made.

(d)     Credits.  All tax credits shall be allocated among the Members as
determined by the Board, consistent with applicable Law.

(e)     Except as otherwise provided in Section 13.05(c), the tax allocations
made pursuant to this Section 13.05 shall be solely for tax purposes and shall
not affect any Member’s Capital Account or share of non-tax allocations or
distributions under this Agreement.

Section 13.06.     Transfer of Interest.  In the event of a Transfer of all or
any portion of a Membership Interest (in accordance with the provisions of this
Agreement) at any time other



33

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

than the end of a Taxable Year, the shares of items of Company Net Income or Net
Loss and specially allocated items allocable to the interest Transferred shall
be allocated between the transferor and the transferee under an interim closing
of the Company’s books in a manner consistent with the applicable provisions of
the Code.

Section 13.07.     Covenants.

(a)     It is the intention of the Members that the Company be treated as a
partnership for Federal, state and local income tax purposes.  Without prior
Unanimous Member Approval, the Members agree not to take any action or fail to
take any action (including by amendment of this Agreement) which action or
inaction would be inconsistent with such treatment.

(b)     In addition, notwithstanding anything to the contrary in this Agreement:

(i)     Neither the Company nor any Member will cause or permit any Membership
Interest to be included on (nor will such persons recognize any purchases or
sales of any Membership Interest through) (a) any national, non-United States,
regional, local or other securities exchange, or (b) any over-the-counter market
(including an interdealer quotation system that regularly disseminates firm buy
or sell quotations by identified brokers or dealers by electronic means or
otherwise).

(ii)     The Company will not participate in any manner in the establishment of,
for any interest in the Company (including through the repurchase or redemption
of any interest in the Company), or the inclusion of any interest in the Company
on, an established securities market or a secondary market or the substantial
equivalent thereof (within the meaning of the Treasury Regulations under
Section 7704 of the Code), and will not recognize any Transfers of any interest
in the Company made on such a market by (i) redeeming the interest in the
Company of a transferor (in the case of a redemption or repurchase by the
Company), or (ii) admitting the transferee as a Member, or otherwise recognizing
any rights of the transferee such as a right of the transferee to receive
Company distributions (directly or indirectly) or to acquire an interest in the
capital or profits of the Company.

(iii)     The Company will not at any time have more than 100 Members (or
persons treated as partners) within the meaning of Treasury Regulations
Section 1.7704-1(h).

(iv)     For purposes of this Section 13.07, the term “interest in the Company”
shall include any financial instrument or contract, the value of which is
determined in whole or in part by reference to the Company.

(v)     Neither the Company nor any Member, with respect to the Company, shall
file any election pursuant to Treasury Regulations Section 301.7701-3(c) to
treat the Company as an entity other than a partnership and the Company shall
not elect, pursuant to Section 761(a) of the Code, to be excluded from the
provisions of subchapter K of the Code, without prior Unanimous Member Approval.





34

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(vi)     The Company shall at all times have a valid election in effect under
Section 754 of the Code, unless otherwise agreed to by Unanimous Member
Approval.

(c)     In the event a Member intends to Transfer all or any portion of a
Membership Interest to either a Permitted GE Transferee or a Permitted Woodward
Transferee pursuant to Section 14.01, the Member shall use reasonable efforts to
coordinate the timing of such Transfer with the Company and the Other Member or
Member Group so that no termination of the Company occurs under Section
708(b)(1)(B) of the Code as a result of such Transfer.

(d)     Woodward Affiliate is a limited liability company classified as a
domestic corporation for United States federal income tax purposes and intends
to continue to be classified as a domestic corporation for United States federal
income tax purposes at all times during which it owns a Membership
Interest.  Woodward Affiliate made, at the time of formation, all filings
necessary, including a valid election on Form 8832, to be treated as a domestic
corporation for United States federal income tax purposes and shall (i) unless
consented to in writing by GE (which consent shall not unreasonably withheld,
conditioned or delayed), continue in existence owning not less than a ten
percent (10%) Membership Interest for so long as GE is a Member and (ii) timely
cause all filings necessary to continue its status as a corporation for United
States federal income tax purposes to be made and to remain in full force and
effect.

(e)     GE is a domestic corporation for United States federal income tax
purposes and shall, for so long as it is a Member, continue its status as a
domestic corporation for United States federal income tax purposes.

 

ARTICLE XIV
TRANSFER AND CHANGE OF OWNERSHIP RESTRICTIONS

Section 14.01.     Limitation on Members. 

(a)     Except as provided in the next sentence, no Member may Transfer all or
any portion of its Membership Interest without the prior written consent of the
Other Member or Member Group.  Subject to Section 14.01(b), consent of the Other
Member or Member Group shall not be required with respect to the Transfer (i) by
GE of any of its Membership Interest to any direct or indirect wholly-owned
Subsidiary of GE (collectively, a “Permitted GE Transferee”), (ii) by Woodward
or Woodward Affiliate of any of its Membership Interest to Woodward or any
direct or indirect wholly-owned Subsidiary of Woodward (collectively, a
“Permitted Woodward Transferee”) or (iii) by a Member as a result of a Whole
Business Sale of such Member; provided, that (in the case of a Transfer of
Woodward Affiliate’s Membership Interests to a Permitted Woodward Transferee)
(A) such Permitted Woodward Transferee is not a disregarded entity owned by
Woodward for United States federal income tax purposes, and (B) Woodward and
such Permitted Woodward Transferee shall each continue to own, after giving
effect to any such Transfer, not less than ten percent (10%) of the Membership
Interests; provided,  further, that no Transfer to a Permitted GE Transferee
under clause (i) or to a Permitted Woodward Transferee under clause (ii) shall
relieve the transferring Member of its



35

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

obligations under this Agreement; provided further, that, with respect to a
Transfer by Woodward and Woodward Affiliate as a result of a Woodward Sale,
Woodward shall comply with Article XVII.

(b)     Absent Unanimous Member Approval, it shall be a condition to any
Transfer referred to in Section 14.01(a) that the transferring Member first
deliver to the Company and the Other Member or Member Group written advice of
nationally-recognized tax counsel, in a form reasonably satisfactory to the
Other Member or Member Group, to the effect that such Transfer will not cause
the Company to be treated as a “publicly traded partnership” as such term is
defined in Section 7704(b) of the Code; provided,  however, that within ninety
(90) days after the Closing Date, (i) GE may Transfer all or any portion of its
Membership Interest to a Permitted GE Transferee and (ii) Woodward or Woodward
Affiliate may Transfer all or any portion of their respective Membership
Interests to a Permitted Woodward Transferee, in each case without Unanimous
Member Approval and without providing an opinion of counsel pursuant to this
Section 14.01(b).

Section 14.02.     Admission of Additional or Substitute Members.  The
transferee of any Membership Interest shall acquire an economic interest in the
rights attributable to a Membership Interest and shall not be admitted as a
substitute or additional Member unless either (a) such Transfer shall be
permitted under Section 14.01 and (b) such transferee shall acquire all (and not
less than all) of the transferring Member’s Membership Interest (in which event
such transferee shall be admitted as a substitute Member) or the Other Member or
Member Group consents to the admission of such transferee as a substitute or
additional Member and, in each case, the transferee shall agree in writing to be
bound by the terms of this Agreement and the other Transaction Documents to the
same extent as the transferor, except as otherwise agreed in writing by the
substitute or additional Member and the Other Member or Member Group.  Any
Member which has transferred its entire economic interest attributable to its
Membership Interest shall cease to be a Member for all purposes hereof whether
or not its transferee is admitted as a substitute or additional Member.  Each
then remaining Member shall amend this Agreement accordingly.

Section 14.03.     Compliance with this Agreement and Securities Laws.

(a)     To the maximum extent permitted by applicable Law, any Transfer (whether
voluntary, involuntary or by operation of law) of any Membership Interest or
portion thereof in violation of any of the provisions of this Article XIV shall
be null and void, and the purported transferee shall not be entitled to
(i) receive any distributions or profits in respect thereof, (ii) participate in
any solicitation for, or otherwise participate in, any vote, consent or approval
of any of the Members or (iii) become a substitute or additional Member of the
Company.

(b)     Each Member hereby agrees that any Transfer of all or any portion of a
Membership Interest by such Member that is otherwise in accordance with this
Article XIV shall be effected in compliance with all applicable federal and
state securities Laws and each transferee will acknowledge that (i) its
Membership Interest is being acquired for investment purposes only and for its
sole account and not with a view to the distribution thereof in violation



36

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

of the Securities Act and the rules and regulations promulgated thereunder, and
(ii) its Membership Interest has not been registered under the Securities Act or
applicable state securities Laws, and that it is being offered and sold under an
exemption from registration provided by such Laws and the rules and regulations
thereunder, and that the Company is under no obligation to register the
Membership Interest or to comply with any applicable exemption under any
applicable securities Laws with respect to the Membership Interest.

 

ARTICLE XV
WITHDRAWAL OF MEMBERS

Section 15.01.     Withdrawal of Member.  No Member shall have the right to
withdraw from the Company without the consent of the Other Member or Member
Group (which may be given or withheld in the Other Member or Member Group’s sole
and absolute discretion) except as otherwise contemplated by Article XIV.

 

ARTICLE XVI
TERMINATION EVENTS AND LIQUIDATION

Section 16.01.     Termination by Agreement.  This Agreement may be terminated
by written agreement of all of the Members.  This Agreement shall also terminate
automatically upon (a) the consummation of the Termination Event Call Option or
the Woodward Sale Call Option (provided that Section 6.04(a),  Section 6.04(b),
 Section 6.04(d),  Article X, the last two sentences of Section 12.05(a),
 Section 16.04,  Section 16.05,  Section 17.02(c),
 Section 17.02(d), Section 17.03,  Section 17.04,  Section 17.06,  Section 17.07
and Article XVIII and the related definitions used therein shall survive any
such termination) and (b) the completion of a Liquidation of the Company as
detailed in Section 16.07(c)  (provided that Article X, the last two sentences
of Section 12.05(a),  Section 17.07 and Article XVIII and the related
definitions used therein shall survive any such termination).  Notwithstanding
the foregoing, any liability of any Member with respect to any breach of this
Agreement by such Member or any obligations incurred by such Member prior to
such termination shall survive the termination of this Agreement.

Section 16.02.     Termination Events.  Each of the following shall constitute a
“Termination Event” and the subject Other Member or Member Group is referred to
as the “Termination Triggering Member or Member Group”: 

(a)     the commencement of a bankruptcy or similar Proceeding against the Other
Member or Member Group (or an entity that Controls the Other Member or Member
Group) (provided that with respect to an involuntary bankruptcy or similar
Proceeding, the associated Termination Event shall be deemed to cease and to
have not occurred if such bankruptcy or similar Proceeding is dismissed by a
court of competent jurisdiction within ninety (90) days after commencement); or

(b)     the occurrence of a breach by the Other Member or Member Group under one
of the Transaction Documents that (i) has a material adverse long-term impact on
the Company or the non-breaching Member or Member Group and (ii) remains uncured
after notice



37

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

by the non-breaching Member or Member Group and a cure period to be the longest
of (A) 180 days, (B) the cure period in the applicable Transaction Document, if
any and (C) such other period as the Members mutually agree.

Section 16.03.     Consequences of Termination Event 

(a)     Within the Termination Event Call Option Period, the non-Termination
Triggering Member or Member Group may (but shall not be required to), in its
sole discretion, elect to exercise a call option with respect to all, but not
less than all, of the Membership Interests of the Termination Triggering Member
or Member Group (a “Termination Event Call Option”) for a purchase price equal
to the Termination Event Purchase Price.  To exercise the Termination Event Call
Option, the non-Termination Triggering Member or Member Group must deliver a
notice of exercise (a “Termination Event Call Option Request”) to the Company
and the Termination Triggering Member or Member Group on or before the end of
the Termination Event Call Option Period.  If the non-Termination Triggering
Member or Member Group delivers a timely Termination Event Call Option Request,
the Members will determine, or cause to be determined, the FMV in accordance
with Section 17.08.  If the non-Termination Triggering Member or Member Group
fails to deliver a Termination Event Call Option Request on or prior to the end
of the Termination Event Call Option Period, the right to exercise the
Termination Event Call Option will expire.  The exercise of a Termination Event
Call Option shall be in addition to any damages available at law or in equity.

(b)     In the event of a timely exercise of the Termination Event Call Option,
the closing of the purchase of the Called Interests pursuant to a Termination
Event Call Option (the “Termination Event Call Option Closing”) shall occur
within ninety (90) days after the determination of the FMV in accordance with
Section 17.08 (unless a later date shall be required under applicable Laws), at
which time the non-Termination Triggering Member or Member Group will deliver,
by wire transfer of immediately available funds to an account designated by the
Termination Triggering Member or Member Group, the Termination Event Purchase
Price, and the Termination Triggering Member or Member Group shall deliver (and
absent such delivery shall be deemed hereby to have delivered) to the
non-Termination Triggering Member or Member Group an assignment of all its or
their right, title and interest in or to the Called Interests.  Notwithstanding
any other provision herein to the contrary, no Termination Event Call Option
Closing will occur (i) unless such Termination Event Call Option Closing is
permitted under applicable Law and (ii) unless and until any and all necessary
approvals, authorizations or clearances from governmental entities and
unaffiliated Persons have been obtained, including any required clearances under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and any
required approvals from any other competition authority.  The Members agree to
cooperate, and to cause their Affiliates to cooperate, in the preparation and
filing of any and all reports or other submissions required in connection with
obtaining such approvals. 

(c)     The purchase and sale of any Called Interests pursuant to the
Termination Event Call Option shall be effected pursuant to an agreement which
shall not include any warranty or representation, except that the Termination
Triggering Member or Member Group shall represent (or hereby be deemed to
represent) to the non-Termination



38

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Triggering Member or Member Group that it is (or they are) the owner of all the
Called Interests and that such Called Interests are free and clear of all liens
and encumbrances. 

(d)     Following any exercise of a Termination Event Call Option pursuant to
this Section 16.03, the Termination Triggering Member or Member Group will
provide reasonable transition support (which, for the avoidance of doubt, shall
not include the establishment or funding of manufacturing or maintenance, repair
and overhaul capabilities) to the non-Termination Triggering Member or Member
Group, and the Transaction Documents (other than this Agreement) will survive
the consummation of the Termination Event Call Option; provided that, except as
otherwise provided herein, the non-Termination Triggering Member or Member Group
may, at its election, terminate any Transaction Document (other than the
Purchase and Sale Agreement, the Royalty Agreement and the IP Rights Agreement).

(e)     GE and Woodward shall waive compliance by Woodward and GE, respectively,
of the non-solicit obligations of Woodward and GE, respectively, in
Section 6.04(d), with such waiver to be effective from and after the
consummation of the Termination Event Call Option.

Section 16.04.     Continued Payment Obligations.  Neither the exercise or
consummation of a Termination Event Call Option, nor any Liquidation of the
Company following a Termination Event Call Option Closing, nor the termination
of any Transaction Document pursuant to Section 16.03 shall affect Woodward’s
rights to receive (a) the Woodward Annual Payment Amount pursuant to the
Purchase and Sale Agreement, and (b) any Royalty pursuant to the Royalty
Agreement.  The termination of this Agreement and/or any other Transaction
Documents pursuant to Section 16.03 shall not relieve any Member of any
obligations arising under this Agreement prior to any such termination or any
party to any other Transaction Document of any obligations arising thereunder
prior to any such termination. 

Section 16.05.     Intellectual Property Treatment upon a Termination Event Call
Option.

(a)     Notwithstanding the Termination Event Call Option Closing, (i) if
Woodward is the Termination Triggering Member or Member Group, the Woodward
Background IP License Agreement shall continue in effect in accordance with its
terms, including Section 8.06 (Assignment) thereof which, upon the Termination
Event Call Option Closing, governs any changes to the license granted
thereunder; and (ii) if GE is the Termination Triggering Member or Member Group,
the GE Background IP License Agreement shall continue in effect in accordance
with its terms, including Section 8.06 (Assignment) thereof which, upon the
Termination Event Call Option Closing, governs any changes to the license
granted thereunder.

(b)     If Woodward is the Termination Triggering Member or Member Group , then,
with respect to any Intellectual Property of the Company that is licensed to
Woodward (but not GE) pursuant to the JV Improvement IP Chart set forth
in [appropriate cross reference to be inserted at closing], after the
Termination Event Call Option Closing, such Intellectual Property shall be
jointly owned, without the duty to account, by Woodward and the Company (it
being understood that the Company may freely assign its joint ownership rights
to



39

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

GE) (each of Woodward and the Company (or GE in the case of an assignment to GE)
for purposes of this Section 16.05(b), a “joint owner”); provided,  however,
that neither joint owner shall be entitled to license to any third party such
Intellectual Property without the prior written consent of the other joint owner
(such consent not to be unreasonably withheld, conditioned or delayed).  In
addition and subject to the foregoing, the joint owners shall cooperate in good
faith regarding all matters relating to the prosecution, maintenance, defense
and enforcement of such jointly owned Intellectual Property.

(c)     With respect to any Intellectual Property of the Company that is
licensed to Woodward (other than Intellectual Property of the Company described
in Section 16.05(b)), after a Termination Event Call Option Closing where
Woodward is the Termination Triggering Member or Member Group  the licenses with
respect to such Intellectual Property shall survive without any change to their
respective terms and in accordance with the terms and conditions set forth in
the agreement(s) pursuant to which Woodward is granted such license(s).

(d)     If GE is the Termination Triggering Member or Member Group , then, with
respect to any Intellectual Property of the Company that is licensed to GE (but
not Woodward) pursuant to the JV Improvement IP Chart set forth in [appropriate
cross reference to be inserted at closing], after the Termination Event Call
Option Closing, such Intellectual Property shall be jointly owned, without the
duty to account, by GE and the Company (it being understood that the Company may
freely assign its joint ownership rights to Woodward) (each of GE and the
Company (or Woodward in the case of an assignment to Woodward) for purposes of
this Section 16.05(d), a “joint owner”); provided,  however, that neither joint
owner shall be entitled to license to any third party such Intellectual Property
without the prior written consent of the other joint owner (such consent not to
be unreasonably withheld, conditioned or delayed).  In addition and subject to
the foregoing, the joint owners shall cooperate in good faith regarding all
matters relating to the prosecution, maintenance, defense and enforcement of
such jointly owned Intellectual Property.

(e)     With respect to any Intellectual Property of the Company that is
licensed to GE (other than Intellectual Property of the Company described in
Section 16.05(d)), after a Termination Event Call Option Closing where GE is the
Termination Triggering Member or Member Group  the licenses with respect to such
Intellectual Property shall survive without any change to their respective terms
and in accordance with the terms and conditions set forth in the agreement(s)
pursuant to which GE is granted such license(s).

Section 16.06.     Liquidation. 

(a)     The Company shall Liquidate upon the Unanimous Member Approval of a
Liquidation.

(b)     The Company shall not be Liquidated except in accordance with this
Article XVI.  To the maximum extent permitted under applicable Law, each Member
hereby waives its right to seek (i) judicial dissolution of the Company pursuant
to Section 18-802 of the Act or (ii) any other dissolution of the Company under
the Act.  Except as otherwise set forth in



40

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

this Article XVI, the bankruptcy (as defined in Section 18-101(1) or 18-304 of
the Act) of a Member shall not cause such Member to cease to be a member of the
Company or result in the Liquidation of the Company.

Section 16.07.     Liquidation Procedure.

(a)     The liquidating trustee shall be appointed by the Board and shall be
responsible for overseeing the Liquidation in accordance with this Agreement and
the requirements of the Act, including taking full account of the liabilities of
the Company and its assets, determining which of the Company’s assets shall be
distributed in kind and which assets shall be sold, and if sold, shall cause the
Company’s assets to be sold and cause the proceeds therefrom, to the extent
sufficient therefor, to be applied and distributed as provided in
Section 16.07(b).  The liquidating trustee shall be entitled to reasonable
compensation for such services which shall be paid by the Company.  Neither
(i) any purchase by a Member belonging to the Woodward Group of the Membership
Interest owned by GE nor (ii) any purchase by GE of the Membership Interests
owned by the Woodward Group shall (in either case) in and of itself be deemed a
Liquidation under this Article XVI.

(b)     As soon as practicable following the effective date of dissolution, all
proceeds from the Liquidation shall be distributed in the following order of
priority unless otherwise required by applicable Law:

(i)     first, to the creditors of the Company, including Members who are
creditors, to the extent permitted by Law, in satisfaction of the liabilities of
the Company (whether by payment or the making of reasonable provision for
payment thereof) including the establishment of reasonable reserves for any
contingent, conditional or unmatured liabilities of the Company; and

(ii)     second, to the Members in accordance with Article XI.

(c)     The winding up of the Company shall be completed when all debts,
liabilities and obligations of the Company have been paid and discharged or
reasonably adequate provision therefor has been made, and all of the remaining
property and assets of the Company have been distributed to the Members.  Upon
the completion of the winding up of the Company, a certificate of cancellation
of the Certificate of Formation of the Company shall be filed in the Office of
the Secretary of the State of the State of Delaware.  The certificate of
cancellation shall set forth the information required by the Act. 

Section 16.08.     Limitations on Payments Made in Connection with
Liquidation.  Except as otherwise provided under applicable Law, each Member
shall be entitled to look solely to the assets of the Company for distributions
and shall have no recourse for any Capital Contribution or share of any income
or profits of the Company (upon Liquidation or otherwise) against any other
Member.

Section 16.09.     Waiver of Partition.  Each Member hereby waives any rights to
partition of Company property.  No Member has any interest in specific Company
property, except as expressly set forth in this Agreement or in any of the other
Transaction Documents.





41

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 16.10.     No Obligation to Restore Capital Accounts.  Except as
required by applicable Law, no Member whose Capital Account balance has a
negative or deficit amount (either during the existence of the Company or upon
Liquidation) shall have any obligation to return any amounts previously
distributed to such Member or to contribute cash or other assets to the Company
to restore or make up the negative amount of, or deficit in, such Member’s
Capital Account.

 

ARTICLE XVII
WOODWARD WHOLE BUSINESS SALE

Section 17.01.     Prior Notice to GE of Woodward Whole Business Sale.  At least
ten (10) Business Days prior to entering into a definitive agreement relating to
a Woodward Sale, Woodward shall have provided to GE in writing (a) the identity
of the potential acquirer, and (b) the material terms and conditions of such
Woodward Sale (it being understood that each successive material amendment to
the overall terms of such Woodward Sale shall trigger a new ten (10) Business
Day period for Woodward to provide advance notice to GE under this clause (b));
provided,  however, that if GE or any of its Subsidiaries or Controlled
Affiliates participates as a potential purchaser in any process involving or
contemplating a Woodward Sale, Woodward’s obligations pursuant to item (b) of
this Section 17.01 shall automatically terminate as it pertains to such process.

Section 17.02.     Woodward Sale Call Option. 

(a)     Within twelve (12) months following the consummation of the Woodward
Sale (the “Woodward Sale Closing”), GE may (but shall not be required to), in
its sole discretion, elect to exercise a call option with respect to all, but
not less than all, of the Membership Interests of the Members belonging to the
Woodward Group (a “Woodward Sale Call Option”) for a purchase price equal to the
Woodward Sale Call Option Purchase Price and cause the Members and the Company
to take the actions set forth in Section 17.03(a) and Section 17.03(b).  To
exercise the Woodward Sale Call Option, GE must deliver a notice of exercise (a
“Woodward Sale Call Option Request”) to the Company and Woodward on or before
the end of the Woodward Sale Call Option Period.  If GE delivers a timely
Woodward Sale Call Option Request, the Members will determine, or cause to be
determined, the FMV in accordance with Section 17.08.  If GE fails to deliver a
Woodward Sale Call Option Request on or prior to the end of the Woodward Sale
Call Option Period, the right to exercise the Woodward Sale Call Option will
expire. 

(b)     In the event of a timely exercise of the Woodward Sale Call Option, the
closing of the purchase of the Called Interests (the “Woodward Sale Call Option
Closing”) shall occur within ninety (90) days after the determination of the FMV
in accordance with Section 17.08 (unless a later date shall be required under
applicable Laws), at which time GE will deliver, by wire transfer of immediately
available funds to an account designated by Woodward, the Woodward Sale Call
Option Purchase Price, and the applicable Woodward Group Member shall deliver
(and absent such delivery shall be deemed hereby to have delivered) to GE an
assignment of all its right, title and interest in or to the Called
Interests.  Notwithstanding any other provision herein to the contrary, no
Woodward Sale Call Option



42

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Closing will occur (i) unless such Woodward Sale Call Option Closing is
permitted under applicable Law and (ii) unless and until any and all necessary
approvals, authorizations or clearances from governmental entities and
unaffiliated Persons have been obtained, including any required clearances under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and any
required approvals from any other competition authority.  The Members agree to
cooperate, and to cause their Affiliates to cooperate, in the preparation and
filing of any and all reports or other submissions required in connection with
obtaining such approvals.

(c)     The purchase and sale of any Called Interests pursuant to the Woodward
Sale Call Option shall be effected pursuant to an agreement which (i) shall not
include any warranty or representation, except that the applicable Woodward
Group Member shall represent (or hereby be deemed to represent) to GE that it is
the owner of all the Called Interests and that such Called Interests are free
and clear of all liens and encumbrances, (ii) shall, subject to
Section 17.02(d), permit GE to place a portion of the Woodward Sale Call Option
Purchase Price into escrow, subject to a customary escrow agreement, and permit
GE, as GE incurs reasonable and substantiated Transition Costs after the
Woodward Sale Call Option Closing, to draw 50% of such incurred Transition Costs
from such escrowed amount and (iii) shall provide that Woodward shall reimburse
GE for 50% of the amount of any such Transition Costs not otherwise paid to GE
out of such escrowed amount. 

(d)     The amount of the Woodward Sale Call Option Purchase Price that GE shall
be entitled to place into escrow shall be [***] of the estimated Transition
Costs [***]  to be incurred by GE after the Woodward Sale Call Option Closing,
as reasonably estimated by GE and Woodward prior to the Woodward Sale Call
Option Closing and provided for in a mutually agreed transition plan (the
“Transition Plan”).  Such escrowed amount shall be held in escrow for the period
of time specified in the Transition Plan (the “Escrow Period”), which period of
time will be the period that GE and Woodward reasonably agree will be required
for the transition to GE to occur.  GE and Woodward shall (i) review from time
to time after the Woodward Sale Call Option Closing (but at least on an annual
basis) the anticipated remaining Transition Costs to be incurred by GE and (ii)
cause a portion of such escrowed amount to be released to Woodward to reflect
any reductions to such anticipated Transition Costs reasonably agreed to by GE
and Woodward. At the earlier of (A) the end of the Escrow Period and (B) the
completion of the transition to GE in accordance with the Transition Plan, any
remaining escrowed amounts shall be distributed to Woodward; provided that the
portion of such escrowed amounts related to the contingent cost overages shall
be released to Woodward on the [***] if and to the extent [***].  In the event
that GE and Woodward do not agree on the estimate of Transition Costs, GE and
Woodward shall mutually select an independent third party investment bank of
national recognition and direct such investment bank to determine the Transition
Costs within sixty (60) days of engagement of such investment bank.  GE and
Woodward shall equally share the costs and expenses of such investment
bank.  The determination of such investment bank shall be final and binding on
GE and Woodward.  In the event that GE and Woodward do not agree on the
Transition Plan or the release of any escrowed amount to Woodward in accordance
with this Section 17.02(d), GE and Woodward shall engage a mutually agreeable
third party with relevant industry experience to adjudicate such
disagreement.  GE and Woodward shall equally share the costs and expenses of
third party in connection with such adjudication. 





43

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 17.03.     Required Actions for Woodward Sale Call Option.

(a)     Transition Support.  As soon as practical after receipt by the Company
and Woodward of a Woodward Sale Call Option Request, GE, Woodward and the
Company shall, to the extent necessary, except as otherwise provided herein,
terminate and/or amend each Transaction Document (other than the Purchase and
Sale Agreement, the Royalty Agreement and the IP Rights Agreement and with
respect to this Agreement, subject to Section 16.01) or enter into new
agreements, as applicable, effective as of the Woodward Sale Call Option
Closing, pursuant to which:

(i)     Woodward shall continue to manufacture, supply and provide products and
services to GE on the same terms as it provided such products and services to
the Company pursuant to the Transaction Documents, until GE is able to establish
an alternate provider or provide such products and services independently;

(ii)     Woodward shall provide other reasonable support as reasonably requested
by GE to support to transition such products and services to GE; and

(iii)     appropriate protections and contractual arrangements will be
established by Woodward and GE to ensure continued protection of any
Intellectual Property or confidential information. 

(b)     Manufacturing Transition Support.  As soon as practical after receipt by
the Company and Woodward of a Woodward Sale Call Option Request, Woodward and GE
will support, on an equal cost and expense basis, the establishment, in one
location, of manufacturing capabilities to the extent necessary for the
transition of the Company’s operations to GE with respect to the production of
the then material Woodward LRUs, including incurring reasonable costs (as
determined by GE and Woodward) related to property, plant, equipment and
certification, in each case to the extent necessary for the transition of the
production operations to GE with respect to the then material Woodward LRUs
within the Company Scope and to the extent of Woodward’s then-current production
volume with respect to such Woodward LRUs (such costs, collectively, the
“Manufacturing Transition Costs”).  For the avoidance of doubt, Manufacturing
Transition Costs include only those costs associated with enabling transition of
capabilities to GE and do not include expenses by or on behalf of GE in
connection with ongoing business operations, even if concurrent with any
transition period. 

(c)     Transition Costs.  Transition Costs will be borne equally by Woodward
and GE, subject to Section 17.02(c) and Section 17.02(d), except to the extent
the Members otherwise agree in writing that specified Transition Costs may be
borne by the Company.  If any Transition Costs are to be paid by the Company,
each of GE and Woodward shall make Capital Contributions necessary to enable the
Company to pay for the establishment of manufacturing capabilities as described
in this Section 17.03(b) and any assets purchased by the Company with such
Capital Contributions shall be transferred to GE, with such transfer to be
effective as of the Woodward Sale Call Option Closing.





44

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 17.04.     Supply Assurances.  In furtherance of Section 17.03(a), after
a Woodward Sale Closing, [***] shall be deemed to have been amended to include
the supply assurances set forth in Section 17.04(a) through Section 17.04(f)
(collectively, the “Supply Assurances”).  These provisions will apply to any
Affiliates of Woodward, including any ultimate parent of an acquiring entity of
Woodward.  For purposes of this Agreement, the parts manufactured under the
[***] are referred to as the “GE Parts”.  The Supply Assurances will commence
upon the Woodward Sale Closing, and will apply only with respect to products
shipped or activities occurring after the date of Woodward Sale Closing.  The
Supply Assurances with respect to [***] will survive for a period ending on the
date that is [***] following the Woodward Sale Closing.  The Supply Assurances
with respect to the [***]will survive for a period ending on the earlier of
(1) the date that is [***] following the Woodward Sale Closing and (2) if GE
exercises the Woodward Sale Call Option, [***]. 

(a)     [***]

(b)     [***]

(c)     Staffing.  Woodward shall maintain staffing related to the GE Parts
materially consistent with the staffing levels and practices prior to the date
of the Woodward Sale Closing, taking into consideration demand requirements and
positive effects of labor initiatives. 

(d)     Performance during Dispute.  If there is a dispute between the parties
to any Supply Agreement, Woodward and the Company, as applicable, shall continue
to perform its obligations under such Supply Agreement during such dispute.    

(e)     Confidential Information.  Woodward will establish any additional
security controls as reasonably necessary to protect any confidential,
technical, proprietary or other information of GE and the Company, as specified
by GE.  [***]

(f)     Capacity and Investment.  For so long as Woodward remains obligated to
supply GE Parts to GE, Woodward shall maintain at least as much production
capacity for the GE Parts as it had immediately prior to the [***].

Section 17.05.     Waiver of Non-Solicit.  After a Woodward Sale Call Option
Closing, Woodward shall be deemed to have waived compliance by GE of the
non-solicit obligations of GE in Section 6.04(d), with such waiver to be
effective from and after the Woodward Sale Call Option Closing.

Section 17.06.     Intellectual Property Treatment upon a Woodward Sale Call
Option.

(a)      Notwithstanding the Woodward Sale Call Option Closing, the Woodward
Background IP License Agreement shall continue in effect in accordance with its
terms, including Section 8.06 (Assignment) thereof which, upon the Woodward Sale
Call Option Closing, governs any changes to the license granted thereunder and
provides for GE (as opposed to the Company) to become the licensee.





45

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(b)     With respect to any Intellectual Property of the Company that is
licensed to Woodward (but not GE) pursuant to the JV Improvement IP Chart set
forth in [appropriate cross reference to be inserted at closing], after a
Woodward Sale Call Option Closing, such Intellectual Property shall be jointly
owned, without the duty to account, by Woodward and the Company (it being
understood that the Company may freely assign its joint ownership rights to GE)
(each of Woodward and the Company (or GE in the case of an assignment to GE) for
purposes of this Section 17.06(b), a “joint owner”); provided,  however, that
neither joint owner shall be entitled to license to any third party such
Intellectual Property without the prior written consent of the other joint owner
(such consent not to be unreasonably withheld, conditioned or delayed).  In
addition and subject to the foregoing, the joint owners shall cooperate in good
faith regarding all matters relating to the prosecution, maintenance, defense
and enforcement of such jointly owned Intellectual Property.

(c)     With respect to any Intellectual Property of the Company that is
licensed to Woodward (other than Intellectual Property of the Company described
in Section 17.06(b)), after a Woodward Sale Call Option Closing the licenses
with respect to such Intellectual Property shall survive without any change to
their respective terms and in accordance with the terms and conditions set forth
in the agreement(s) pursuant to which Woodward is granted such license(s).

Section 17.07.     Continued Payment Obligations.  Neither the exercise or
consummation of a Woodward Sale Call Option, nor any Liquidation of the Company
following a Woodward Sale Call Option Closing, nor the termination of any
Transaction Document pursuant to Section 17.03(a) shall affect Woodward’s rights
to receive (a) the Woodward Annual Payment Amount pursuant to the Purchase and
Sale Agreement, and (b) any Royalty pursuant to the Royalty Agreement.  The
termination of this Agreement and/or any other Transaction Documents pursuant to
Section 17.03(a) shall not relieve any Member of any obligations arising under
this Agreement prior to any such termination or any party to any other
Transaction Document of any obligations arising thereunder prior to any such
termination.

Section 17.08.     Determination of Fair Market Value.  Whenever FMV is required
to be determined pursuant to this Agreement, the following process shall apply:

(a)     Within ten (10) Business Days after receipt of the Woodward Sale Call
Option Request, GE and Woodward shall mutually select an independent third party
investment bank of national recognition (the “Initial Appraiser”) and direct the
Initial Appraiser to determine the FMV within sixty (60) days of engagement of
the Initial Appraiser (such determination, the “Initial Appraisal”).  GE and
Woodward shall equally share the costs and expenses of the Initial
Appraiser.  After receipt of the Initial Appraisal, in the event GE and
Woodward, each in their sole discretion, accept in writing the Initial
Appraisal, the Initial Appraisal shall be the FMV.

(b)     If within ten (10) Business Days after receipt of the Initial Appraisal,
either GE or Woodward has not accepted the Initial Appraisal as contemplated by
Section 17.08(a), then (i) GE shall select a third party investment bank of
national recognition (other than the Initial Appraiser and the Woodward
Appraiser) (the “GE Appraiser”) and direct



46

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

the GE Appraiser to determine the FMV within thirty (30) days after such ten
(10) Business Day period (such determination, the “GE Appraisal”) and
(ii) Woodward shall select a third party investment bank of national recognition
(other than the Initial Appraiser and the GE Appraiser) (the “Woodward
Appraiser”) and direct the Woodward Appraiser to determine the FMV within thirty
(30) days after such ten (10) Business Day period (such determination, the
“Woodward Appraisal”).  GE shall pay the costs and expenses of the GE Appraiser
and Woodward shall pay the costs and expenses of the Woodward Appraiser.  If the
GE Appraisal and the Woodward Appraisal are within ten percent (10%) of one
another, the FMV shall be the average of the GE Appraisal and the Woodward
Appraisal. 

(c)     If the GE Appraisal and the Woodward Appraisal differ by more than ten
percent (10%), within ten (10) Business Days after receipt of the GE Appraisal
and the Woodward Appraisal, the GE Appraiser and the Woodward Appraiser shall
mutually select an independent third party investment bank of national
recognition (other than the Initial Appraiser, the GE Appraiser and the Woodward
Appraiser) (the “Final Appraiser”) and direct the Final Appraiser to determine
the FMV within sixty (60) days after such ten (10) Business Day period (such
determination, the “Final Appraisal” and together with the Initial Appraisal,
the GE Appraisal and the Woodward Appraisal, the “Appraisals”).  GE and Woodward
shall equally share the costs and expenses of the Final Appraiser.  After
receipt of the Final Appraisal, in the event GE and Woodward, each in their sole
discretion, accept in writing the Final Appraisal, the Final Appraisal shall be
the FMV.

(d)     If within ten (10) Business Days after receipt of the Final Appraisal,
either GE or Woodward has not accepted the Final Appraisal as contemplated by
Section 17.08(c), the lowest and the highest of the Appraisals shall be
disregarded and the FMV shall be the average of the remaining two Appraisals.

Section 17.09.     General.  For purposes of this Article XVII, all references
to “Woodward” shall be deemed references to (a) the acquirer of Woodward (or
Woodward’s Aircraft Turbine Systems business unit or aerospace fuel systems
business) in a Woodward Sale or (b) the successor-in-interest to Woodward
(including, in the case of a merger or consolidation, the Surviving Entity) in a
Woodward Sale.

 

ARTICLE XVIII
CONFIDENTIALITY, PUBLICITY AND OWNERSHIP OF INFORMATION

Section 18.01.     Confidentiality. 

(a)     Each Member shall, and shall cause its Affiliates and any officers,
directors, managers, employees, agents and representatives of it or its
Affiliates (“Member Representatives”) to, keep confidential and not to reveal,
to any other Person (other than on a “need to know” basis, to the Company or its
directors, managers, officers and employees, to any of its Member
Representatives (each of whom shall be subject to the confidentiality
obligations set forth herein), or to the other Members or such other Members’
Affiliates), any confidential or proprietary documents or other confidential or
proprietary information of the Company provided pursuant to or in connection
with any of the Transaction Documents or that comes to the



47

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

knowledge of such Member or its Member Representatives by reason of the
relationship of such Member or Member Representative with the Company
(“Confidential Information”).

(b)     Notwithstanding the foregoing, the obligations set forth in
Section 18.01(a) shall not apply to Confidential Information that such Person
(i) is required to disclose under any applicable Laws (provided that in the
event disclosure is required by applicable Laws, such Person shall, to the
extent reasonably possible, (A) provide the Member from whom or from whose
Affiliates such information is obtained with prompt notice of such requirement
prior to making any disclosure so that such other Member or any of its
Affiliates may seek an appropriate protective order and (B) provide the minimum
disclosure of such Confidential Information as is practicable under the
circumstances and seek to obtain confidential treatment of such disclosed
information) or (ii) uses for purposes of enforcing any rights under this
Agreement or under any other Transaction Document. 

(c)     “Confidential Information” does not include, and there shall be no
obligations hereunder with respect to, information that (a) at the time of
disclosure is generally available to the public (other than as a result of a
disclosure by such Member or its Member Representatives in breach of this
Section 18.01) or (b) was, is or becomes available to such Person on a
non-confidential basis from a source that is not prohibited from disclosing such
Confidential Information to such Person.  Nothing in this Section 18.01 shall
preclude any Member or its Affiliates from disclosing Confidential Information
to appropriate Governmental Authorities to the extent required by applicable
Laws or applicable stock exchange regulations; provided, that the Members shall
cooperate as to the timing and contents of any such disclosure and the
disclosing Member shall exercise its reasonable efforts to preserve the
confidentiality of the information included in such disclosure as reasonably
requested by the other Members, including seeking confidential treatment of such
information. 

(d)     Notwithstanding anything to the contrary herein, each Member agrees that
such Member and its Member Representatives shall not use any of the Confidential
Information for any reason or purpose other than (i) in connection with the
business of the Company or as contemplated by any of the Transaction Documents
or performing obligations or enforcing rights hereunder or thereunder or (ii) in
any manner reasonably connected to its investment in the Company.

Section 18.02.     Press Releases; Public Announcements. 

(a)     Except as provided in Section 18.02(b), no press release or other public
statement or announcement with respect to this Agreement or any of the other
Transaction Documents or the terms hereof or thereof or the transactions
contemplated hereby or thereby shall be issued by any Member or any of its
Member Representatives and (except as may be required by applicable Laws or
applicable stock exchange regulation) none of them shall disclose this Agreement
or any of the other Transaction Documents or the terms hereof or thereof or the
transactions contemplated hereby or thereby to any Person (other than their
Member Representatives; provided that the disclosing Person shall be responsible
for compliance by such Member Representatives with the terms of this provision),
in each case without the prior written consent of Woodward, in the case of GE,
and GE, in the case of a Member belonging to the



48

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Woodward Group, and the Members shall cooperate as to the timing and contents of
any such press release, public announcement or disclosure.  The foregoing shall
not prohibit any press release or other public statement or announcement (or any
other disclosure) of information that was (or was in substance) previously
disclosed in a previously agreed upon public statement or announcement or is
otherwise in the public domain other than as a result of a breach of this
provision by a disclosing Member or any of its Affiliates and shall not preclude
any Member or its Member Representatives from disclosing this Agreement or any
of the other Transaction Documents or the terms hereof or thereof or the
transactions contemplated hereby or thereby to appropriate Governmental
Authorities to the extent required by applicable Laws or applicable stock
exchange regulation; provided that, except as provided in Section 18.02(b), the
Members shall cooperate as to the timing and contents of any such disclosure and
the disclosing Member shall exercise its reasonable efforts to preserve the
confidentiality of the information included in such disclosure as reasonably
requested by the other Member, including seeking confidential treatment of such
information. 

(b)     The Members hereby acknowledge and agree that Woodward may disclose the
entry into, and a summary description of, this Agreement and one or more of the
other Transaction Documents on a Current Report on Form 8-K to be filed with the
U.S. Securities and Exchange Commission (the “SEC”) after the date this
Agreement or such other Transaction Documents, as the case may be, are executed
and delivered by the Members, and to file this Agreement or such other
Transaction Documents, as the case may be, with the SEC as an exhibit to the
Form 8-K or a subsequently filed periodic report, subject to the Member’s
agreement to cooperate as to the timing and contents of such disclosure set
forth in Section 18.02(a).  In addition, the Members hereby acknowledge and
agree that Woodward and GE may from time to time disclose in their respective
filings with the SEC information regarding the financial condition and results
of operations of the Company, including information regarding the profits and
losses of the Company attributable to, distributions received by, and tax impact
on, the Woodward Members or GE, as the case may be, arising out of their
respective interests in the Company, as well as the impact of the Company’s
business on their respective businesses, financial condition and results of
operations, in which case no prior notice to, or consent of, GE (in the case of
disclosure by Woodward) or Woodward (in the case of disclosure by GE) will be
required, provided that any disclosure of material terms of this Agreement or
any other Transaction Document that was not (or was not in substance) previously
disclosed shall be subject to the Member’s agreement to cooperate as to the
timing and contents of such disclosure set forth in Section 18.02(a).

(c)     Notwithstanding anything to the contrary, if at any time this Agreement
has not been publicly made available, Woodward shall be entitled to provide any
potential acquiror of Woodward (or any assets of Woodward) with the terms set
forth in Article XVII provided that such potential acquiror signs a customary
confidentiality agreement prior to receiving such copy.

 

ARTICLE XIX
COMPLIANCE

Section 19.01.     Company Code of Conduct.





49

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

(a)     Annex J sets forth the internal control policies and procedures to
maintain, monitor and enforce the Company’s compliance with all applicable Laws
and to manage the significant risks to which the Company is exposed (the
“Company Code of Conduct”). 

(b)     The Members will initially designate the Finance Manager as chief
compliance officer responsible, with support from the Board, for overseeing the
Company’s implementation of the Company Code of Conduct, including provisions of
this Article XIX (the “Chief Compliance Officer”).  The Chief Compliance Officer
shall not be required to be a separate position or a Secondee, and may be an
employee of GE or of a Member belonging to the Woodward Group.  The initial
Chief Compliance Officer and any replacements or successors thereof shall serve
subject to his or her removal (with or without cause) by the Board, termination
(with or without cause) by the Board, resignation, death, retirement or
disability.  In the event of any vacancies in the Chief Compliance Officer
position, the Board shall nominate and appoint replacements.  The Chief
Compliance Officer shall report directly to the Board on all matters related to
compliance.  The Chief Compliance Officer shall report to the Board on the state
of the Company Code of Conduct quarterly (or at such other times as determined
by the Board).

(c)     The Company Code of Conduct shall include the following
elements:  (i) an internal audit and review function which shall review and
audit the Company’s compliance with the Company Code of Conduct and applicable
Laws on an annual basis; (ii) a system for allowing for the Secondees, Directors
and third parties to raise concerns regarding the Company’s compliance with
applicable Laws or the Company Code of Conduct which shall include a means for
the Secondees to report compliance concerns either to an ombudsman, to the Chief
Compliance Officer or directly to the Board and to report anonymously on such
matters; (iii) an annual risk assessment process for assessing the effectiveness
of the Company Code of Conduct, identifying significant compliance risks to the
Company, and establishing abatement plans with respect thereto; (iv) regular
training for all of the Secondees, Directors and Officers regarding compliance
with the Company Code of Conduct; (v) regular communications from the Board, the
Chief Compliance Officer and other Officers to Secondees regarding the Company
Code of Conduct and the Company’s compliance with applicable Laws; and
(vi) applicable policies and procedures of the Company in addition to the
Company’s Code of Conduct.

Section 19.02.     Notice of Compliance Events.  The Company shall provide
prompt written notice to each of the Members of any compliance event reasonably
likely to materially adversely impact the Company’s operations,
including:  (a) notices of violations of Law or the Company Code of Conduct;
(b) fines or assessments; (c) citations; (d) Proceedings; (e) written complaints
or administrative actions alleging violations of Law; (f) serious personal
injury or property damage; or (g) conditions which may cause the Company to
operate in non-compliance with the Company Code of Conduct or applicable Law.

Section 19.03.     No Forced Labor.  The Company shall not, and shall use
commercially reasonable efforts to ensure that its suppliers and its
subcontractors shall not, use child or prison labor in connection with their
operations.





50

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 19.04.     Technology and IP Protections.  Each of the Members and the
Company shall comply with the principles with respect to technology and
Intellectual Property set forth on Annex K, and, to the extent necessary,
implement policies and procedures in connection therewith.

 

ARTICLE XX
GENERAL PROVISIONS

Section 20.01.     Damages.  Except as set forth herein, in no event shall the
Company or any Member in its capacity as a Member be liable for any indirect,
incidental, consequential, exemplary, special or punitive damages, losses or
expenses, including lost or anticipated revenues or profits, business
interruption, diminution in value or injury to goodwill or reputation arising
out of or relating to this Agreement, whether such liability is asserted on the
basis of contract (including any breach or termination of this Agreement), tort
(including negligence or strict liability), or otherwise, even if the Company,
the Members or any or all of them have been warned of the possibility of any
such damages, losses or expenses in advance, other than any such damages
required to be paid by the Company, a Member or an Affiliate of any of them to
any third party arising out of a Proceeding by such third party with respect to
this Agreement or the transactions contemplated hereby.

Section 20.02.     Successors and Assigns; Third Party Beneficiaries.  This
Agreement shall be binding on and shall inure to the benefit of the Members and
their respective successors and permitted assigns.  Except as otherwise provided
in Article XIV, (a) none of the Members may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder without
the prior written consent of the Other Member or Member Group or in connection
with a Transfer of Membership Interests in compliance with Article XIV and
(b) any such purported assignment, transfer, hypothecation or other conveyance
by any party hereto without the prior written consent of the Other Member or
Member Group shall be void.  The terms and provisions of this Agreement are for
the purpose of defining the relative rights and obligations of the Members with
respect to the transactions contemplated hereby and no Person shall be a third
party beneficiary of any of the terms and provisions of this Agreement.

Section 20.03.     Complete Agreement.  This Agreement (including the Annexes
and Schedules hereto) and the other Transaction Documents constitute the
complete agreement among the Members with respect to the subject matter hereof
and thereof.

Section 20.04.     Amendments and Modifications.  No amendment, modification or
variation of any provision of this Agreement shall in any event be effective
unless the same shall be in writing and signed by each of the Members.

Section 20.05.     Conflict between Transaction Documents.  If there is any
express conflict between the terms and conditions of this Agreement and the
terms and conditions of any other Transaction Document, the terms and conditions
of such other Transaction Document shall govern to the extent of such conflict.





51

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 20.06.     No Waiver.  The failure of any party hereto, at any time or
times, to require strict performance by the other party hereto of any provision
of this Agreement shall not waive, affect or diminish any right of such party
thereafter to demand strict compliance and performance herewith.  Any suspension
or waiver of any provision of this Agreement shall not suspend, waive or affect
any other provision of this Agreement whether the same is prior or subsequent
thereto.  None of the undertakings, agreements and covenants of any party hereto
contained in or contemplated by any other provision of this Agreement shall be
deemed to have been suspended or waived by any other party hereto, unless such
waiver or suspension is by an instrument in writing signed by an officer of or
other authorized employee of such party and directed to any other party hereto
specifying such suspension or waiver.

Section 20.07.     Severability.  Wherever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable Law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable Law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 20.08.     GOVERNING LAW.  IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
DELAWARE APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. 

Section 20.09.     Consent to Jurisdiction.  Any dispute, controversy or claim
(whether sounding in contract, tort or otherwise) arising out of or relating to
this Agreement, including the meaning of its provisions, or the proper
performance of any of its terms by any Member, or its breach, termination or
invalidity, shall be subject to the exclusive jurisdiction of the courts of the
State of Delaware sitting in the City of Wilmington or of the Federal courts
sitting therein.  Each of the Members hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any Member anywhere in the world, whether
within or without the jurisdiction of any such court.

Section 20.10.     Fees and Expenses.  Unless otherwise expressly provided
herein, each Member shall bear its own fees and expenses incurred in connection
with the matters described herein, including fees and expenses of financial,
legal and accounting advisors and other outside consultants, except as may
otherwise be agreed by the Members in the case of expenses that would otherwise
be properly allocated to the Company.  All third-party expenses of the Company,
including with respect to its formation and all ongoing fees and expenses, shall
be paid by the Company.





52

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Section 20.11.     Notices.  Whenever it is provided herein that any notice,
demand, request, consent, approval, declaration or other communication shall or
may be given to or served upon any party hereto by any other party hereto, or
whenever any of the Members desires to give or serve upon any other party hereto
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be deemed to have been validly served, given or delivered
(a) upon the earlier of actual receipt and five (5) Business Days after deposit
in the United States Mail, registered or certified mail, return receipt
requested, with proper postage prepaid, (b) two (2) Business Days after deposit
with a Courier with all charges prepaid or (c) when delivered, if hand-delivered
by messenger, or (d) on the date sent by facsimile (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient, all of
which shall be addressed to the party to be notified and sent to the address set
forth in Annex B or to such other address as may be substituted by notice given
as herein provided. 

Section 20.12.     Counterparts.  This Agreement may be executed in any number
of separate counterparts, each of which shall collectively and separately
constitute one agreement.  Delivery of such an executed counterpart
electronically (including by email or facsimile) shall be an original, with the
same effect as delivery of such an executed counterpart in person.

Section 20.13.     WAIVER OF JURY TRIAL.  THE MEMBERS WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, BETWEEN ANY MEMBERS ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THIS AGREEMENT.

Section 20.14.     No Strict Construction.  The Members have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Members and no presumption or burden
of proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any provisions of this Agreement.

Section 20.15.     Headings.  The descriptive headings of the several Articles
and Sections and the Table of Contents contained in this Agreement are and shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreement among the Members.

Section 20.16.     No Recourse.  Each of the Members agree that the duties,
obligations and liabilities of each Member arising under or related to this
Agreement shall solely be the duties, obligations and liabilities of such
Member, and no past, present or future Affiliate, member, stockholder, partner,
manager, director, officer, employee, representative or agent shall have any
liability for any obligations or liabilities of the Members under this Agreement
of or for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby. 

Section 20.17.     Specific Performance.  Each Member acknowledges and agrees
that a breach of this Agreement (including a breach of Section 6.04) may give
rise to irreparable harm



53

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

for which monetary damages would not be an adequate remedy.  Each Member
accordingly agrees that, notwithstanding the provisions of Section 8.01, only
for the purpose of seeking relief under this Section 20.17 and without waiving
any remedy under this Agreement or any other Transaction Document, each Member
shall be entitled to seek to enforce the terms of this Agreement by decree of
specific performance to obtain injunctive relief against any breach or
threatened breach of this Agreement (“Injunctive Relief”).  The Members further
consent to the giving of any interim and conservatory relief by a court of
competent jurisdiction pursuant to Section 20.09 (including any temporary or
permanent Injunctive Relief), including the making, enforcement or execution
against any property whatsoever (irrespective of its use or intended use) of any
order, award or judgment which may be made or given in any such
Proceeding.  Each Member waives any objection that it may have to any such
courts on the grounds of inconvenient forum.  The Members agree to abide by and
perform any order, award or judgment with respect to Injunctive Relief issued in
any Proceeding pursuant to this Section 20.17. 

[The remainder of this page is left blank intentionally.]

 

 

54

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first above written.

 

 

 

 

 

 

MEMBERS:

 

 

 

 

 

WOODWARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[WOODWARD AFFILIATE]

 

 

 

 

[WOODWARD AFFILIATE]

 

 

 

 

 

 

By:   Woodward, Inc., its managing member

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC COMPANY

 

acting by and through GE Aviation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Amended and Restated Limited Liability Company Agreement
of [Joint Venture Company]]

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX A

 

Definitions

For the purposes of this Agreement, the following terms shall have the following
meanings: 

“Act” has the meaning set forth in Section 2.01(a).

“Additional Fundings” has the meaning set forth in Section 4.02(b).

“Adjusted Capital Account Deficit” means, with respect to any Member, a deficit
balance in such Member’s Capital Account as of the end of the relevant Taxable
Year, after giving effect to the following adjustments:

(a)Credit to such Capital Account any amounts which such Member is obligated to
restore pursuant to any provision of this Agreement or is deemed obligated to
restore pursuant to the penultimate sentences of Treasury Regulations
Section 1.704-2(g)(1) and 1.704 2(i)(5); and

(b)Debit from such Capital Account the items described in Treasury Regulations
Sections 1.704-l(b)(2)(ii)(d)(4), 1.704 1(b)(2)(ii)(d)(5) and 1.704
1(b)(2)(ii)(d)(6).

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Treasury Regulations Section 1.704 1(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

“Adjustment” has the meaning set forth in Section 13.05(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with, such Person;
provided,  however, that (a) with respect to the Company and its Subsidiaries,
“Affiliates” shall be deemed to expressly exclude GE, Woodward and Woodward
Affiliate and each of their Affiliates, (b) with respect to Woodward and
Woodward Affiliate and their respective Subsidiaries, “Affiliates” shall be
deemed to expressly exclude the Company and its Subsidiaries, and (c) with
respect to GE and its Subsidiaries, “Affiliates” shall be deemed to expressly
exclude the Company and its Subsidiaries.

“Agreement” has the meaning set forth in the Preamble.

“Ancillary Documents Agreement” means the Ancillary Documents Agreement, dated
as May 20, 2015, by and between GE and Woodward.

“Annual Business Plan” for any Fiscal Year means the business plan of the
Company for such Fiscal Year and the following four (4) Fiscal Years approved in
accordance with the provisions of Section 5.07(i) and Section 5.10, which
business plan shall include a Budget, the timing and amounts of any contemplated
Additional Fundings and target metrics for the



A-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Company so that the Company is competitive with respect to productivity,
quality, technology, qualification cost, pricing, delivery timing, delinquency
rate and safety.

“Appraisals” has the meaning set forth in Section 17.08(c).  

“Asset Fair Market Value” means, with respect to any asset, the cash price that
would be paid in an arm’s length sale by a willing buyer, under no compulsion to
buy, to a willing seller, under no compulsion to sell, unreduced by any
liabilities secured by such asset or assumed by any party in connection
therewith, as determined by Unanimous Board Approval.

“Board” has the meaning set forth in Section 5.01.

“Board Deadlock” has the meaning set forth in Section 5.09(a).

“Book Item” has the meaning set forth in Section 13.05(a).

“Budget” for any Fiscal Year, means an operating budget of the Company for such
Fiscal Year setting forth the budgeted revenues, costs and expenses, including
capital expenditures, of the Company for such Fiscal Year.

“Business Day” means each day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

“Business Unit Sale” shall mean: (a) with respect to GE, a sale or transfer by
GE of all or substantially all of GE Aviation, whether structured as an asset
sale, stock sale, merger or otherwise and (b) with respect to Woodward, a sale
or transfer of all or substantially all of its Aircraft Turbine Systems business
unit or its aerospace fuel systems business, whether structured as an asset
sale, stock sale, merger or otherwise; provided that a “Business Unit Sale”
shall not be deemed to have occurred if such a sale or transfer results directly
or indirectly from a merger or consolidation that would constitute a “Change of
Control” but for the proviso of the definition of “Change of Control”. 

“Called Interests” means any Membership Interests that are subject to an
exercise of a Termination Event Call Option or a Woodward Sale Call Option.

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

(a)To each Member’s Capital Account, there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Net Income (or items
of income or gain) allocated pursuant to Section 13.02 or any item in the nature
of income or gain which is specially allocated pursuant to Sections 13.03 and
13.04 and the amount of any Company liabilities assumed by such Member or which
are secured by any property distributed to such Member;

(b)From each Member’s Capital Account, there shall be debited the amount of cash
and the Gross Asset Value of any property distributed to such Member pursuant to
any



A-2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

provision of this Agreement, such Member’s distributive share of Net Loss (or
items of expense or loss) allocated pursuant to Section 13.02 or any item in the
nature of expense or loss which is specially allocated pursuant to
Sections 13.03 and 13.04 and the amount of any liabilities of such Member
assumed by the Company or which are secured by any property contributed by such
Member to the Company;

(c)If all or a portion of a Membership Interest is Transferred in accordance
with the terms of this Agreement, the transferee shall succeed to the Capital
Account of the transferor to the extent that it relates to the transferred
Membership Interest; and

(d)In determining the amount of any liability for purposes of subparagraphs (a)
and (b), there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and the Treasury Regulations.

Notwithstanding anything in the foregoing to the contrary, each Member’s Capital
Account (as of the Closing Date and after giving effect to all of the
transactions contemplated by this Agreement, the Woodward Contribution
Agreement, the GE Contribution Agreement, the Purchase and Sale Agreement and
the Master Agreement) shall be the amounts set forth in Annex D.  The foregoing
provision and other provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Treasury Regulations Section 1.704
1(b) and shall be interpreted and applied in a manner consistent with such
Treasury Regulations.

“Capital Contribution” means any cash (other than a Capital Loan), property,
services rendered or other obligation to contribute cash or property or to
perform services contributed to the Company by any Member (or its predecessor in
interest) as provided in Article IV.

“Capital Loan” has the meaning set forth in Section 4.05(a).

“Capital Markets Activity” means any activity undertaken in connection with
efforts by any Person to raise for or on behalf of any Person capital from any
public or private source.

“Certificate of Formation” has the meaning set forth in the Recitals.

“Change of Control” shall mean, with respect to any Person:  (a) any transaction
or series of transactions, that would result in, directly or indirectly (i) the
acquisition of de facto control of that Person by a third Person or group (as
defined in Section 13(d) of the Securities Exchange Act of 1934), including the
power to direct or cause the direction of the management or policies of such
Person, or the exercise of negative control through the right to approve or
reject decisions on material items, whether direct or indirect and whether
through the ownership of securities or ownership interest or by contract, trust
or otherwise, or (ii) any third Person (or group of Persons) owning or holding
all or substantially all of the assets of such Person determined on a fair
market value basis of the assets of such Person; or (b) a merger, consolidation,
recapitalization or sale of equity interests of such Person by such Person or
the holders of its equity interests to a third Person (or group of Persons), or
similar transaction or series of transactions, in each case that results in any
third Person (or group of Persons) owning, directly or indirectly, (i) more than
50% of any class of securities of such Person (or the



A-3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

surviving or resulting entity of such merger or consolidation or, if such Person
or surviving or resulting entity is a direct or indirect wholly owned Subsidiary
of an ultimate parent entity, such ultimate parent entity) (the “Surviving
Entity”) or (ii) more than 40% of any class of securities of the Surviving
Entity, together with the right to elect or appoint 33% or more of the board of
directors or similar governing body of the Surviving Entity (such board or
similar governing body, the “Surviving Board”); provided that a “Change of
Control” shall not be deemed to have occurred under clauses (a) or (b) above
with respect to any merger or consolidation in which (A) all or a subset of the
directors (or similar Persons) of such Person immediately prior to the
consummation of such merger or consolidation constitute at least two-thirds of
the Surviving Board immediately after such merger or consolidation, (B) all or a
subset of the executive officers of such Person, including the Chief Executive
Officer, immediately prior to the consummation of such merger or consolidation
constitute at least two-thirds of the executive officers of the Surviving Entity
immediately after such merger or consolidation, (C) immediately after such
merger or consolidation no third Person or group (as defined in Section 13(d) of
the Securities Exchange Act of 1934) holds, directly or indirectly, voting
securities of the Surviving Entity representing a majority of the voting power
of the Surviving Entity and (D) the holders of voting securities of such Person
(or, if such Person is a direct or indirect wholly owned Subsidiary of an
ultimate parent entity, the ultimate parent entity of such Person) immediately
prior to the merger or consolidation represent more than 33% of the voting power
of the Surviving Entity immediately after such merger or consolidation.

“Chief Compliance Officer” has the meaning set forth in Section 19.01(a).

“Claim” means all rights to causes of action, claims, demands, rights and
privileges against third parties, whether liquidated or unliquidated, fixed or
contingent, choate or inchoate.

“Closing Date” has the meaning set forth in the Preamble.

“Code” means the Internal Revenue Code of 1986.  To the extent that reference is
made to any particular section of the Code, such reference shall be to any
corresponding provisions of any successor statute or Law.

“Company” has the meaning set forth in the Preamble.

“Company Accounting Methodology” means GAAP and the selection of policy
alternatives under GAAP of Woodward and the related accounting practices of
Woodward.

“Company Auditor” has the meaning set forth in Section 12.02.

“Company Code of Conduct” has the meaning set forth in Section 19.01(a).

“Company Minimum Gain” has the same meaning as the term “partnership minimum
gain” set forth in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

“Company Purpose” has the meaning set forth in Section 3.01(a).

“Company Scope” has the meaning set forth in Section 3.01(b).





A-4

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Company Scope Program” means all of the engines programs of GE (and GE’s
Subsidiaries and Controlled Affiliates) that are within the Company Scope,
including, for the avoidance of doubt, any Future Programs, and, excluding, for
the avoidance of doubt, all non-aviation engines (for example, industrial
derivatives of aviation engines).  

“Company Supply Agreement” means the Supply Agreement, dated as of the Closing
Date, by and between GE and the Company, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms thereof.

“Confidential Information” has the meaning set forth in Section 18.01(a) and
Section 18.01(c).

“Confidentiality Agreement” means the Confidentiality Agreement, dated as of
October 28, 2015, by and between GE and Woodward, as the same has been and may
be amended, modified, supplemented or restated from time to time in accordance
with the terms thereof.

“Control” (including, with correlative meanings, the terms “Controlling,”
“Controlled by” or “under common Control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.

“Courier” means a nationally recognized overnight courier.

“Covered Person” has the meaning set forth in Section 10.01.

“Damages” means any losses, liabilities, claims, damages, fines, penalties,
assessments by public agencies, settlements, costs or expenses (including
reasonable costs of investigation and defense and reasonable attorneys’ fees).

“Default Recovery Activities” means the exercise of any rights or remedies in
connection with any Capital Markets Activity, Financing Activity, Insurance,
Leasing Activity, Other Financial Services Activity or Securities Activity
(whether such rights or remedies arise under any agreement relating to such
activity, under applicable Law or otherwise), including any foreclosure,
realization or repossession or ownership of any collateral, business, assets or
other security for any Financing Activity (including the equity in any entity or
business), Insurance or Other Financial Services Activity or any property
subject to Leasing Activity.

“De Minimis Investment” means, with respect to a Person, any minority equity
investment of such Person or any of its Affiliates in any other Person (a) in
which the investing Person and its Affiliates collectively hold not more than
[***] of the outstanding voting securities or similar equity interests, to the
extent such equity interests do not give the investing Person and its Affiliates
the right to designate a majority, or such higher amount constituting a
Controlling number, of the members of the board of directors (or similar
governing body) of such entity, and (b) in which the aggregate annual revenue
from the competing portion of the business of the Person in which the minority
equity is held is less than [***], in each case where



A-5

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

the investing Person and its Affiliates do not have an active role in the
management of the day-to-day operations of the business conducted by such
entity. 

“Deadlock” has the meaning set forth in Section 8.01(b).

“Defaulting Member or Member Group” has the meaning set forth in
Section 4.05(a).

“Depreciation” means, for each Taxable Year, an amount equal to the
depreciation, amortization, or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such Taxable Year,
except that (a) with respect to any asset the Gross Asset Value of which differs
from its adjusted tax basis for federal income tax purposes at the beginning of
such Taxable Year and which difference is being eliminated by use of the
“remedial allocation method” as defined by Section 1.704-3(d) of the Treasury
Regulations, Depreciation for such Taxable Year shall be the amount of book
basis recovered for such Taxable Year under the rules prescribed by
Section 1.704-3(d)(2) of the Treasury Regulations, and (b) with respect to any
other asset the Gross Asset Value of which differs from its adjusted tax basis
for federal income tax purposes at the beginning of such Taxable Year,
Depreciation shall be an amount which bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such Taxable Year bears to such beginning adjusted
tax basis; provided,  however, that in the case of clause (b) above, if the
adjusted tax basis for federal income tax purposes of an asset at the beginning
of such Taxable Year is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
Board.

“Depreciation Recapture” has the meaning set forth in Section 13.05(a)(i)(B).

“Designated Return Preparer” has the meaning set forth in Section 12.05(c).

“Director” has the meaning set forth in Section 5.01.

“Dispute” has the meaning set forth in Section 8.01(a). 

“Drawdown Time” has the meaning set forth in Section 4.04.

“Encumbrance” means, with respect to any asset, any lien, mortgage, pledge,
hypothecation, right of others, Claim, security interest, encumbrance, lease,
sublease, license, interest, option, charge or other restriction or limitation
of any nature whatsoever in respect of such asset.

“Engineering Committee” has the meaning set forth in Section 5.12(a).

“Equity Interest” means all shares, options, warrants, general or limited
partnership interests, membership interests, or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11 1 of the General Rules and Regulations promulgated by the SEC under
the Exchange Act).





A-6

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“ESA” means the Engineering Services Agreement, dated as of the Closing Date, by
and among Woodward, GE and the Company, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms thereof.

“Escrow Period” has the meaning set forth in Section 17.02(d).

“Exchange Act” means the Securities Exchange Act of 1934.

[***]

“Existing Business Activities” means any of the following activities: [***].

“Final Appraisal” has the meaning set forth in Section 17.08(c).

“Final Appraiser” has the meaning set forth in Section 17.08(c).

“Finance Manager” has the meaning set forth in Section 5.02(b)(ii).

“Financial Services Business” means any activities undertaken principally in
connection with or principally in furtherance of any (a) Capital Markets
Activity, (b) Financing Activity, (c) Leasing Activity, (d) Default Recovery
Activities and Remarketing Activities, (e) Other Financial Services Activities,
(f) any Securities Activity or (g) sale of Insurance, conduct of any Insurance
brokerage activities or services or provision of Insurance advisory services,
business processes or software.  Financial Services Business also includes any
investment or ownership interest in a Person through an employee benefit or
pension plan. 

“Financing Activity” means the making, entering into, purchase of, or
participation in (including syndication or servicing activities) (a) secured or
unsecured loans, conditional sales agreements, debt instruments or transactions
of a similar nature or for similar purposes, (b) non-voting preferred equity
investments and (c) investments as a limited partner in a partnership or as a
member of a limited liability company provided such partnership or limited
liability company is Controlled by a Person(s) other than GE or any Affiliate of
GE.

“First Escalation” has the meaning set forth in Section 8.01(b).

“Fiscal Year” means each consecutive twelve (12) month period ending on
September 30th of any year.

“FMV” means, with respect to the Company and as of any date, the fair market
value of the Company on a going concern basis (i.e., without regard to any
potential future Liquidation of the Company after such date), taking into
consideration, without duplication, the economic value of all tangible and
intangible assets, arrangements and rights of the Company (including contractual
and Intellectual Property rights) and other customary factors; provided,
 however, that FMV (a) shall not take into consideration the value of any assets
purchased by any Person in connection with any Transition Costs; and (b) shall
assume, notwithstanding the foregoing, that the Company has full and free access
to any such assets purchased in connection with any



A-7

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Transition Costs in connection with its operation as a going concern, whether or
not such assets are owned by the Company.

“Fuel System” has the meaning set forth in Annex C.

“Funding Deadlock” has the meaning set forth in Section 8.01(c). 

“Future LRU” has the meaning set forth in the Company Supply Agreement.

“Future Program” means any future engine program included after the Closing Date
in the Company Scope (including any such program approved by the Members for
inclusion in the Company Scope pursuant to Section 5.07(g)(ii)).

“GAAP” means generally accepted accounting principles in the United States.

“GE” has the meaning set forth in the Preamble.

“GE Appraisal” has the meaning set forth in Section 17.08(b).  

“GE Appraiser” has the meaning set forth in Section 17.08(b).  

“GE ASA” means the Administrative Services Agreement, dated as of the Closing
Date, by and between GE and the Company, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms thereof.

“GE After-Acquired Business” has the meaning set forth in Section 6.04(a)(ii).

“GE After-Acquired Company” has the meaning set forth in Section 6.04(a)(ii).

“GE Aviation” means the GE Aviation business unit of GE.

“GE Background IP License Agreement” means the Intellectual Property License
Agreement, dated as of the Closing Date, by and among GE and the Company, as the
same may be amended, modified, supplemented or restated from time to time in
accordance with the terms thereof.

“GE Contribution Agreement” has the meaning set forth in the Recitals.

“GE Directors” has the meaning set forth in Section 5.03(b).

“GE Parts” has the meaning set forth in Section 17.04.  

“GE Secondment Agreement” means the Secondment Agreement, dated as of the
Closing Date, by and among GE and the Company, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the
terms thereof.

“GE’s Purchase” has the meaning set forth in the Recitals.





A-8

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“General Manager” has the meaning set forth in Section 5.02(b)(i).

“Governmental Authority” means any United States or non-United States federal,
territorial, state or local governmental authority, quasi-governmental
authority, instrumentality, court, government or self-regulatory organization,
commission, tribunal or organization or any regulatory, administrative or other
agency, or any political or other subdivision, department or branch of any of
the foregoing.

“Gross Asset Value” means, with respect to any asset, such asset’s adjusted
basis for federal income tax purposes, except as follows:  (a) the Gross Asset
Value of any asset contributed by a Member to the Company is the gross Asset
Fair Market Value of such asset as determined by the Board at the time of
contribution; (b) the Gross Asset Value of all Company assets shall be adjusted
to equal their respective gross Asset Fair Market Values, as determined by the
Board, as of the following times: (i) the acquisition of any additional interest
in the Company by any new or existing Member in exchange for more than a
de minimis Capital Contribution or the grant of an interest in the Company
(other than a de minimis interest) as consideration for the provision of
services to or for the benefit of the Company by an existing Member acting in a
Member capacity or by a new Member acting in a Member capacity or in
anticipation of becoming a Member; (ii) the distribution by the Company to the
Member of more than a de minimis amount of property as consideration for an
interest in the Company; and (iii) the liquidation of the Company within the
meaning of Treasury Regulations Section 1.704‑1(b)(2)(ii)(g); provided,
 however, that the adjustments pursuant to clauses (a) and (b) of this
paragraph (b) shall be made unless the Members determine by Unanimous Member
Approval that such adjustments are not necessary or appropriate to reflect the
relative economic interests of the Members in the Company; and (c) the Gross
Asset Value of any Company asset distributed to any Member shall be adjusted to
equal the gross Asset Fair Market Value of such asset on the date of
distribution as determined by the Board.  If the Gross Asset Value of a Company
asset has been determined or adjusted pursuant to clause (a) or (b) above, such
Gross Asset Value shall thereafter be adjusted by the Depreciation taken into
account with respect to such asset for purposes of computing Net Income or Net
Loss.

“Indemnified Person” has the meaning set forth in Section 10.03.

“Initial Appraisal” has the meaning set forth in Section 17.08(a).  

“Initial Appraiser” has the meaning set forth in Section 17.08(a).  

“Initial Business Plan” means the business plan of the Company for the first ten
(10) complete Fiscal Years following the date hereof, which business plan
includes a Budget, the timing and amounts of any contemplated Additional
Fundings, terms upon which Woodward will provide specified services to the
Company, an initial employee organizational chart and operational metrics
targets for the Company so that the Company is competitive with respect to
productivity, quality, technology, qualification cost, pricing, delivery timing,
delinquency rate and safety.  The Initial Business Plan of the Company is set
forth in Annex G and is deemed approved by the Board and Members for all
purposes.

“Initial Capital Contributions” has the meaning set forth in Section 4.01(b).





A-9

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Initial LLC Agreement” has the meaning set forth in the Recitals.

“Initial Woodward Contributions” has the meaning set forth in Section 4.01(a).

“Injunctive Relief” has the meaning set forth in Section 20.17.

“Insurance” means any product or service determined to constitute insurance,
assurance or reinsurance by the Laws in effect in any jurisdiction in which the
restriction set forth in Section 6.04(a) applies.

“Intellectual Property” has the meaning set forth in the Woodward Background IP
License Agreement.

“IP Rights Agreement” means the IP Rights Agreement, dated as of the Closing
Date, by and between Woodward, GE and the Company, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the
terms thereof.

“Law” means, with respect to any Person, any federal, state, local or foreign
statute, law, ordinance, rule, administrative interpretation, regulation, order,
writ, injunction, directive, judgment, decree or other requirement of any
Governmental Authority applicable to such Person or any of its Affiliates or any
of their respective properties, assets, officers, directors, managers (in the
case of a limited liability company), employees, consultants or agents.

[***]

“Leasing Activity” means the rental, leasing, or financing under operating
leases, finance leases or hire purchase or rental agreements, of property,
whether real, personal, tangible or intangible.

“Liability” means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, asserted or unasserted, accrued or unaccrued, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, absolute, contingent, executory, determined, determinable or
otherwise and whether or not the same is required to be accrued on the financial
statements of such Person.

“LIBOR Rate” means the London interbank offered rate administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal to three months as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate.    

“Liquidation” means the dissolution and winding up of the Company, or of such of
the Company’s Subsidiaries the assets of which constitute all or substantially
all the assets of the business of the Company and its Subsidiaries taken as a
whole.  The term “Liquidate” shall have an analogous meaning.





A-10

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“LRU Configuration” shall mean the configuration of the LRU, but not the
location and configuration of the LRU within the engine. 

“LRUs” means (a) the line replaceable units that are part of the Fuel System,
(b) such other line replaceable units expressly included in Company Scope,
including, for the avoidance of doubt, under any Future Programs, and (c) any
additional line replaceable units as otherwise expressly agreed by the Members. 

“Manufacturing Transition Costs” has the meaning set forth in Section 17.03(b). 

“Master Agreement” means the Master Agreement, dated as of May 20, 2015, by and
between Woodward and GE, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the terms thereof.

“Material Investment” has the meaning set forth in Section 5.10(e). 

“Member Deadlock” has the meaning set forth in Section 5.09(b).

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Treasury Regulations Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations Section 1.704-2(i)(3).

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Treasury Regulations Sections 1.704-2(i)(1)
and 1.704‑2(i)(2). 

“Member Representatives” has the meaning set forth in Section 18.01(a).

“Members” means the Persons listed in Annex B and any additional Person that is
admitted to the Company as a member of the Company after the date hereof in
accordance with this Agreement and is listed as a Member from time to time in
the books and records of the Company.

“Membership Interest” means the entire limited liability company interest
(within the meaning of Section 18-701 of the Act) in the Company of a Member at
any particular time, and shall include the rights of such Member to any and all
benefits to which a Member may be entitled as provided in this Agreement and the
Act, including such Member’s share of the profits and losses of the Company, the
right to receive distributions from the Company and, subject to the terms of
this Agreement, the right to vote and participate in the management of the
Company, together with the obligations of such Member to comply with all of the
terms and provisions of this Agreement.

[***]





A-11

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

[***] 

[***]

“MRO Sales” means the sale or provision of (a) any parts identified in a LRU
bill of materials (“Spare Parts”), (b) LRUs intended to be used as replacement
LRUs for installation on an engine that is in service or for the support of an
engine that is in service, (c) maintenance cost per hour or other engine and/or
LRU MRO Services priced on a dollar per hour utilization basis, and/or
(d) services provided for refurbishment and restoration of an LRU or Spare Part
to a serviceable condition and/or refurbishment and restoration of an LRU to
near factory new performance.  

“Net Available Cash” means, at any time, all cash of the Company, subject to
(a) any mandatory provisions of applicable Law, (b) restrictions or payment
requirements set forth in any agreement referenced in any credit or other
agreement that is binding on the Company, (c) amounts owed by the Company to the
Members for products and services provided by such Members to the Company, which
amounts must be paid in full prior to any distributions to the Members, and
(d) a reasonable reserve requirement (as determined by Unanimous Board Approval)
for, among other things, the timely payment of previously incurred and estimated
operating expenses of the Company, expenditures contemplated in the Initial
Business Plan or the Annual Business Plan then in effect.

“Net Income” and “Net Loss” means, for each Taxable Year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss) with the following adjustments:  (a) any income of the Company that is
exempt from federal income tax and not otherwise taken into account in computing
Net Income or Net Loss pursuant to this paragraph, shall be added to such income
or loss; (b) any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant
to Treasury Regulations Section 1.704‑1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income or Net Loss pursuant to this paragraph,
shall be subtracted from such taxable income or loss; (c) in the event that the
Gross Asset Value of any Company asset is adjusted pursuant to paragraphs (b) or
(c) of the definition of “Gross Asset Value” hereof, the amount of such
adjustment shall be taken into account as gain or loss from the disposition of
such asset for purposes of computing Net Income or Net Loss; (d) gain or loss
resulting from any disposition of Company property with respect to which gain or
loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the property disposed of, notwithstanding
that the adjusted tax basis of such property differs from its Gross Asset Value;
and (e) in lieu of depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Taxable Year, computed in
accordance with the definition of “Depreciation.”  Notwithstanding any other
provision of this definition of Net Income and Net Loss, any items which are
specially allocated pursuant to Section 13.03 shall not be taken into account in
computing Net Income or Net Loss.  The amounts of the items of Company income,
gain, loss or deduction available to be specially



A-12

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

allocated pursuant to Section 13.03 shall be determined by applying rules
analogous to those set forth in paragraphs  (a) through (e) above.

“Non-Compete Term” means, with respect to any Member, the period commencing on
the date hereof and ending on the date of the Liquidation of the Company;
provided,  however, that if the Termination Event Call Option or the Woodward
Sale Call Option has been exercised and consummated, the Non-Compete Term as it
applies to Woodward will continue indefinitely or such shorter period to comply
with applicable Law. 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
Section 1.752‑1(a)(2). 

“Officer” has the meaning set forth in Section 5.02(a).

“Other Financial Services Activities” means the offering, sale, distribution or
provision, directly or through any distribution system or channel, of any
financial products, financial services, asset management services, including
investments on behalf of GE’s financial services affiliates purely for financial
investment purposes, investments for the benefit of third party and client
accounts, credit card products or services, vendor financing and trade payables
services, back-office billing, processing, collection and administrative
services or products or services related or ancillary to any of the foregoing.

“Other Member or Member Group” means (a) with respect to GE, the Woodward Group
and (b) with respect to the Woodward Group or any Member belonging to the
Woodward Group, GE.

“Paying Member or Member Group” has the meaning set forth in Section 4.05(a).

“Percentage Interest” of a Member means the percentage set forth opposite such
Member’s name in Annex D, as it may be amended from time to time.  The sum of
the Members’ Percentage Interests shall at all times be one hundred percent
(100%).  The Percentage Interests of the Members shall be adjusted by or at the
direction of the Board upon any permitted Transfer of all or any portion of a
Membership Interest in accordance with Article XIV.

“Permitted GE Transferee” has the meaning set forth in Section 14.01(a).

“Permitted Woodward Transferee” has the meaning set forth in Section 14.01(a).

“Person” means an individual, corporation, partnership, association, limited
liability company, trust, estate or other similar business entity or
organization, including a Governmental Authority and any syndicate or group that
would be deemed to be a person under Section 13(d)(3) of the Exchange Act.





A-13

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Proceeding” means any action, suit, Claim, charge, hearing, arbitration, audit,
or proceeding (public or private).

“Purchase and Sale Agreement” has the meaning set forth in the Recitals.

“Related Counterparty” means (a) any Member, (b) any of the respective
Affiliates of a Member, (c) directors, managers, officers or employees of any
Member, any of the respective Affiliates of a Member, the Company or any
Subsidiary of the Company, (d) shareholders holding or having the ability to
exercise control over more than five percent (5%) of any class of securities of
any Member, their respective Affiliates or the Company or any Subsidiary of the
Company or (e) any other Person Controlled by the aforementioned Persons.

“Related Party Transaction” means any agreement, arrangement or understanding
(including any purchase, sale, lease, investment, loan, service or management
agreement or other transaction) of the Company or any Subsidiary of the Company,
whether oral or written, directly or indirectly, with any Related Counterparty.

“Relevant Year” has the meaning set forth in Section 5.10(d).

“Remarketing Activities” means the remarketing (including any possession,
ownership, insurance, maintenance, transportation, shipment, storage,
refurbishment, repair, sale, offer to sale, auction, consignment, liquidation,
disposal, scrapping or other remarketing activities) of any collateral, business
assets or other security currently or previously subject to any Financing
Activity (including the equity in any entity or business), Insurance or Other
Financial Services Activity or any property currently or formerly subject to
Leasing Activity.

“Restricted Activity” means designing, developing, certifying, manufacturing,
producing, selling, sourcing, servicing and supporting the Fuel System
requirements on any Company Scope Program.

“Restricted Employee” has the meaning set forth in Section 6.04(d).

“Royalty” has the meaning set forth in the Royalty Agreement.

“Royalty Agreement” means the Royalty Agreement, dated as of the Closing Date,
by and among Woodward and the Company, as the same may be amended, modified,
supplemented or restated from time to time in accordance with the terms thereof.

“SEC” has the meaning set forth in Section 18.02.  

“Second Board Meeting” has the meaning set forth in Section 5.09(a).

“Second Escalation” has the meaning set forth in Section 8.01(c).

“Second Member Discussion” has the meaning set forth in Section 5.09(b).





A-14

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Secondee” means any employee (including any Officer) seconded to the Company by
the Members pursuant to GE Secondment Agreement and pursuant to the Woodward
Secondment Agreement.

“Securities Act” means the Securities Act of 1933.

“Securities Activity” means any activity, function or service (without regard to
where such activity, function or service actually occurs) which, if undertaken
or performed (a) in the United States would be subject to the United States
federal securities Laws or the securities Laws of any state of the United States
or (ii) outside of the United States within any other jurisdiction in which the
restrictions set forth in Section 6.4(a)(b) apply, would be subject to any Law
in any such jurisdiction governing, regulating or pertaining to the sale,
distribution or underwriting of securities or the provision of investment
management, financial advisory or similar services.

“Specified Material Investment” has the meaning set forth in Section 8.01(f).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company or other similar entity as to which more than fifty percent
(50%) of the outstanding capital stock or other securities having voting rights
or power is owned or controlled, directly or indirectly, by such Person and/or
by one or more of such Person’s direct or indirect subsidiaries; provided,
 however, that (a) with respect to Woodward and Woodward Affiliate and their
respective Affiliates, “Subsidiaries” shall be deemed to expressly exclude the
Company and its Subsidiaries, and (c) with respect to GE and its Affiliates,
“Subsidiaries” shall be deemed to expressly exclude the Company and its
Subsidiaries.

“Subsidiary Board” has the meaning set forth in Section 5.04.

[***]

“Supply Assurances” has the meaning set forth in Section 17.04. 

“Tax Matters Partner” has the meaning set forth in Section 12.05(a).

“Taxable Year” means the Fiscal Year, except that if the Company is required by
the Code to use a taxable year other than the Fiscal Year, then Taxable Year
shall mean such taxable year.

“Technology Manager” has the meaning set forth in Section 5.02(b)(iii).

“Termination Event” has the meaning set forth in Section 16.02.

“Termination Event Call Option” has the meaning set forth in Section 16.03(a).

“Termination Event Call Option Period” means, with respect to any Termination
Event, the period beginning on the Termination Event Date and ending on the
one-year anniversary of the Termination Event Date; provided that, in the event
of a Termination Event described in Section 16.02(b), if the breach that gave
rise to the Termination Event is cured prior to the one-



A-15

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

year anniversary of the applicable Termination Event Date, the Termination Event
Call Option Period for such Termination Event shall end one Business Day prior
to the date of such cure. 

“Termination Event Date” means, (a) in the case of a Termination Event described
in Section 16.02(a), the date of commencement of the applicable Proceeding, or
with respect to an involuntary bankruptcy or similar Proceeding that has not
been dismissed within ninety (90) days after commencement , the ninety-first
(91st) day after commencement, and (b) in the case of a Termination Event
described in Section 16.02(b), the first Business Day following the expiration
of the applicable cure period with respect to the underlying breach. 

“Termination Event Purchase Price” means (a) the FMV determined in accordance
with Section 17.08 in connection with the Termination Event Call Option
multiplied by (b) the Percentage Interest represented by the Called Interest as
of immediately prior to the Termination Event Call Option Closing.  For the
avoidance of doubt, the Termination Event Purchase Price shall be adjusted as
necessary to reflect any Specified Material Investment made prior to the
Termination Event Call Option Closing for which a Member receives a separate and
distinct interest in the profits and losses for such Specified Material
Investment pursuant to Section 8.01(f).

“Termination Triggering Member or Member Group” has the meaning set forth in
Section 16.02.

“Transaction Documents” means this Agreement, the Master Agreement, the Woodward
Contribution Agreement, the Purchase and Sale Agreement, the GE Contribution
Agreement, the Company Supply Agreement, the GE Background IP License Agreement,
the IP Rights Agreement, the Royalty Agreement, the Woodward Background IP
License Agreement, the Woodward OEM Supply Agreement, the Woodward MRO Services
Agreement, the Woodward ASA, the GE ASA, the ESA, the GE Secondment Agreement,
the Woodward Secondment Agreement and the Confidentiality Agreement.

[***]

“Transfer” means any direct or indirect sale, transfer, assignment, Encumbrance
or other disposition of any kind, including the creation or existence of any
security interest or lien, in each case, whether voluntary or involuntary.

“Transition Costs” means, without duplication, (a) Manufacturing Transition
Costs and (b) other reasonable costs (as determined by Woodward and GE)
necessary to reasonably enable GE's transition in acquiring the ability to
independently operate the Company’s business following a Woodward Sale Call
Option Request, including reasonable costs related to property, plant,
equipment, certification, and other costs related to the establishment, either
in the same location described in Section 17.03(b) or in one other existing
location of GE, of maintenance, repair and overhaul capability, in each case to
the extent necessary for the transition of the Company’s operations to GE at
Woodward’s then current maintenance, repair and overhaul service volumes with
respect to MRO Sales by Woodward to the Company or to third parties on behalf of
the Company within the Company Scope.  For the avoidance of doubt, Transition
Costs include only those costs associated with enabling transition of the
capabilities described in the



A-16

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

definition of Manufacturing Transition Costs and in clause (b) of the Transition
Costs definition to GE and do not include expenses by or on behalf of GE in
connection with ongoing business operations, even if concurrent with any
transition period.

“Transition Plan” has the meaning set forth in Section 17.02(d).

“Treasury Regulations” means the regulations promulgated by the United States
Treasury Department under the Code.

“Unanimous Board Approval” has the meaning set forth in Section 5.08.

“Unanimous Member Approval” has the meaning set forth in Section 5.07.

“Whole Business Sale” means, with respect to GE or Woodward, (a) a Business Unit
Sale with respect to GE or Woodward, respectively or (b) a Change of Control of
GE or Woodward, respectively.

“Woodward” has the meaning set forth in the Preamble.

“Woodward Affiliate” has the meaning set forth in the Preamble.

“Woodward Annual Payment Amount” has the meaning set forth in the Purchase and
Sale Agreement.

“Woodward Appraisal” has the meaning set forth in Section 17.08(b).  

“Woodward Appraiser” has the meaning set forth in Section 17.08(b).  

“Woodward ASA” means the Administrative Services Agreement, dated as of the
Closing Date, by and between Woodward and the Company, as the same may be
amended, modified, supplemented or restated from time to time in accordance with
the terms thereof.

“Woodward Background IP License Agreement” means the Intellectual Property
License Agreement, dated as of the Closing Date, by and among Woodward and the
Company, as the same may be amended, modified, supplemented or restated from
time to time in accordance with the terms thereof.

“Woodward Contribution Agreement” has the meaning set forth in the Recitals.

“Woodward Contribution Date” has the meaning set forth in the Recitals.

“Woodward Directors” has the meaning set forth in Section 5.03(c).

“Woodward Group” means, collectively, Woodward, Woodward Affiliate and any
Affiliates of Woodward that become Members of the Company from time to time in
accordance with this Agreement.





A-17

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

“Woodward Group After-Acquired Business” has the meaning set forth
Section 6.04(b)(i).

“Woodward Group After-Acquired Company” has the meaning set forth in
Section 6.04(b)(i).

“Woodward LRU” has the meaning set forth in the [Company Supply Agreement].

“Woodward MRO Services Agreement” means the MRO Services Agreement, dated as of
the Closing Date, by and between Woodward and the Company, as the same may be
amended, modified, supplemented or restated from time to time in accordance with
the terms thereof.

“Woodward OEM Supply Agreement” means the OEM Supply Agreement, dated as of the
Closing Date, by and between Woodward and the Company, as the same may be
amended, modified, supplemented or restated from time to time in accordance with
the terms thereof.

“Woodward Sale” means a Whole Business Sale of, or with respect to, Woodward.

“Woodward Sale Call Option” has the meaning set forth in Section 17.02(a).

“Woodward Sale Call Option Closing” has the meaning set forth in
Section 17.02(b).

“Woodward Sale Call Option Request” has the meaning set forth in
Section 17.02(a).

“Woodward Sale Call Option Period” means the twelve (12) month period
immediately following the Woodward Sale Closing.

“Woodward Sale Call Option Purchase Price” means (a) the FMV determined in
accordance with Section 17.08 in connection with the Woodward Sale Call Option
multiplied by (b) the Percentage Interest represented by the Called Interest as
of immediately prior to the Woodward Sale Call Option Closing.  For the
avoidance of doubt, the Woodward Sale Call Option Purchase Price shall be
adjusted as necessary to reflect any Specified Material Investment made prior to
the Woodward Sale Call Option Closing for which a Member receives a separate and
distinct interest in the profits and losses for such Specified Material
Investment pursuant to Section 8.01(f).

“Woodward Sale Closing” has the meaning set forth in Section 17.02(a).

“Woodward Secondment Agreement” means the Secondment Agreement, dated as of the
Closing Date, by and among Woodward and the Company, as the same may be amended,
modified, supplemented or restated from time to time in accordance with the
terms thereof.

 

 

A-18

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX B

 

Members, Addresses and Contact Information

 

 

 

Member

Address and Contact Information for Notices

 

 

Woodward and Woodward Affiliate

Woodward, Inc.

1000 East Drake Road

Fort Collins, Colorado 80525

Attention:  President, Aircraft Turbine Systems

General Counsel

with a copy to (which shall not constitute notice to Woodward or Woodward
Affiliate):

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention:  Bradley L. Finkelstein

Michael S. Russell

Facsimile:  (650) 493-6811

 

GE

General Electric Corporation

c/o GE Aviation

One Neumann Way

Cincinnati, Ohio 45215

[***]

with a copy to (which shall not constitute notice to GE):

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois  60603

Attention:  Brian J. Fahrney

Facsimile:  (312) 853-7036

 

 

 

 

B-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX C

 

Scope

 

As illustrated in Exhibit A and Exhibit B to this Annex C, “Fuel System” means
LRUs in the control system that control or interact with fuel from the engine
inlet to the combustor, including those that use fuel as the actuation fluid or
heat exchange medium.  The LRUs provided by the Company will include, as
applicable (and for Future Programs shall include) [***].  The Members recognize
that the LRUs or other items included in any Fuel System may be amended based on
the needs of each program.  For the avoidance of doubt, the Company Scope does
not include fuel nozzles.

 

[***]

 

The Company shall be responsible for defining the Fuel System architecture and
LRU Configuration, which support the dynamic, thermal, weight, accuracy,
reliability, safety and cost objectives of the engine (the “Engine Objectives”).

The Company shall support Fuel System design activity and provide design input
to elements extending beyond the scope of supply which may include [***]. 

To define, refine and validate the Fuel System dynamics, the Company shall
include key analytical parameters [***] of product in the Fuel System extending
beyond the scope of supply [***].





C-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



[***]





C-2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 



[***]

 

 

C-3

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

 

ANNEX D

 

Members’ Percentage Interests and Initial Capital Account Balances

 

 

 

 

Member

Percentage Interest

Initial Capital Account

 

 

 

Woodward

40%

$[________]

 

 

 

Woodward Affiliate

10%

$[________]

 

 

 

GE

50%

$[________]

 

 

 

D-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX E

 

Initial Directors, General Manager, Finance Manager and Technology Manager

 

 

 

GE Directors

Addresses for Service of Notices

[***]

[_________]

[***]

[_________]

Woodward Directors

Addresses for Service of Notices

[***]

[_________]

[***]

[_________]

 

Certain Initial Officers:

 

[_________], General Manager
[_________], Finance Manager
[_________], Technology Manager

 

 

 

E-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX F

 

Insurance

 

 

 

F-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX G

 

Initial Business Plan

 

 

 

G-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX H

 

Additional Employee

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

H-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX I

Engineering Scope 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

I-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

ANNEX J

 

Compliance Policy

 

 

 

 

J-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Annex K

 

Technology and IP Protections

 

Each of GE and Woodward and the Company shall follow an industry standard
security framework that requires logical or physical security controls to
protect the confidential, technical, proprietary or other information as
specified by the Members and the Company from time to time, including the
following:

1.Only individuals approved in writing by GE and Woodward shall have access to
such information (“Approved Individuals”).  Each Approved Individual will use a
computer supplied by Woodward or GE, as applicable, to access such information,
with each such Approved Individual’s level of access being determined based upon
such Approved Individual’s role.

2.Termination of a Company employee should be communicated to Company partner
within 24 hours.  Company partners shall perform a periodic access review of
Company users in their respective systems.

3.Seconded Company employees shall be trained in the proper approach of storing
and securing electronic paper files with controls satisfactory to Woodward and
GE.

4.Any facilities of the Company, and any facilities of Woodward or GE dedicated
to the business of the Company, shall be ring-fenced with separate access points
and controls satisfactory to Woodward and GE.

5.Each Approved Individual shall sign a customary non-disclosure agreement in
favor of Woodward, the Company and GE, which shall include an acknowledgement of
the obligations set forth in this section. 

6.Woodward or GE, as applicable, will be responsible for any breach or violation
of such non-disclosure agreement by their respective employees, agents,
affiliates or other similar representatives.

7.The Company will keep all tangible and intangible firewalled information
physically or logically separate from any information that employees of GE and
Woodward may access.

8.The Company, GE and Woodward will implement technology controls that prevent
unauthorized access to confidential information by anyone other than an Approved
Individual. Any breach of confidential information related to the Company or
that could potentially impact the Company shall be communicated to the Members
and the Company as promptly as practicable, and in any event within 72 hours of
identification of breach.

9.The Company, Woodward and GE will implement any other policies, procedures or
controls related to the technology, Intellectual Property and other confidential
information of the Company, GE or Woodward, as reasonably requested by either GE
or Woodward. Company employees shall sign and abide by an “Acceptable Use”
policy of each of Woodward and GE.

10.The Company, GE and Woodward will conduct an annual audit to confirm
compliance with these provisions, and each shall certify that it is in full
compliance with these provisions.  Additional audits will be conducted as
reasonably requested by either GE or Woodward.

11.GE will have customary and mutually agreed access rights, in its capacity as
a customer to the Company, to access information of the Company in connection
with the Company’s performance of obligations of the Company Supply Agreement,
as set forth in the Company Supply Agreement.

12.The Members and the Company will collectively implement a written strategy
and process to protect IP across the boundaries of the Company, including
individual confidentiality agreements with each of the individuals working with
the Company, periodic and documented training sessions on processes of the
Company for employees of each of GE and Woodward who have substantive
interaction with the



K-1

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

 

 

Company, the implementation of security framework as appropriate (either logical
or physical), periodic audits, etc.

13.GE and Woodward shall implement mutually acceptable procedures and controls
relating to commingled data, including as necessary for each of the Company,
Woodward and GE to comply with any applicable contractual obligations.

 

 



K-2

 

[***] Confidential treatment has been requested for the bracketed portions.  The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------